 

Exhibit 10.2

$15,000,000

CREDIT AGREEMENT

Dated as of November 15, 2011

Among

AQUILEX HOLDINGS LLC,

as Borrower,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

and

U.S. BANK NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent

 

 



--------------------------------------------------------------------------------

Table Of Contents

 

ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

Section 1.01

   Defined Terms      1   

Section 1.02

   Other Interpretive Provisions      32   

Section 1.03

   Accounting Terms      32   

Section 1.04

   Rounding      33   

Section 1.05

   References to Agreements, Laws, Etc      33   

Section 1.06

   Times of Day      33   

Section 1.07

   Timing of Payment or Performance      33   

Section 1.08

   Currency Equivalents Generally      33    ARTICLE II    THE COMMITMENTS   

Section 2.01

   The Loans      33   

Section 2.02

   Borrowings, Conversions and Continuations of Loans      34   

Section 2.03

   [Reserved.]      35   

Section 2.04

   [Reserved.]      35   

Section 2.05

   Prepayments      35   

Section 2.06

   Termination or Reduction of Commitments      39   

Section 2.07

   Repayment of Loans      39   

Section 2.08

   Interest      39   

Section 2.09

   Fees      39   

Section 2.10

   Computation of Interest      40   

Section 2.11

   Evidence of Indebtedness      40   

Section 2.12

   Payments Generally      41   

Section 2.13

   Sharing of Payments      42   

Section 2.14

   [Reserved.]      43   

Section 2.15

   [Reserved.]      43   

Section 2.16

   [Reserved.]      43   

Section 2.17

   Bridge Priority Account      43    ARTICLE III    TAXES, INCREASED COSTS
PROTECTION AND ILLEGALITY   

Section 3.01

   Taxes      44   

Section 3.02

   Illegality      47   

Section 3.03

   Inability to Determine Rates      47   

Section 3.04

   Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans      48   



--------------------------------------------------------------------------------

Section 3.05    Funding Losses    49 Section 3.06    Matters Applicable to All
Requests for Compensation    50 Section 3.07    [Reserved.]    51 Section 3.08
   Survival    51    ARTICLE IV       CONDITIONS PRECEDENT TO LOANS   
Section 4.01    Conditions of Loans    51    ARTICLE V       REPRESENTATIONS AND
WARRANTIES    Section 5.01    Existence, Qualification and Power; Compliance
with Laws    53 Section 5.02    Authorization; No Contravention    54
Section 5.03    Governmental Authorization; Other Consents    54 Section 5.04   
Binding Effect    54 Section 5.05    Financial Statements; No Material Adverse
Effect    54 Section 5.06    Litigation    55 Section 5.07    Ownership of
Property; Liens    55 Section 5.08    Perfection of Security Interests    55
Section 5.09    Environmental Compliance    56 Section 5.10    Taxes    57
Section 5.11    Compliance with ERISA    57 Section 5.12    Labor Matters    58
Section 5.13    Subsidiaries; Equity Interests    58 Section 5.14    Margin
Regulations; Investment Company Act; USA PATRIOT Act    58 Section 5.15   
Disclosure    58 Section 5.16    Intellectual Property    59 Section 5.17   
[Reserved.]    59 Section 5.18    No Default    59 Section 5.19    Status of
Facility as Senior Indebtedness    59 Section 5.20    Use of Proceeds    59   
ARTICLE VI       AFFIRMATIVE COVENANTS    Section 6.01    Financial Statements
   60 Section 6.02    Certificates; Reports; Other Information    62
Section 6.03    Notice Requirements; Other Information    63 Section 6.04   
Environmental Matters    64 Section 6.05    Maintenance of Existence    66
Section 6.06    Maintenance of Properties    66 Section 6.07    Maintenance of
Insurance    66 Section 6.08    Compliance with Laws    67

 

ii



--------------------------------------------------------------------------------

Section 6.09    Books and Records    67 Section 6.10    Inspection Rights    67
Section 6.11    Covenant to Guarantee Obligations and Give Security    67
Section 6.12    Use of Proceeds    70 Section 6.13    Further Assurances and
Post-Closing Undertakings    70 Section 6.14    Taxes    71 Section 6.15    End
of Fiscal Years; Fiscal Quarters    71 Section 6.16    Material Contracts    72
Section 6.17    Ratings    72 Section 6.18    Compliance with Forbearance
Agreements    72 Section 6.19    Compliance with Terms of Leaseholds    72
Section 6.20    Adherence to Approved Bridge Budget    72 Section 6.21   
Restructuring Milestones    72 Section 6.22    Collateral Access Agreements   
73    ARTICLE VII       NEGATIVE COVENANTS    Section 7.01    Liens    73
Section 7.02    Investments    76 Section 7.03    Indebtedness    78 Section
7.04    Fundamental Changes    80 Section 7.05    Dispositions    81 Section
7.06    Restricted Payments    82 Section 7.07    Change in Nature of Business
   83 Section 7.08    Transactions with Affiliates    83 Section 7.09   
Prepayments, Etc. of Indebtedness; Restrictions on Prepayments of Indebtedness
under the First Lien Loan Documents, Senior Notes and Non-Pari Passu
Indebtedness    84 Section 7.10    Negative Pledge    85 Section 7.11   
Partnerships, Etc    85 Section 7.12    Amendments to Constitutive Documents   
85 Section 7.13    [Reserved.]    85 Section 7.14    [Reserved.]    85 Section
7.15    [Reserved.]    85 Section 7.16    Capital Expenditures    85    ARTICLE
VIII       HOLDINGS COVENANTS    Section 8.01    Business of Holdings    86

 

iii



--------------------------------------------------------------------------------

   ARTICLE IX       EVENTS OF DEFAULT AND REMEDIES      86    Section 9.01   
Events of Default      88    Section 9.02    Remedies Upon Event of Default     
89    Section 9.03    Application of Funds       ARTICLE X       ADMINISTRATIVE
AGENT AND OTHER AGENTS    Section 10.01    Appointment and Authorization of
Agents      90    Section 10.02    Delegation of Duties      91    Section 10.03
   Liability of Agents      91    Section 10.04    Reliance by Agents      91   
Section 10.05    Notice of Default      92    Section 10.06    Credit Decision;
Disclosure of Information by Agents      92    Section 10.07    Indemnification
of Agents      93    Section 10.08    Agents in their Individual Capacities     
93    Section 10.09    Successor Agents      94    Section 10.10   
Administrative Agent May File Proofs of Claim      94    Section 10.11   
Release of Collateral and Guaranty      95    Section 10.12    Other Agents;
Arrangers and Managers      95    Section 10.13    Appointment of Supplemental
Administrative Agents      96       ARTICLE XI       MISCELLANEOUS    Section
11.01    Amendments, Etc      97    Section 11.02    Notices and Other
Communications; Facsimile and Electronic Copies      98    Section 11.03    No
Waiver; Cumulative Remedies      102    Section 11.04    Attorney Costs and
Expenses      102    Section 11.05    Indemnification by the Borrower      103
   Section 11.06    Payments Set Aside      104    Section 11.07    Successors
and Assigns      104    Section 11.08    Confidentiality      107    Section
11.09    Setoff      108    Section 11.10    Counterparts      108    Section
11.11    Integration      108    Section 11.12    Survival of Representations
and Warranties      109    Section 11.13    Severability      109    Section
11.14    GOVERNING LAW      109    Section 11.15    WAIVER OF RIGHT TO TRIAL BY
JURY      109    Section 11.16    Binding Effect      110    Section 11.17   
Judgment Currency      110    Section 11.18    Lender Action      110   

 

iv



--------------------------------------------------------------------------------

Section 11.19

   USA PATRIOT Act      110   

Section 11.20

   Dutch Pledge      111   

SCHEDULES

 

1

   --        Guarantors

1.01A

   --        Existing Indebtedness

1.01B

   --        Foreign Subsidiaries

1.01C

   --        Immaterial Subsidiaries

1.01D

   --        Collateral Documents

1.01E

   --        Unrestricted Subsidiaries

2.01

   --        Commitments

5.01(a)

   --        Non-Complying Subsidiaries

5.03

   --        Governmental Authorizations and Filings

5.06

   --        Litigation

5.07(b)(i)

   --        Owned Real Property

5.07(b)(ii)

   --        Leased Real Property

5.07(b)(iii)

   --        Leased Real Property Subject to Collateral Access Agreements

5.08

   --        Collateral Filings and Perfection Matters

5.09(a)

   --        Environmental Compliance Exceptions

5.09(b)

   --        Hazardous Material Release

5.09(c)

   --        Remedial Actions

5.09(d)

   --        Environmental Permits

5.09(e)

   --        Environmental Liabilities

5.10(b)

   --        Tax Returns Under Review

5.11(a)

   --        Compliance with ERISA

5.12

   --        Labor Matters

5.13

   --        Subsidiaries and Other Equity Investments

5.16

   --        Intellectual Property, Licenses

7.01(b)

   --        Existing Liens

7.02(n)

   --        Investments made on or before the Closing Date in Non-Loan Party
Subsidiaries and Unrestricted Subsidiaries

7.03(c)

   --        Surviving Indebtedness

7.03(d)

   --        Guarantee Obligations

7.05(k)

   --        Permitted Sale Leasebacks

11.02

   --        Administrative Agent’s Office, Certain Addresses for Notices
EXHIBITS        

Form of

       

A-1

   --        Committed Loan Notice

A-2

   --        Form of Prepayment Notice

B

   --        [Reserved.]

C

   --        Note

 

v



--------------------------------------------------------------------------------

D

   —        Compliance Certificate

E

   —        Assignment and Assumption

F

   —        Guaranty

G-1

   —        Holdings Pledge Agreement

G-2

   —        Security Agreement

G-3

   —        WSI Pledge Agreement

H-1

   —        Opinion Matters — Form of Opinion of Weil, Gotshal & Manges LLP

H-2

   —        Opinion Matters — Form of Opinion of Delaware Counsel to Loan
Parties

I

   —        Intellectual Property Security Agreement

J

   —        Officer’s Certificate

K

   —        Form of Perfection Certificate

L

   —        Form of Collateral Access Agreement

M

   —        Form of Intercreditor Agreement

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of November 15, 2011,
among AQUILEX HOLDINGS LLC, a Delaware limited liability company (the
“Borrower”), the Lenders (as defined below), and U.S. Bank National Association
(“U.S. Bank”), as Administrative Agent and Collateral Agent.

PRELIMINARY STATEMENTS

1. The Borrower has requested that the Lenders extend credit to the Borrower in
the form of Loans in an aggregate principal amount equal to $15,000,000 (the
“Facility”).

2. The Borrower and the Guarantors (as defined below) contemplate restructuring
their existing debts (including, but not limited to, the First Lien Credit
Agreement (as defined herein) and the Senior Notes (as defined herein)) pursuant
to a Support Agreement (as defined below), and in furtherance of such goal will,
among other things, agree to an Approved Bridge Budget (as defined herein);

3. The proceeds of the Facility shall be used solely in accordance with the
Approved Bridge Budget and as set forth in Section 6.12 hereof;

4. The Lenders have indicated their willingness to lend on the terms and subject
to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Account Control Agreement” means an account control agreement in form and
substance reasonably acceptable to the Collateral Agent (at the direction of the
Requisite Lenders), to be entered into pursuant to Section 6.13(d) by the
Borrower, the First Lien Collateral Agent, the Collateral Agent, and Wells Fargo
Bank, National Association.

“Accounting Principles” means the accounting principles utilized in the
preparation and presentation of the management statements and the Unaudited
Financial Statements.

“Acquired Entity or Business” means, for any period, any Person, property,
business or asset acquired by the Borrower or any Subsidiary, to the extent not
subsequently sold, transferred or otherwise disposed of by the Borrower or such
Subsidiary during such period.

 

1



--------------------------------------------------------------------------------

“Acquisition Agreement” means that certain Unit Purchase Agreement, dated as of
October 4, 2008, among Harvest Partners IV, Holdings, the Borrower and the other
sellers party thereto.

“Administrative Agent” means, subject to Section 10.13, U.S. Bank, in its
capacity as administrative agent under the Loan Documents, or any successor
administrative agent appointed in accordance with Section 10.09.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent’s Fee Letter” means the letter, dated November 15, 2011, addressed to the
Borrower from U.S. Bank and accepted by the Borrower on November 15, 2011,
setting forth certain fees and expenses payable to U.S. Bank in its capacity as
administrative agent and collateral agent under the Facility.

“Agent Parties” has the meaning set forth in Section 11.02(f).

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
and the Supplemental Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning set forth in the opening paragraph.

“Agreement Currency” has the meaning specified in Section 11.17.

“Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate designated for Eurocurrency Rate Loans or Base Rate Loans, as
applicable, as notified to the Administrative Agent and the Borrower or as
otherwise specified in the Assignment and Assumption pursuant to which such
Lender became a party hereto, any of which offices may, subject to
Section 3.01(e) and Section 3.02, be changed by such Lender upon 10 days’ prior
written notice to the Administrative Agent and the Borrower; provided, that, for
the

 

2



--------------------------------------------------------------------------------

purposes of the definition of “Excluded Taxes” and Section 3.01, any such change
shall be deemed an assignment made pursuant to an Assignment and Assumption.

“Applicable Rate” means a percentage per annum equal to (i) with respect to
Loans that are Eurocurrency Rate Loans, 9.50% and (ii) with respect to Loans
that are Base Rate Loans, 8.50%.

“Approved Bridge Budget” shall mean the operating budget delivered to the
Administrative Agent and the Lenders in accordance with Section 4.01(a)(x), as
updated pursuant to Section 6.01(g)(i) during the term of the Facility, to the
extent such update is reasonably approved by the Requisite Lenders.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Asset Percentage” has the meaning specified in Section 2.05(b)(ii).

“Assignees” has the meaning specified in Section 11.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

“Audited Financial Statements” means the audited balance sheets of the Borrower
for the fiscal year ended December 31, 2010, and the related audited statements
of income and cash flows of the Borrower for the fiscal year ended December 31,
2010.

“Backstop Agreement” has the meaning specified in Section 6.21(a).

“Basel III” means the reforms and measures developed by the Basel Committee on
Banking Supervision and known as Basel III.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) 2.5% per annum;

(b) The higher of:

(i) The Prime Rate and

(ii)  1/2 of 1% per annum above the Federal Funds Rate; and

(c) the Eurocurrency Rate (as determined pursuant to the definition thereof but
without regard to the LIBOR Floor specified therein) for an Interest Period of
one month in effect on such day plus 1%.

 

3



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.

“Borrower” has the meaning set forth in the opening paragraph.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period,
made by each of the Lenders pursuant to Section 2.01.

“Bridge Priority Account” has the meaning specified in Section 2.17(a).

“Bridge Priority Collateral” means the portion of the Collateral securing the
Facility in which the Lenders have (or purport to have) a first priority
perfected security interest by virtue of the Intercreditor Agreement or
otherwise, which for the avoidance of doubt includes the Bridge Priority
Account, all funds and other financial assets held therein or credited thereto
and all proceeds of the foregoing.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the province or state where the Administrative Agent’s Office is
located and in the State of New York; provided, that, if such day relates to any
interest rate settings as to a Eurocurrency Rate Loan, any fundings,
disbursements, settlements and payments in respect of any such Eurocurrency Rate
Loan, or any other dealings to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, “Business Day” means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market.

“Capital Expenditures” means, for any Person for any period, the sum of, without
duplication, (a) all expenditures made, directly or indirectly, by such Person
or any of its Subsidiaries during such period for equipment, fixed assets, real
property or improvements, or for replacements or substitutions therefor or
additions thereto, that have been or should be, in accordance with GAAP,
reflected as additions to property, plant or equipment on a consolidated balance
sheet of such Person or have a useful life of more than one year plus (b) the
aggregate principal amount of all Indebtedness (including Capitalized Lease
Obligations) assumed or incurred in connection with any such expenditures;
provided, that, Capital Expenditure shall not include:

(i) expenditures (without duplication) made with the proceeds of the Disposal of
any property that are reinvested in accordance with Section 2.05(b)(ii); and

(ii) expenditures made by the Borrower or any of its Subsidiaries with proceeds
received from Harvest Partners IV or any sellers party to the Acquisition
Agreement (or any Affiliate thereof) pursuant to any indemnification provisions
set forth in the Acquisition Agreement, to the extent such proceeds are actually
applied to remedy the specific event or circumstance giving rise to the claim
for indemnification or to replace or repair the specific fixed or capital asset
subject to such indemnification claim.

 

4



--------------------------------------------------------------------------------

In addition, for purposes of this definition, the purchase price of equipment
that is purchased simultaneously with (x) the trade-in of existing equipment or
(y) insurance proceeds, condemnation awards or other settlement proceeds in
respect of lost, destroyed, damaged or condemned assets, equipment or other
property shall be included in Capital Expenditures only to the extent of the
gross amount of such purchase price less, (1) in the case of the foregoing
clause (x), the credit granted by the seller of such equipment for the equipment
being traded in at such time or (2) in the case of the foregoing clause (y), the
amount of such proceeds; provided, that, Capital Expenditures shall not include
expenditures made with proceeds of contributions made by, or the issuance of
capital stock of Holdings or the Borrower, to the Permitted Holders.

“Capitalized Interest” means any interest on the Loans which is not paid in cash
on any Interest Payment Date and which, in accordance with Section 2.08(c), is
capitalized and added to the Outstanding Amount.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the discounted amount of the liability in respect of a Capitalized
Lease, as determined in accordance with GAAP.

“Capitalized Leases” means all leases that are required to be, in accordance
with GAAP, recorded as capitalized leases on the balance sheet (excluding
footnotes thereto) of such Person.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Subsidiary:

(2) Dollars;

(3) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality of the
foregoing the securities of which are unconditionally guaranteed as a full faith
and credit obligation of such government with maturities of 12 months or less
from the date of acquisition;

(4) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is a
commercial bank organized under the laws of (x) the United States of America,
any state thereof or the District of Columbia or (y) any other country that is a
member of the Organization for Economic Cooperation and Development, so long as
such bank is acting through a branch or agency located in the United States and
(ii) has combined capital and surplus of at least $1,000,000,000, in each case
with maturities of not more than 12 months from the date of acquisition thereof;

(5) securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof
and rated at least “Prime-1” (or the equivalent grade) by Moody’s or at least
“A-1” (or the then equivalent grade) by S&P, in each case, with maturities of
not more than 12 months from the date of acquisition thereof; provided, that, at
any time such securities do not meet the

 

5



--------------------------------------------------------------------------------

foregoing rating requirements, such securities shall be reinvested in other
investments constituting Cash Equivalents within 15 days of any such ratings
change;

(6) commercial paper in an aggregate amount of no more than $2,000,000 per
issuer and $5,000,000 in the aggregate outstanding at any time, issued by any
Person and rated at least “Prime-1” (or the then equivalent grade) by Moody’s or
at least “A-1” (or the then equivalent grade) by S&P, in each case, with
maturities of not more than 12 months from the date of acquisition thereof;
provided, that, at any such issuer fails to meet the foregoing rating
requirements, such commercial paper shall be reinvested in commercial paper or
other investments constituting Cash Equivalents within 15 days of any such
ratings change;

(7) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that are rated at least Aa or AA by Moody’s or S&P,
respectively, and the portfolios of which are limited predominantly to Dollars
and to Investments of the character, quality and maturity described in clauses
(2), (3), (4) and (5) (but in the case of investments of the type specified in
clause 5 above, without regard to the cap amounts specified therein) of this
definition.

“Cash Management Obligations” has the meaning specified in the First Lien Credit
Agreement as in effect on the date hereof (and the definitions of any defined
terms used in such definition shall likewise be deemed to be references to such
terms as in effect on the date hereof).

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Subsidiary of any insurance proceeds or condemnation awards in respect of
any equipment, fixed assets or real property (including any improvements
thereon) to replace or repair such equipment, fixed assets or real property.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means an entity that is a controlled foreign corporation of the Borrower
under Section 957 of the Code.

“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the date of this Agreement, (b) any change in any law,
treaty, order, policy, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) the making or issuance of any guideline, request or directive
issued or made after the date hereof by any central bank or other Governmental
Authority (whether or not having the force of law).

“Change of Control” means the earliest to occur of:

 

6



--------------------------------------------------------------------------------

(a) The Borrower ceasing to be a direct Wholly-owned Subsidiary of Holdings;

(b) Prior to a Qualifying IPO, the Permitted Holders ceasing to own or control,
directly or indirectly, at least 50.1% of the voting Equity Interests of
Holdings in the aggregate; or

(c) at any time upon or after the consummation of a Qualifying IPO, and for any
reason whatsoever,

(i) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), excluding the Permitted Holders, shall become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under such Act),
directly or indirectly, of more than thirty-five percent (35%) of the then
outstanding voting stock of Holdings and the Permitted Holders shall not own and
control a greater amount, or

(ii) to the extent Holdings has a board of directors, manager or Person
performing a similar function a majority of the board of directors, managers or
Person performing similar functions or other governing body of Holdings shall
not consist of Continuing Directors, or

(d) a change of control shall occur under the terms of the First Lien Loan
Documents, the Senior Notes or the terms of any other Indebtedness that ranks
pari passu with the Facility that has not been waived.

“Closing Date” means November 15, 2011.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and U.S. Treasury regulations promulgated and rulings issued thereunder.

“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties, if any.

“Collateral Agent” means U.S. Bank, in its capacity as collateral agent under
any of the Loan Documents, or any successor collateral agent appointed in
accordance with Section 10.09.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Collateral Agent shall have received each Collateral Document required
to be delivered on the Closing Date pursuant to Section 4.01(a)(xi),
Section 6.11 or Section 6.13 at such time, duly executed by each Loan Party and
other party thereto;

(b) all Obligations shall have been unconditionally guaranteed (the
“Guarantees”) by Holdings and each Wholly-owned Subsidiary that is a Material
Subsidiary (other than a CFC or any Subsidiary that is directly or indirectly
owned by a CFC or any Subsidiary that is an Unrestricted Subsidiary) including,
as of the Closing

 

7



--------------------------------------------------------------------------------

Date, those that are listed on Schedule 1 hereto (each, a “Guarantor”);
provided, that, with respect to any Subsidiary that is not Wholly-owned, the
obligation to provide a Guarantee shall be subject to any limitations or
prohibitions arising under constituent documents, any shareholder or joint
venture agreement, or applicable law relating to the granting of Guarantees; and
provided, further, that such guarantor shall use commercially reasonable efforts
to remedy any such limitations or restrictions in the grant of such Guarantees;

(c) the Obligations and the Guarantees shall have been secured by a fully
perfected lien on, and security interest in, prior and superior in right to any
other Lien except for Permitted Priority Liens, (i) all the Equity Interests of
the Borrower and any direct or indirect Domestic Subsidiary of the Borrower that
is a Material Subsidiary (other than any Subsidiary that is directly or
indirectly owned by a CFC), (ii) 66% of the issued and outstanding voting Equity
Interests and 100% of the non-voting Equity Interests of each Wholly-owned
Material Subsidiary that is a CFC and that is directly held by the Borrower or
by any Subsidiary of the Borrower (other than another CFC) and (iii) 100% of the
Equity Interests of any Material Subsidiary that is a Foreign Subsidiary (other
than a CFC) that is directly held by the Borrower or by any Subsidiary of the
Borrower (other than any Subsidiary that is a CFC or that is directly or
indirectly owned by a CFC) and, in each case, the Collateral Agent shall have
received all certificates or other instruments (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank (unless delivered to the First Lien Collateral
Agent acting under the Intercreditor Agreement as bailee for the Collateral
Agent); provided, that, in the case of clauses (ii) and (iii) hereof, (A) the
pledge of any shares in respect of any Subsidiaries that are not Wholly-owned
Subsidiaries shall be limited to the shares actually owned by the applicable
pledgor and (B) with respect to any Subsidiary that is not Wholly-owned, the
obligation to grant security shall be subject to any limitations or prohibitions
arising under the constituent documents, any shareholder or joint venture
agreement or applicable Law relating to the grant of security; and provided,
further, that, with respect to the foregoing clause (B), such grantor shall use
commercially reasonable efforts to remedy any such limitations or restrictions
in the grant of such pledge;

(d) the Obligations and the Guarantees shall have been secured by a fully
perfected lien on, and security interest in, prior and superior in right to any
other Lien except for Permitted Priority Liens, all Indebtedness of the Borrower
and each Material Subsidiary that is owing to any Loan Party and any such
Indebtedness owing to a Loan Party by any Non-Loan Party shall be evidenced by a
promissory note or an instrument and shall have been pledged pursuant to the
applicable Collateral Document, and the Collateral Agent shall have received all
such promissory notes or certificated instruments, together with note powers or
other instruments of transfer with respect thereto endorsed in blank;

(e) except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Guarantees shall have been secured by (i) a
fully perfected first priority lien on, and security interest in, the Bridge
Priority Collateral and (ii) a fully perfected lien on, and security interest
in, prior and superior in right to any

 

8



--------------------------------------------------------------------------------

other Lien except for Permitted Priority Liens, substantially all other tangible
and intangible assets of Holdings, the Borrower and each other Guarantor
(including but not limited to accounts receivable, inventory, machinery and
equipment, investment property, cash, intellectual property, other general
intangibles, owned and leased real property and proceeds of the foregoing);
provided, however, that no security interest in leased or owned real property
other than Material Real Property shall be provided and no Mortgages in respect
of leased real property shall be required.

(f) the Administrative Agent shall have received a Perfection Certificate from
each Loan Party;

(g) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and

(h) The Administrative Agent shall have received the Mortgages with respect to
each Material Real Property required to be delivered pursuant to Section 6.11 or
Section 6.13 at such time as set forth therein (the “Mortgaged Properties”),
together with:

 

  (i) Evidence that counterparts of the Mortgages with respect to the Mortgaged
Properties have been duly executed, acknowledged and delivered and are in form
suitable for filing or recording in all filing or recording offices as necessary
to create a valid subsisting Lien prior and superior in right to any other Lien
except for Permitted Priority Liens, on the property described therein in favor
of the Collateral Agent for the benefit of the Secured Parties along with a
check in the amount of all filing and recording taxes and fees;

 

  (ii) Fully paid American Land Title Association Lender’s Extended Coverage
title insurance policies (the “Mortgage Policies”) in form and substance,
together with such endorsements that are reasonably required by the
Administrative Agent and which lenders typically receive in the jurisdiction
where the Mortgaged Property is located, issued by title insurers acceptable to
the Administrative Agent and insuring the Mortgages to be valid fully perfected
subsisting Liens on, and security interests in, prior and superior in right to
any other Lien except for Permitted Priority Liens, the real property described
therein, in a customary form in the jurisdiction where the Mortgaged Property is
located free and clear of all defects (including, but not limited to, mechanics’
and materialmen’s Liens) and encumbrances, except as expressly permitted by
Section 7.01;

 

  (iii)

If the Material Property has a fair market value in excess of $5,000,000,
American Land Title Association/American Congress on Surveying and Mapping form
surveys, for which all necessary fees (where applicable) have been paid, dated
no more than 90 days before the date of delivery of such surveys, certified to
the Administrative Agent and the issuer of the Mortgage Policies in a manner
reasonably satisfactory to the

 

9



--------------------------------------------------------------------------------

  Administrative Agent (at the direction of the Requisite Lenders) by a land
surveyor duly registered and licensed in the States in which the real property
described in such surveys is located, showing no material defects except as
permitted by Section 7.01 and otherwise acceptable to the Administrative Agent
(at the direction of the Requisite Lenders);

 

  (iv) Satisfactory evidence of insurance required to be maintained pursuant to
Section 6.07, or otherwise required by the terms of the Mortgages, in respect of
Mortgaged Properties;

 

  (v) If the Material Property has a fair market value in excess of $5,000,000,
favorable opinions of local counsel for the Loan Parties (i) in states or
provinces in which the Material Real Properties are located, with respect to the
enforceability and perfection of the Mortgages and any related fixture filings
in form and substance reasonably satisfactory to the Administrative Agent (at
the direction of the Requisite Lenders) and (ii) in states in which the Loan
Parties to the Mortgages are organized or formed, with respect to the valid
existence, corporate power and authority of such Loan Parties in the granting of
the Mortgages, in form and substance reasonably satisfactory to the
Administrative Agent (at the direction of the Requisite Lenders); and

 

  (vi) Such consents and agreements of other third parties, such estoppel
letters and other confirmations, and such other evidence and other actions that,
in each case, the Administrative Agent and the Collateral Agent (in each case at
the direction of the Requisite Lenders) may reasonably deem necessary in order
to create valid and subsisting Liens on the property described in the Mortgages
has been taken.

Notwithstanding the foregoing, no pledge of any shares or Collateral and no
Guarantee shall be required to be given by any such pledgor or grantor that is a
Foreign Subsidiary to the extent (1) prohibited by applicable Law or (2) where
the grant of such security, pledge or Guarantee would result in a significant
risk to the directors or officers of such grantor, pledgor or Guarantor of
contravention of their fiduciary duties and/or criminal or civil liability to
such directors or officers; provided, that in each of the foregoing clauses
(1) and (2), such grantor, pledgor or guarantor or the officers and directors
thereof, as applicable, shall use commercially reasonable efforts to remedy any
such limitations or restrictions and make the granting of such security
interests, Guarantee or pledge of Collateral feasible.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as, in the reasonable judgment
of the Requisite Lenders (confirmed in writing by notice to the Borrower), the
cost of creating or perfecting such pledges or security interests in such assets
or obtaining title insurance or surveys in respect of such assets shall be
excessive in view of the benefits to be obtained by the Lenders therefrom.

 

10



--------------------------------------------------------------------------------

The Requisite Lenders may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance and surveys with
respect to particular assets (including extensions beyond the Closing Date for
the perfection of security interests in the assets of the Loan Parties on such
date) where they reasonably determine that perfection cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required by this Agreement or the Collateral Documents.

“Collateral Access Lease” means any individual lease of any real property under
which any Loan Party or any Subsidiary thereof is the lessee on which equipment,
inventory and fixtures with a fair value of not less than $500,000 individually
or in the aggregate are stored or located. As of the Closing Date, the leases
set forth on Schedule 5.07(b)(iii) comprise all Collateral Access Leases of the
Loan Parties and their Subsidiaries.

“Collateral Documents” means, collectively, the Security Agreement, the Holdings
Pledge Agreement, the WSI Pledge Documents, the Intellectual Property Security
Agreement, the Perfection Certificates, the Mortgages (if any), collateral
assignments, Security Agreement Supplements, the Account Control Agreement,
security agreements, pledge agreements, account control agreements or other
similar agreements delivered to the Collateral Agent and the Lenders pursuant to
Section 6.11 or Section 6.13, the Guaranty and each of the other agreements,
instruments or documents that creates, perfects or purports to create or perfect
a Lien or Guarantee in favor of the Collateral Agent or the Administrative Agent
for the benefit of the Secured Parties.

“Commitment” means, as to each Lender, its obligation to make a Loan to the
Borrower pursuant to Section 2.01 in an aggregate principal amount not to exceed
the amount set forth opposite such Lender’s name on Schedule 2.01 hereto under
the caption “Commitment” or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Commitments is $15,000,000.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A-1.

“Communications” has the meaning specified in Section 11.02(e).

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Continuing Directors” means the directors, managers or equivalent body of
Holdings or the Borrower, as the case may be, on the Closing Date, if any, and
each other director, manager or equivalent body, if, in each case, such other
director’s, manager’s or equivalent body’s nomination for election to the board
of directors, board of managers or other governing body of Holdings or the
Borrower, as the case may be, is recommended by a majority of the then
Continuing Directors or such other director, manager or equivalent body receives
the

 

11



--------------------------------------------------------------------------------

vote of the Permitted Holders in his or her election by the stockholders,
members or partners of Holdings or the Borrower, as the case may be.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate”.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or any similar foreign,
federal or state law for the relief of debtors from time to time in effect and
affecting the rights of creditors generally.

“Declined Proceeds” has the meaning specified in Section 2.05(b)(vii).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided,
that, with respect to a Eurocurrency Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender that (i) has failed to fund any portion of
the Loans required to be funded by it hereunder within three (3) Business Days
of the date required to be funded by it hereunder, (ii) has notified the
Borrower and the Administrative Agent that it does not intend to comply with its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement, (iii) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three (3) Business Days of the date when due, or (iv) has been deemed insolvent
or become the subject of a bankruptcy or insolvency proceeding.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale of Equity Interests and any Sale Leaseback
transaction) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided, that,
“Disposition” and “Dispose” shall not be deemed to include any issuance by
Holdings of any of its Equity Interests to another Person; and provided,
further, that no transaction or series of related transactions shall be
considered a “Disposition” for purposes of Section 2.05(b)(ii) or Section 7.05
unless the Net Cash Proceeds resulting from such transaction shall exceed
$10,000 individually and $500,000 per Fiscal Year.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is

 

12



--------------------------------------------------------------------------------

exchangeable), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments), (b) is redeemable
at the option of the holder thereof (other than solely for Qualified Equity
Interests), in whole or in part, (c) provides for the scheduled payment of
dividends in cash to the extent such payments would otherwise be prohibited
under the terms of this Agreement, or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Maturity Date; provided, that, if such Equity
Interests are issued pursuant to a plan for the benefit of employees of
Holdings, the Borrower or any of its Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by Holdings, the
Borrower or any of its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

“ECF Percentage” has the meaning specified in Section 2.05(b)(i).

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any other Person (other than an individual); provided,
that “Eligible Assignee” shall not include any Loan Party or any Affiliates of
any Loan Party.

“Environmental Laws” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, common law, code, order, writ, judgment,
injunction, decree or judicial or agency interpretation, policy or guidance
relating to pollution or protection of the environment, health and safety as it
relates to any Hazardous Material or natural resources, including, without
limitation, those relating to the use, handling, transportation, treatment,
storage, disposal, release or discharge of Hazardous Materials.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health and safety
as it relates to any Hazardous Material or the environment, including, without
limitation, (a) by any governmental or regulatory authority for enforcement,
cleanup, removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of

 

13



--------------------------------------------------------------------------------

any Loan Party or any of their respective Subsidiaries directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Environmental Reports” has the meaning set forth in Section 5.09(f).

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and Treasury regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means an entity that is treated as a single employer for
purposes of Section 414 of the Internal Revenue Code or Section 4001 of ERISA
with any Loan Party. Notwithstanding the foregoing, the term ERISA Affiliate
shall not include any entity that could be considered an ERISA Affiliate solely
by virtue of its ownership interest in, or status as, a portfolio company of the
Sponsor or any of the Sponsor’s affiliates unless a court of competent
jurisdiction or governmental agency determines with respect to such applicable
Loan Party that such entities have a relationship that would cause them to be
ERISA Affiliates, or a federal district court located in the same jurisdiction
as the applicable Loan Party, the PBGC by final regulation, or any federal
circuit court, interprets ERISA or the Code in a manner that would result in
ERISA Affiliate status for such entities.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations at any facility of any Loan Party or ERISA Affiliate as described in
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by any Loan Party
or any ERISA Affiliate from a Multiemployer Plan, notification of any Loan Party
or ERISA Affiliate concerning the imposition of withdrawal liability or
notification that a Multiemployer Plan is insolvent or is in reorganization
within the meaning of Title IV of ERISA (or that is in endangered or critical
status, within the meaning of Section 305 of ERISA); (d) the filing of a notice
of intent to terminate, the treatment of a Plan amendment as a termination under

 

14



--------------------------------------------------------------------------------

Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Loan Party or any ERISA Affiliate; (g) on or after the effectiveness of the
Pension Act, a determination that any Pension Plan is, or is expected to be, in
“at-risk” status (within the meaning of Section 303(i)(4)(A) of ERISA or
Section 430(i)(4)(A) of the Code); or (h) the conditions for imposition of a
lien under Section 303(k) of ERISA shall have been met with respect to any
Pension Plan.

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan, the highest of:

(a) 1.5% per annum (“Libor Floor”),

(b) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the LIBOR01 screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period, or

(c) if the rates referenced in the preceding subsection (b) are not available,
the rate per annum determined by the Administrative Agent as the average
(rounded upward to the nearest whole multiple of 1/100th of one percent per
annum, if such average is not such a multiple) of the rates per annum at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted and with a term equivalent to such Interest Period
are offered by three banks selected by the Administrative Agent at 11:00 A.M.
(London time) two (2) Business Days prior to the first day of such Interest
Period.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 9.01.

“Excess Cash Flow” has the meaning specified in the First Lien Credit Agreement
as in effect on the date hereof (and the definitions of any defined terms used
in such definition shall likewise be deemed to be references to such terms as in
effect on the date hereof).

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Taxes” means, (a) with respect to each Agent and each Lender, taxes
(including any additions to tax, penalties and interest) imposed on its overall
net income or net profits (including any branch profits or franchise taxes
imposed in lieu thereof) by the

 

15



--------------------------------------------------------------------------------

jurisdiction (or any political subdivision thereof) under the Laws of which such
Agent or such Lender, as the case may be, is resident or deemed to be resident,
is organized, maintains an Applicable Lending Office, or carries on business or
is deemed to carry on business (other than a jurisdiction in which such Agent or
such Lender would not have been treated as carrying on business but for its
execution or delivery of any Loan Document or its exercise of its rights or
performance of its obligations thereunder) to which such payment relates and
(b) any withholding tax that is imposed by the United States on amounts payable
to a Lender under the law in effect at the time such Lender becomes a party to
this Agreement (or, in the case of a Participant, on the date such Participant
became a Participant hereunder) or is attributable to a Lender’s or
Participant’s failure or inability to comply with Section 3.01(f) (except if
such failure or inability is as a result of a Change in Law described in clause
(i) below); provided, that, this clause (b) shall not apply to the extent that
(x) the indemnity payments or additional amounts any Lender (or Participant)
would be entitled to receive (without regard to this clause (b)) do not exceed
the indemnity payment or additional amounts that the person making the
assignment, participation or transfer to such Lender (or Participant) would have
been entitled to receive in the absence of such assignment, participation or
transfer, or (y) any Tax is imposed on a Lender in connection with an interest
or participation in any Loan or other obligations that such Lender was required
to acquire pursuant to Section 2.13 or that such Lender acquired pursuant to
Section 3.07(b) (it being understood and agreed, for the avoidance of doubt,
that any withholding tax imposed on a Lender or Participant (i) as a result of a
Change in Law occurring after the time such Lender became a party to this
Agreement (or designates a new lending office) or such Participant acquires its
participation shall not be an Excluded Tax and (ii) as a result of a change in
circumstances (such as a Lender or Participant’s change in its jurisdiction of
organization, but not a change in circumstances made at the request of the
Borrower), other than a Change in Law, with respect to such Lender or
Participant after the time such Lender became a party to this Agreement (or
designates a new lending office) or such Participant acquires its participation,
shall be considered an Excluded Tax but only to the extent such withholding tax
would have been imposed on such Lender or Participant and would have been an
Excluded Tax under such circumstances at the time such Lender became a party to
this Agreement (or designated a new lending office) or such Participant acquired
its participation); provided that notwithstanding anything herein to the
contrary, each of Basel III and the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder issued in connection therewith or in implementation thereof shall be
deemed to be a Change in Law for the purposes hereof, regardless of the date
enacted, adopted, issued or implemented.

“Existing Defaults” has the meaning specified in Section 5.18.

“Existing Indebtedness” means Indebtedness of the Borrower or any of its
Subsidiaries outstanding immediately prior to the Closing Date and listed on
Schedule 1.01A hereto.

“Facility” has the meaning set forth in the Preliminary Statements.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the

 

16



--------------------------------------------------------------------------------

Federal Reserve Bank on the Business Day next succeeding such day; provided,
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average (rounded upwards, if necessary, to the next 1/100 of
1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

“First Amendment to First Lien Credit Agreement” means the amendment to the
First Lien Credit Agreement, dated February 28, 2011.

“First Lien Administrative Agent” means the “Administrative Agent” under and as
defined in the First Lien Credit Agreement.

“First Lien Credit Agreement” means the amended and restated credit agreement
dated April 1, 2010, among the Borrower, as borrower, Royal Bank of Canada, as
administrative agent and collateral agent, Morgan Stanley Senior Funding, Inc.,
as syndication agent, and the lenders thereto, as amended by the First Amendment
to First Lien Credit Agreement, the Forbearance Agreement, and the Third
Amendment to First Lien Credit Agreement, and as the same may be further
amended, supplemented or otherwise modified from time to time in accordance with
the Intercreditor Agreement.

“First Lien Collateral Agent” means the “Collateral Agent” under and as defined
in the First Lien Credit Agreement.

“First Lien Loans” means the “Loans” under and as defined in the First Lien
Credit Agreement.

“First Lien Loan Documents” means the “Loan Documents” under and as defined in
the First Lien Credit Agreement, as such documents may be amended, supplemented
or otherwise modified from time to time in accordance with the Intercreditor
Agreement.

“First Lien Secured Parties” means the “Secured Parties” under and as defined in
the First Lien Credit Agreement.

“First Priority Existing Lien” means the Lien created and perfected under the
First Lien Loan Documents in favor of the First Lien Secured Parties.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31 of each calendar year.

“Forbearance Agreement” means the Forbearance Agreement and Second Amendment to
Amended and Restated Credit Agreement, dated as of October 13, 2011, by and
among the Borrower, the loan parties listed on the signature pages thereto, the
banks, financial institutions and other institutional lenders listed on the
signature pages thereto, and Royal Bank of Canada, as administrative agent and
as L/C issuer as amended by the Third Amendment to First Lien Credit Agreement.

 

17



--------------------------------------------------------------------------------

“Foreign Casualty Event” has the meaning set forth in Section 2.05(b)(viii).

“Foreign Disposition” has the meaning set forth in Section 2.05(b)(viii).

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to or by, or entered into with, any Loan
Party or any Subsidiary with respect to employees outside the United States.

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
which is not a Domestic Subsidiary as identified on Schedule 1.01B hereto.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or, except with respect to the subject matter of the immediately
subsequent proviso, if the Administrative Agent notifies the Borrower that the
Requisite Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith; provided, however,
that any obligations of a Person under a lease (whether existing now or entered
into in the future) that is not (or would not be) required to be classified and
accounted for as a capitalized lease on a balance sheet of such Person under
GAAP as in effect as of April 1, 2010, shall not be treated as capitalized lease
as a result of (x) the adoption of changes in GAAP after April 1, 2010
(including, for the avoidance of doubt, any changes or modifications as set
forth in the FASB exposure draft issued on August 17, 2010), or (y) changes in
the application of GAAP after April 1, 2010 (including, for the avoidance of
doubt, any changes or modifications as set forth in the FASB exposure draft
issued on August 17, 2010).

“Governmental Authority” means any nation or government, any state, provincial,
territorial or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

 

18



--------------------------------------------------------------------------------

“Guarantee” has the meaning specified in the definition of “Collateral and
Guarantee Requirement”.

“Guarantee Obligations” means, with respect to any Person, any obligation or
arrangement of such Person to guarantee or intended to guarantee any
Indebtedness or other payment obligations (“primary obligations”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, (a) the direct or indirect guarantee, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
Obligation of a primary obligor, (b) the obligation to make take-or-pay or
similar payments, if required, regardless of nonperformance by any other party
or parties to an agreement or (c) any Obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof.
The amount of any Guaranteed Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guaranteed Obligation is made (or, if less, the maximum amount of such
primary obligation for which such Person may be liable pursuant to the terms of
the instrument evidencing such Guaranteed Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

“Guaranty” means, collectively, (a) the Guarantee and (b) each other guaranty
and guaranty supplement delivered pursuant to Section 6.11.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, mold, radon gas, infectious or medical wastes and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law.

“Holdings” means Aquilex Acquisition Sub III, LLC, a Delaware limited liability
company.

“Holdings Pledge Agreement” means the Pledge Agreement executed by Holdings in
substantially the form annexed as Exhibit G-1.

“Immaterial Subsidiary” means each of the Borrower’s Subsidiaries identified on
Schedule 1.01C hereto.

 

19



--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (excluding trade payables not
overdue by more than 90 days and incurred in the ordinary course of business of
such Person’s business), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all obligations of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all
obligations of such Person as lessee under Capitalized Leases, (f) all
obligations of such Person under acceptance, letter of credit or similar
facilities, (g) any Disqualified Equity Interests of such Person, (h) all
obligations of such Person in respect of Swap Contracts, valued at the Swap
Termination Value thereof, (i) all Guarantee Obligations and Synthetic Debt of
such Person, (j) all obligations of such Person in respect of performance, bid,
appeal and surety bonds and performance and completion guarantees and similar
obligations provided by such Person in respect of letters of credit, bank
guarantees or similar instruments related thereto, and (k) all indebtedness and
other payment obligations referred to in clauses (a) through (j) above of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such indebtedness or other payment obligations.

“Indemnified Liabilities” has the meaning specified in Section 11.05.

“Indemnitee” has the meaning specified in Section 11.05.

“Information” has the meaning specified in Section 11.08.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the date hereof, by and among the Borrower, the First Lien Collateral Agent,
the First Lien Administrative Agent, the Collateral Agent and the Administrative
Agent, as amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof.

“Intellectual Property” has the meaning specified in Section 5.16.

“Intellectual Property Security Agreement” means, collectively, (a) the
Intellectual Property Security Agreement executed by certain Loan Parties in the
form of Exhibit I, and (b) each other Intellectual Property Security Agreement
Supplement executed and delivered pursuant to Section 6.11.

“Intellectual Property Security Agreement Supplement” has the meaning specified
in the Intellectual Property Security Agreement.

“Interest Payment Date” means, as to any Loan, (i) the last Business Day of each
calendar month and (ii) the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one or two
months thereafter and such other

 

20



--------------------------------------------------------------------------------

shorter interest period as may be permitted by the Lenders, in each case as set
forth by the Borrower in its Committed Loan Notice; provided, that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, with respect to any Person, any loan or advance to such
Person, any purchase or other acquisition of any Equity Interests or
Indebtedness or the assets comprising a division or business unit or a
substantial part or all of the business of such Person, any capital contribution
to such Person or any other direct or indirect investment in such Person,
including, without limitation, any acquisition by way of a merger or
consolidation (or similar transaction) and any arrangement pursuant to which the
investor incurs Indebtedness of the types referred to in clause (i) or (j) of
the definition of “Indebtedness” in respect of such Person; provided that
outstanding Indebtedness incurred pursuant to Sections 7.03(d) and (e) shall not
constitute an Investment. For purposes of covenant compliance, the amount of any
Investments at any time shall be the amount actually invested (measured at the
time made), without adjustment for subsequent changes in the value of such
Investments, net of any cash returns of principal or capital thereon (including
any dividend, redemption or repurchase of equity that is accounted for, in
accordance with GAAP, as a return of principal or capital) in respect of such
Investment.

“Investors” means the Sponsor or any of its Affiliates.

“Judgment Currency” has the meaning specified in Section 11.17.

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

“Lender” means any Lender that may be a party to this Agreement from time to
time and its respective successors and assigns as permitted hereunder, each of
which is referred to herein as a “Lender”.

“Libor Floor” has the definition set forth in the definition of Eurocurrency
Rate.

 

21



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, deemed trust, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article
II.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Collateral Documents, (iv) the Perfection Certificates, and (v) the
Agent’s Fee Letter, in each case as amended, amended and restated, supplemented,
modified, extended, renewed, refinanced or replaced from time to time.

“Loan Parties” means, collectively, (i) the Borrower, (ii) Holdings and
(iii) each other Guarantor.

“Management Stockholders” means the members of management of the Borrower or any
direct or indirect parent thereof or any of its Subsidiaries who are investors
in Holdings or any direct or indirect parent thereof.

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, operations, performance, properties, condition (financial or otherwise),
prospects or material agreements of the Loan Parties taken as a whole, (b) a
material adverse effect on the legality, validity or enforceability of any Loan
Document, (c) a material adverse effect on the ability of the Borrower or the
Guarantors to perform their respective obligations under any of the Loan
Documents, (d) a material adverse effect on the value of the Collateral, or
(e) a material adverse effect on the rights and remedies of the Lenders or the
Agents under any Loan Document or the ability of the Agents and the Lenders to
enforce the Loan Documents.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving the aggregate consideration payable to or by
such Person of $3,000,000 or more in any Fiscal Year or otherwise material to
the business, condition (financial or otherwise), operations, performance,
properties or prospects of such Person.

“Material Real Property” means any real property owned by any Loan Party with a
fair market value in excess of $1,500,000.

“Material Subsidiary” means, at any date of determination, each Subsidiary of
the Borrower that is not an Immaterial Subsidiary.

“Maturity Date” means February 3, 2012.

“MNPI” has the meaning set forth in Section 11.02(j).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

22



--------------------------------------------------------------------------------

“Mortgage” means collectively, the deeds of trust, trust deeds, deeds of
hypothec and mortgages creating and evidencing a Lien on a Mortgaged Property
made by the Loan Parties in favor or for the benefit of the Collateral Agent on
behalf of the Secured Parties in form and substance reasonably satisfactory to
the Collateral Agent, executed and delivered pursuant to Section 6.11 and
Section 6.13.

“Mortgage Policies” has the meaning specified in paragraph (h)(ii) of the
definition of “Collateral and Guarantee Requirement”.

“Mortgaged Properties” has the meaning specified in paragraph (h) of the
definition of “Collateral and Guarantee Requirement”.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by the Borrower or any
Subsidiary not permitted under clauses (a), (b), (c), (d), (e), (f), (g), (h),
(i), (j), and (k) of Section 7.05 or any Casualty Event, the excess, if any, of
(i) the sum of cash and Cash Equivalents received in connection with such
Disposition or Casualty Event (including any cash or Cash Equivalents received
by way of deferred payment pursuant to, or by monetization of, a note receivable
or otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Borrower or any
Subsidiary) over (ii) the sum of (A) the principal amount, premium or penalty,
if any, interest and other amounts on any Indebtedness that is secured by the
asset subject to such Disposition or Casualty Event and that is required to be
repaid (and is timely repaid) in connection with such Disposition or Casualty
Event (other than Indebtedness under the Loan Documents), (B) the reasonable
out-of-pocket fees and expenses actually incurred by the Borrower or such
Subsidiary in connection with such Disposition or Casualty Event (including,
without limitation, reasonable attorney’s fees, consultant, brokerage and
closing costs incurred in connection with such transaction), (C) taxes paid or
reasonably estimated to be actually payable or that are actually accrued in
connection therewith within the current tax year as a result of any gain
recognized in connection therewith, and (D) a reasonable reserve for (i) any
purchase price adjustment or (ii) any liabilities associated with such asset or
assets and retained by the Borrower or any Subsidiary after such sale or other
Disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or any
indemnification payments (fixed and contingent) attributable to the seller’s
obligations to the purchaser undertaken by the Borrower or any of its
Subsidiaries in connection with such sale, lease, transfer or other disposition
(but excluding any purchase price adjustment or any indemnity that, by its
terms, will not under any circumstances be made prior to the final maturity of
the Facility);

 

23



--------------------------------------------------------------------------------

(b) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any Subsidiary not permitted under Section 7.03, the excess, if any,
of (i) the sum of the actual cash received in connection with such incurrence or
issuance over (ii) the investment banking fees, underwriting discounts,
commissions, security filing registration or filing fees, costs and other
out-of-pocket fees and expenses and other customary expenses (including legal
and accounting fees and expenses), incurred by the Borrower or such Subsidiary
in connection with such incurrence or issuance; and

(c) with respect to the sale or issuance of any Equity Interests by any Person
(including, without limitation, the receipt of any capital contributions), the
excess of (i) the sum of the cash and Cash Equivalents received in connection
with such sale or issuance over (ii) the underwriting discounts and commissions
or similar payments, and other out-of-pocket costs, fees, commissions, premiums
and expenses, incurred by such Person in connection with such sale or issuance
(including, without limitation, reasonable attorney’s fees, consultant,
brokerage and closing costs incurred in connection with such transaction) to the
extent such amounts were not deducted in determining the amount referred to in
clause (i).

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.

“Note” means a promissory note of the Borrower payable to any Lender or its
assigns, in substantially the form of Exhibit C hereto, evidencing the aggregate
Indebtedness of the Borrower to such Lender resulting from the Loans made by
such Lender.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or other Subsidiary arising under any
Loan Document or otherwise with respect to any Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any other
Subsidiary of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Without limiting the generality of the
foregoing, the Obligations of the Loan Parties under the Loan Documents (and of
any of their Subsidiaries to the extent they have obligations under the Loan
Documents) include (a) the obligation (including guarantee obligations) to pay
principal, interest, reimbursement obligations, charges, expenses, fees,
Attorney Costs, indemnities and other amounts payable by any Loan Party or any
other Subsidiary under any Loan Document and (b) the obligation of any Loan
Party or any other Subsidiary to reimburse any amount in respect of any of the
foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of such Loan Party or such Subsidiary.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and

 

24



--------------------------------------------------------------------------------

(c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, declaration, instrument, filing or
notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Out of Court Restructuring” has the meaning specified in Section 6.21(d).

“Outstanding Amount” means with respect to the Loans on any date, the
outstanding principal amount thereof (including all Capitalized Interest and all
commitment fees capitalized in accordance with Section 2.09(b)) after giving
effect to any borrowings and prepayments or repayments of Loans occurring on
such date.

“Participant” has the meaning specified in Section 11.07(d).

“Participant Register” has the meaning specified in Section 11.07(d).

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereof).

“Pension Act” means the Pension Protection Act of 2006, as amended.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time since January 1, 2003.

“Perfection Certificate” means with respect to any Loan Party, a certificate
substantially in the form of Exhibit K hereto, completed and supplemented with
the schedules and attachments contemplated thereby to the satisfaction of the
Collateral Agent and duly executed by a Responsible Officer of such Loan Party.

“Permitted Holders” means any of (a) Investors and (b) the Management
Stockholders.

“Permitted Priority Liens” means, with respect to any Collateral other than the
Bridge Priority Collateral, the First Priority Existing Lien to the extent set
forth in the Intercreditor Agreement and nonconsensual Liens permitted hereunder
having priority by operation of law.

“Permitted Refinancing” means, with respect to any Person, any modification
(other than a release of such Person), refinancing, refunding, renewal or
extension of any Indebtedness of such Person; provided, that, (a) the principal
amount (or accreted value, if

 

25



--------------------------------------------------------------------------------

applicable) thereof does not exceed an amount equal to the principal amount (or
accreted value, if applicable) of the Indebtedness so modified, refinanced,
refunded, renewed or extended and as otherwise permitted under Section 7.03
(plus the amount of any reasonable fees, commissions, discounts and other costs
and expenses associated with such refinancing, and any prepayment penalties or
related costs), (b) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursuant to Section 7.03(f), such
modification, refinancing, refunding, renewal or extension has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed or
extended, (c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(c), at the time thereof, no
Event of Default shall have occurred and be continuing, (d) to the extent such
Indebtedness being so modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms no less favorable in any material respect to the
Lenders as those contained in the documentation governing the Indebtedness being
so modified, refinanced, refunded, renewed or extended, (e) if such
modification, refinancing, refunding, renewal or extension relates to secured
Indebtedness, such Indebtedness shall be secured on terms no less favorable to
the Secured Parties than those contained in the documentation governing the
Indebtedness being so refinanced, refunded, renewed or extended, except to the
extent permitted pursuant to Section 7.01 and (f) such modification,
refinancing, refunding, renewal or extension is incurred (1) by the Person who
is the obligor of the Indebtedness being so modified, refinanced, refunded,
renewed or extended or (2) by a Loan Party; provided that any refinancing of the
Senior Notes shall also be subject to the terms set forth in the definition of
‘Senior Notes’, including with respect to the yield and pricing applicable
thereto.

“Permitted Sale Leaseback” means any Sale Leaseback consummated by the Borrower
or any of its Restricted Subsidiaries after the Closing Date; provided, that,
any such Sale Leaseback not between a Loan Party and another Loan Party shall be
consummated for fair value as determined at the time of consummation in good
faith by the Borrower or such Subsidiary.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) other than a Foreign Plan, established by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

“Pre-packaged Plan” has the meaning specified in Section 6.21(d).

“Prepayment Notice” means a notice of prepayment in respect of any mandatory
prepayment in substantially the form of Exhibit A-2.

 

26



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum announced in the Wall Street
Journal from time to time as the prime commercial lending rate for United States
Dollar loans in the United States for such day.

“Projections” means those financial projections delivered by the Borrower to the
Lenders on or before October 17, 2011 (including income statement, balance sheet
and cash flow statement) for the balance of Fiscal Year 2011 and Fiscal Year
2012, together with any updates thereto delivered to the Lenders pursuant to
Section 6.01(i), to the extent each such update is approved by the Requisite
Lenders.

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the aggregate amount of the Loans of such Lender at such
time and the denominator of which is the aggregate amount of the Loans of all
Lenders.

“Public Lender” has the meaning specified in Section 11.02(h).

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualifying IPO” means the issuance by Holdings, any direct or indirect parent
of Holdings or any direct or indirect parent of the Borrower of its common
Equity Interests in an underwritten primary public offering (other than a public
offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act (whether alone or in connection with a secondary public offering)
or in a firm commitment underwritten offering (or series of related offerings of
securities to the public pursuant to a final prospectus) made pursuant to the
Securities Act.

“Register” has the meaning specified in Section 11.07(d).

“Registered” means, with respect to Intellectual Property, issued by, registered
with, renewed by or the subject of a pending application before any Governmental
Authority or Internet domain name registrar.

“Rejection Notice” has the meaning specified in Section 2.05(b)(vii).

“Reportable Event” means with respect to any Plan any of the events set forth in
Section 4043(c) of ERISA or the regulations issued thereunder, other than events
for which the thirty (30) day notice period has been waived.

“Requisite Lenders” means, as of any date of determination, Lenders having more
than 50% of the Total Outstandings as of such date.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer,
controller, or other similar officer or a Person performing similar functions of
a Loan Party and, as to any document delivered on the Closing Date, any
secretary or assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed

 

27



--------------------------------------------------------------------------------

to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to the holders of Equity Interests of the Borrower.

“Restricted Subsidiary” means any Subsidiary of the Borrower which is not an
Unrestricted Subsidiary.

“Restricting Information” has the meaning assigned to such term in Section
11.02(i).

“Retained Declined Proceeds” has the meaning set forth in Section 2.05(b)(vii).

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any of its Subsidiaries (a) sells, transfers
or otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or
disposed.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Supplemental Administrative Agent and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 10.13(a).

“Securities Act” means the Securities Act of 1933.

“Security Agreement” means, collectively, (a) the Security Agreement executed by
certain Loan Parties substantially in the form of Exhibit G-2 and (b) each
Security Agreement Supplement executed and delivered pursuant to Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Notes” means the $225,000,000 11 1/8% Senior Notes due 2016.

“Senior Notes Forbearance Agreement” means that certain Forbearance Agreement
dated as of November 15, 2011, by and among the Borrower, the loan parties
listed

 

28



--------------------------------------------------------------------------------

on the signature pages thereto, the holders of the Senior Notes party thereto,
as amended from time to time.

“Senior Notes Indenture” means the indenture dated as of December 23, 2009
pursuant to which the Senior Notes were issued.

“Sold Entity or Business” means any Person, property, business or asset sold,
transferred or otherwise disposed of, closed or classified as discontinued
operations by the Borrower or any Subsidiary.

“Specified Remediation Plan” has the meaning set forth in Section 6.04(b).

“Specified Sites” has the meaning set forth in Section 6.04(b).

“Sponsor” means each of Ontario Teachers’ Pension Plan Board and its Affiliates
and funds or partnerships managed by it or any of its Affiliates, but not
including, however, any of their portfolio companies.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Supplemental Administrative Agent” has the meaning specified in
Section 10.13(a) and “Supplemental Administrative Agents” shall have the
corresponding meaning.

“Support Agreement” has the meaning specified in Section 6.21(a).

“Surviving Indebtedness” means Indebtedness of the Borrower or any of its
Subsidiaries outstanding immediately before and after giving effect to the
initial Borrowing on the Closing Date and is set forth on Schedule 7.03(c).

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International

 

29



--------------------------------------------------------------------------------

Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark to
market value(s) for such Swap Contracts, as determined by the “Hedge Bank” (as
such term is defined in the First Lien Credit Agreement) in accordance with the
terms thereof and in accordance with customary methods for calculating
mark-to-market values under similar arrangements by the “Hedge Bank” (as such
term is defined in the First Lien Credit Agreement).

“Synthetic Debt” means, with respect to any Person, without duplication of any
clause within the definition of “Indebtedness,” all (a) obligations of such
Person under any lease that is treated as an operating lease for financial
accounting purposes and a financing lease for tax purposes (i.e., a “synthetic
lease”), (b) obligations of such Person in respect of transactions entered into
by such Person, the proceeds from which would be reflected on the financial
statements of such Person in accordance with GAAP as cash flows from financings
at the time such transaction was entered into (other than as a result of the
issuance of Equity Interests) and (c) obligations of such Person in respect of
other transactions entered into by such Person that are not otherwise addressed
in the definition of “Indebtedness” or in clause (a) or (b) above that are
intended to function primarily as a borrowing of funds (including, without
limitation, any minority interest transactions that function primarily as a
borrowing).

“Taxes” has the meaning specified in Section 3.01(a).

“Third Amendment to First Lien Credit Agreement” means the First Amendment to
Forbearance Agreement, Third Amendment to Amended and Restated Credit Agreement
and First Amendment to Security Agreement, dated as of the date hereof, in form
and substance satisfactory to the Lenders.

“Threshold Amount” means $2,000,000.

“Total Assets” means the total assets of the Borrower and its Subsidiaries on a
consolidated basis, as shown on the most recent balance sheet of the Borrower
delivered pursuant to Section 6.01(a) or (b) or Section 4.01.

“Total Leverage Ratio” shall have the meaning specified in the First Lien Credit
Agreement as in effect on the date hereof (and the definitions of any defined
terms used in such definition shall likewise be deemed to be references to such
terms as in effect on the date hereof).

“Total Outstandings” means, at any time, the aggregate Outstanding Amount of all
Loans at such time.

 

30



--------------------------------------------------------------------------------

“Total Tangible Assets” means the total tangible assets of the Borrower and its
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Borrower delivered pursuant to Section 6.01(a) or (b) or Section 4.01.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Unaudited Financial Statements” means the unaudited combined balance sheets and
related statements of income and cash flows of the Borrower, for each fiscal
quarter ended at least sixty (60) days before the Closing Date, previously
delivered to the Administrative Agent.

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any security interest in any item or items of
Collateral.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower that is listed on
Schedule 1.01E hereof.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“U.S. Bank” has the meaning set forth in the opening paragraph.

“Variance Report” means the report delivered each week in accordance with
Section 6.01(g)(ii), setting forth actual cash receipts and disbursements of the
Loan Parties for the week prior to each delivery, on a line-item and aggregate
basis, and setting forth in detail all the variances, on a line-item and
aggregate basis, from the amount set forth for such week as compared to (1) the
initial Approved Bridge Budget on a weekly and cumulative basis, and (2) the
most recent Approved Bridge Budget (as applicable) delivered by the Loan
Parties, in each case, on a weekly and cumulative basis, which report shall
include explanations for all material variances and shall be certified by the
chief financial officer of the Loan Parties as being true and accurate as of the
date thereof.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

“Wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying

 

31



--------------------------------------------------------------------------------

shares and (y) shares issued to foreign nationals to the extent required by
applicable Law) are owned by such Person and/or by one or more wholly-owned
Subsidiaries of such Person.

“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“WSI Pledge Documents” means the documentation relating to the pledge by Aquilex
WSI, Inc. of Equity Interests in Aquilex Welding Services B.V., an entity
organized under the Laws of the Netherlands, and the related documentation
required under the Laws of the Netherlands in order to fully perfect the lien
on, and security interest in, (or local law equivalent interest) such pledged
shares, which lien and security interest of the Collateral Agent for the benefit
of the Secured Parties shall be prior and superior in right to any other Lien
except for Permitted Priority Liens.

Section 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

                 (b)

(i)

The words “herein”, “hereto”, “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

 

  (ii) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 

  (iii) The term “including” is by way of example and not limitation.

 

  (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03 Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this

 

32



--------------------------------------------------------------------------------

Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) [Reserved.]

(c) Where reference is made to “the Borrower and its Subsidiaries on a
consolidated basis” or similar language, such consolidation shall not include
any subsidiaries of the Borrower other than Subsidiaries.

Section 1.04 Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

Section 1.05 References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Section 1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.07 Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

Section 1.08 Currency Equivalents Generally. For purposes of determining
compliance under Sections 7.02, 7.05 and 7.06, any amount in a currency other
than Dollars will be converted to Dollars in a manner consistent with that used
in calculating net income in the Borrower’s annual financial statements
delivered pursuant to Section 6.01(a); provided, however, that the foregoing
shall not be deemed to apply to the determination of any amount of Indebtedness.

ARTICLE II

THE COMMITMENTS

Section 2.01 The Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make to the Borrower a single loan denominated
in Dollars in a principal amount equal to such Lender’s Commitment on the
Closing Date. Amounts borrowed

 

33



--------------------------------------------------------------------------------

under this Section 2.01 and repaid or prepaid may not be reborrowed. Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.
Proceeds of the Loans shall be deposited in the Bridge Priority Account and used
solely for the purposes set forth in Section 6.12.

Section 2.02 Borrowings, Conversions and Continuations of Loans. (a) Each
Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans, which may be given by telephone. Each
such notice must be received by the Administrative Agent not later than 12:00
noon (New York, New York time) (i) three (3) Business Days prior to the
requested date of any Borrowing or continuation or conversion of Eurocurrency
Rate Loans (or any conversion of Base Rate Loans to Eurocurrency Rate Loans) and
(ii) one (1) Business Day before the requested date of any Borrowing of Base
Rate Loans or any continuation or conversion of Eurocurrency Rate Loans to Base
Rate Loans; provided that any applicable notice period shall be waived in the
case of the Borrowing on the Closing Date. Each telephonic notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each continuation of or conversion to Base Rate Loans, shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Committed Loan Notice shall specify, as applicable, (i) whether
the Borrower is requesting a Borrowing or a conversion or continuation of Loans
from one Type to the other, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Committed Loan Notice or fails
to give a timely request for conversion or continuation pursuant to a Committed
Loan Notice, then the applicable Loans shall be made as, continued as or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month. For the avoidance
of doubt, the Borrower and Lenders acknowledge and agree that any conversion or
continuation of an existing Loan shall be deemed to be a continuation of that
Loan with a converted interest rate methodology and not a new Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or continuation
described in Section 2.02(a). In the case of each Borrowing, each Lender shall
make (or cause its Applicable Lending Office to make) the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative

 

34



--------------------------------------------------------------------------------

Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.01, the Administrative Agent shall deposit in the Bridge
Priority Account all funds so received in like funds as received by the
Administrative Agent.

(c) Except as otherwise provided herein, Eurocurrency Rate Loans may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent (at the direction of the Requisite Lenders) or
the Requisite Lenders may require that no Loans may be converted to or continued
as Eurocurrency Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error.

(e) Anything in Subsection (a) to (d) above to the contrary notwithstanding,
after giving effect to all Borrowings, all conversions of Loans from one Type to
the other, and all continuations of Loans as the same Type, there shall not be
more than three (3) Interest Periods in the aggregate in effect.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

Section 2.03 [Reserved.]

Section 2.04 [Reserved.]

Section 2.05 Prepayments. (a) No Optional Prepayments. The Borrower may not
prepay Loans in whole or in part at any time except as required hereunder.

(b) Mandatory Prepayments. (i) As promptly as reasonably practicable, but in any
event within five (5) Business Days after financial statements have been
delivered pursuant to Section 6.01(a) and the related Compliance Certificate has
been delivered pursuant to Section 6.02(a), the Borrower shall cause to be
prepaid an aggregate principal amount of Loans equal to 50% (such percentage as
it may be reduced as described below, the “ECF Percentage”) of Excess Cash Flow,
if any, for the fiscal year covered by such financial statements (commencing
with the first full fiscal year ending after the Closing Date); provided, that,
(x) the ECF Percentage shall be 25% if the Total Leverage Ratio for the fiscal
year covered by such financial statements was less than 3.50:1.00 and greater
than or equal to 2.00:1.00 and (y) the ECF Percentage shall be 0% if the Total
Leverage Ratio for the fiscal year covered by such financial statements was less
than 2.00:1.00. Notwithstanding the foregoing, the aggregate principal amount of
Loans required to be prepaid pursuant to the foregoing provisions of this
Section 2.05(b)(i) shall be reduced on a dollar-for-dollar basis by the amount
of First Lien Loans

 

35



--------------------------------------------------------------------------------

repaid with Excess Cash Flow for such fiscal year pursuant to Section 2.05(b)(i)
of the First Lien Credit Agreement as in effect on the date hereof.

(ii)(A) Subject to Sections 2.05(b)(ii)(B) and 2.05(b)(ii)(C), if (x) the
Borrower or any Subsidiary Disposes of any property the gross cash proceeds of
which, in combination with all other Dispositions following the Closing Date,
exceed an aggregate amount of $2,000,000 or (y) any Casualty Event occurs, which
in the aggregate results in the realization or receipt by the Borrower or such
Subsidiary of Net Cash Proceeds, the Borrower shall make a prepayment, in
accordance with Section 2.05(b)(ii)(D), of an aggregate principal amount of
Loans equal to 100% (such percentage, the “Asset Percentage”) of all such Net
Cash Proceeds realized or received; provided, that, no such prepayment shall be
required pursuant to this Section 2.05(b)(ii)(A) with respect to such portion of
such Net Cash Proceeds that the Borrower shall have, on or prior to such date,
given written notice to the Administrative Agent of its intent to reinvest in
accordance with Section 2.05(b)(ii)(B) or Section 2.05(b)(ii)(C), as applicable
(which notice may only be provided if no Event of Default has occurred and is
then continuing).

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Casualty Event, at the option of the Borrower, the Borrower may reinvest all
or any portion of such Net Cash Proceeds in assets useful for its business
within twelve (12) months following receipt of such Net Cash Proceeds (or, if
committed for such use by the Borrower within such twelve (12) month period,
actually used for such purposes within six (6) months of such commitment by the
Borrower); provided, that, (i) so long as an Event of Default shall have
occurred and be continuing, the Borrower shall not be permitted to make any such
reinvestments (other than pursuant to a legally binding commitment that the
Borrower entered into at a time when no Event of Default is continuing) and
(ii) if any Net Cash Proceeds are not so reinvested by the deadline specified
above or if any such Net Cash Proceeds are no longer intended to be or cannot be
so reinvested at any time after delivery of a notice of reinvestment election,
an amount equal to the Asset Percentage of any such Net Cash Proceeds shall be
applied, in accordance with Section 2.05(b)(ii)(D), to the prepayment of the
Loans as set forth in this Section 2.05.

(C) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition, at the option of the Borrower, the Borrower may reinvest all or
any portion of such Net Cash Proceeds in assets useful for its business within
twelve (12) months following receipt of such Net Cash Proceeds; provided, that,
so long as an Event of Default shall have occurred and be continuing, the
Borrower shall not be permitted to make any such reinvestments (other than
pursuant to a legally binding commitment that the Borrower entered into at a
time when no Event of Default is continuing), if any Net Cash Proceeds are not
so reinvested by the deadline specified above or if any such Net Cash Proceeds
are no longer intended to be or cannot be so reinvested at any time after
delivery of a notice of reinvestment election, an amount equal to the Asset
Percentage of any such Net Cash Proceeds shall be applied, in accordance with
Section 2.05(b)(ii)(D), to the prepayment of the Loans as set forth in this
Section 2.05 and (iii) no such prepayment shall be required in connection with
any Disposition to the extent that the Net Cash Proceeds thereof are less than
$25,000.

 

36



--------------------------------------------------------------------------------

(D) On each occasion that the Borrower must make a prepayment of the Loans
pursuant to this Section 2.05(b)(ii), the Borrower shall, as promptly as
reasonably practicable, but in any event within five (5) Business Days after the
date of realization or receipt of such Net Cash Proceeds (or, in the case of
prepayments required pursuant to Section 2.05(b)(ii)(C), as promptly as
reasonably practicable, but in any event within five (5) Business Days of the
date the Borrower reasonably determines that such Net Cash Proceeds are no
longer intended to be or cannot be so reinvested, as the case may be), make a
prepayment, in accordance with Section 2.05(b)(vi) below, of the principal
amount of Loans in an amount equal to the Asset Percentage of such Net Cash
Proceeds realized or received.

Notwithstanding the foregoing, the aggregate principal amount of Loans required
to be prepaid pursuant to the foregoing provisions of this Section 2.05(b)(ii)
shall be reduced on a dollar-for-dollar basis by the amount of First Lien Loans
repaid with such Net Cash Proceeds pursuant to Section 2.05(b)(ii) of the First
Lien Credit Agreement as in effect on the date hereof.

(iii) If the Borrower or any Subsidiary incurs or issues any (A) Indebtedness
not expressly permitted to be incurred or issued pursuant to Section 7.03 or
(B) Disqualified Equity Interests, the Borrower shall cause to be prepaid an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom as promptly as reasonably practicable, but in any event,
prior to the date which is five (5) Business Days after the receipt of such Net
Cash Proceeds. Notwithstanding the foregoing, the aggregate principal amount of
Loans required to be prepaid pursuant to the foregoing provisions of this
Section 2.05(b)(iii) shall be reduced on a dollar-for-dollar basis by the amount
of First Lien Loans repaid with the Net Cash Proceeds received from each such
incurrence or issuance of Indebtedness pursuant to Section 2.05(b)(iii) of the
First Lien Credit Agreement as in effect on the date hereof.

(iv) [Reserved.]

(v) [Reserved.]

(vi)(A) Each prepayment of Loans pursuant to clauses (i), (ii) and (iii) of this
Section 2.05(b) shall be applied first, (1) to the Outstanding Amount and
second, (2) to all other outstanding Obligations and (B) each such prepayment
shall be paid to the Lenders in accordance with their respective Pro Rata
Shares.

(vii) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Loans required to be made pursuant to clauses (i),
(ii) and (iii) of this Section 2.05(b) at least five (5) Business Days prior to
the date of such prepayment pursuant to a Prepayment Notice. Each such notice
shall specify the date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment. The Administrative Agent will
promptly notify each Lender of the contents of the Borrower’s prepayment notice
and of such Lender’s Pro Rata Share of the prepayment. Each Lender may reject
all or a portion of its Pro Rata Share of any mandatory prepayment (such
declined amounts, the “Declined Proceeds”) of Loans required to be made pursuant
to clauses (i), (ii) and (iii) of this Section 2.05(b) by providing written
notice (each, a “Rejection Notice”) to the Administrative Agent and the

 

37



--------------------------------------------------------------------------------

Borrower no later than 5:00 p.m. (New York City time) three (3) Business Days
after the date of such Lender’s receipt of notice from the Administrative Agent
regarding such prepayment. Each Rejection Notice from a given Lender shall
specify the principal amount of the mandatory prepayment of Loans to be rejected
by such Lender. If a Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Loans to be rejected, any
such failure will be deemed an acceptance of the total amount of such mandatory
repayment of Loans. Any Declined Proceeds shall be retained by the Borrower
(“Retained Declined Proceeds”) and shall be available for its general corporate
purposes.

(viii) Notwithstanding any other provisions of this Section 2.05(b), to the
extent that (A) any or all of the Net Cash Proceeds of any Disposition by a
Foreign Subsidiary giving rise to a prepayment event pursuant to
Section 2.05(b)(ii) (a “Foreign Disposition”), the Net Cash Proceeds of any
Casualty Event from a Foreign Subsidiary (a “Foreign Casualty Event”), or Excess
Cash Flow are prohibited or delayed by applicable local law from being
repatriated to the United States, the portion of such Net Cash Proceeds or
Excess Cash Flow so affected will not be required to be applied to repay Loans
at the times provided in this Section 2.05(b) but may be retained by the
applicable Foreign Subsidiary so long, but only so long as, the applicable local
law will not permit repatriation to the United States (the Borrower hereby
agreeing to cause the applicable Foreign Subsidiary to promptly take all actions
reasonably required by the applicable local law to permit such repatriation),
and once such repatriation of any of such affected Net Cash Proceeds or Excess
Cash Flow is permitted under the applicable local law, such repatriation will be
immediately effected and such repatriated Net Cash Proceeds or Excess Cash Flow
will be promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional taxes directly payable in connection
with such repatriation) to the repayment of the Loans pursuant to this
Section 2.05(b) to the extent provided herein and (B) to the extent that the
Borrower has determined in good faith that repatriation of any of or all the Net
Cash Proceeds of any Foreign Disposition, any Foreign Casualty Event or Excess
Cash Flow would have a material adverse tax cost consequence with respect to
such Net Cash Proceeds or Excess Cash Flow, the Net Cash Proceeds or Excess Cash
Flow so affected may be retained by the applicable Foreign Subsidiary; provided,
that, in the case of this clause (B), the Borrower shall, on or before the date
on which any Net Cash Proceeds or Excess Cash Flow so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to
this Section 2.05(b) (or such Excess Cash Flow would have been so required if it
were Net Cash Proceeds), apply an amount equal to such Net Cash Proceeds or
Excess Cash Flow to such reinvestments or prepayments as if such Net Cash
Proceeds or Excess Cash Flow had been received by the Borrower rather than such
Foreign Subsidiary, less the amount of additional taxes that would have been
payable or reserved against it if such Net Cash Proceeds or Excess Cash Flow had
been repatriated (or, if less, the Net Cash Proceeds or Excess Cash Flow that
would be calculated if received by such Foreign Subsidiary).

(ix) [Reserved.]

(c) Interest, Funding Losses. All prepayments under this Section 2.05 shall be
accompanied by all accrued interest thereon, together with, in the case of any
such prepayment of a Eurocurrency Rate Loan on a date other than the last day of
an Interest Period therefor, any amounts owing in respect of such Eurocurrency
Rate Loan pursuant to Section 3.05. If any

 

38



--------------------------------------------------------------------------------

payment of Eurocurrency Rate Loans otherwise required to be prepaid under this
Section 2.05(c) would be made on a day other than the last day of the applicable
Interest Period therefor, the Borrower may direct the Administrative Agent to
(and if so directed, the Administrative Agent shall) deposit such payment in a
deposit account pledged as Collateral until the last day of the applicable
Interest Period at which time the Administrative Agent shall apply the amount of
such payment to the prepayment of such Borrowings; provided, however, that such
Loans shall continue to bear interest as set forth in Section 2.08 until the
last day of the applicable Interest Period thereunder.

Section 2.06 Termination or Reduction of Commitments. The Commitment of each
Lender shall be automatically and permanently reduced to $0 upon the making of
such Lender’s Loans pursuant to Section 2.01.

Section 2.07 Repayment of Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Lenders on the Maturity Date, the entire
aggregate principal amount of all Loans outstanding on such date, plus all
accrued but unpaid (or uncapitalized, as the case may be) interest, fees, costs,
expenses and other Obligations, in cash in full.

Section 2.08 Interest. (a) Subject to the provisions of Section 2.08(b),
(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period, plus the Applicable Rate; and
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the Borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate.

(b) The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein, provided, that any such interest due on the Loans shall be capitalized
and added to the Outstanding Amount as of each applicable Interest Payment Date.
All Capitalized Interest shall for all purposes constitute principal of the
Loans and shall bear interest as provided herein from the applicable Interest
Payment Date on which it was capitalized. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

Section 2.09 Fees.

(a) The Borrower shall pay to the Agents certain fees in the amounts and at the
times specified in the Agent’s Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever (except as expressly
agreed between the Borrower and the applicable Agent).

 

39



--------------------------------------------------------------------------------

(b) On the Closing Date, the Borrower shall pay to each Lender its Pro Rata
Share of a commitment fee equal to $412,500, which amount shall be paid by
capitalizing and adding such amount to the Outstanding Amount. Such capitalized
fee amount shall for all purposes constitute principal of the Loans and shall
bear interest as provided herein from the Closing Date.

Section 2.10 Computation of Interest. All computations of interest for Base Rate
Loans shall be made on the basis of a year of three hundred and sixty-five
(365) days or three hundred and sixty-six (366) days, as the case may be, and
actual days elapsed. All other computations of interest shall be made on the
basis of a three hundred and sixty (360) day year and actual days elapsed.
Interest shall accrue on each Loan for the day on which such Loan is made, and
shall not accrue on such Loan, or any portion thereof, for the day on which such
Loan or such portion is paid; provided, that, any such Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one (1) day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

Section 2.11 Evidence of Indebtedness. (a) The Loans made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and
evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting, solely for purposes of Treasury Regulations
Section 5f.103-1(c), as agent for the Borrower, in each case in the ordinary
course of business. The accounts or records maintained by the Administrative
Agent and each Lender shall be prima facie evidence absent manifest error of the
amount of the Loans made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note payable to such Lender, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

(b) [Reserved.]

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.11(a), and by each Lender in its account or accounts
pursuant to Section 2.11(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided, that, the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

 

40



--------------------------------------------------------------------------------

Section 2.12 Payments Generally. (a) All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office and in immediately available funds not
later than 3:00 p.m. (New York City time) on the date specified herein. The
Administrative Agent will promptly distribute to each Lender its Pro Rata Share
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Applicable Lending Office. All
payments received by the Administrative Agent after 3:00 p.m. (New York City
time) shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided, that, if such extension would cause payment of interest
on or principal of Eurocurrency Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate. When such Lender
makes payment to the Administrative Agent (together with all accrued interest
thereon), then such payment amount (excluding the amount of any interest which
may have accrued and been paid in respect of such late payment) shall constitute
such Lender’s Loan included in the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative

 

41



--------------------------------------------------------------------------------

Agent or the Borrower may have against any Lender as a result of any default by
such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Loan set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans are several and not
joint. The failure of any Lender to make any Loan on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and neither the Administrative Agent nor any Lender shall be
responsible for the failure of any Lender to make its Loan or purchase its
participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 9.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent shall distribute such
funds to each of the Lenders in accordance with such Lender’s Pro Rata Share of
the Outstanding Amount of all Loans outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Obligations then owing to
such Lender.

Section 2.13 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them as shall be necessary to cause such purchasing Lender
to share the excess payment in respect of such Loans or such participations, as
the case may be, pro rata with each of them; provided, that, if all or any
portion of such excess payment is thereafter recovered from the purchasing
Lender under any of the circumstances described in Section 11.06 (including
pursuant to any settlement entered into by the purchasing Lender in its
discretion), such purchase shall to that extent be rescinded and each other
Lender

 

42



--------------------------------------------------------------------------------

shall repay to the purchasing Lender the purchase price paid therefor, together
with an amount equal to such paying Lender’s ratable share (according to the
proportion of (i) the amount of such paying Lender’s required repayment to
(ii) the total amount so recovered from the purchasing Lender) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered, without further interest thereon. The Borrower agrees that
any Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 11.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

Section 2.14 [Reserved.]

Section 2.15 [Reserved.]

Section 2.16 [Reserved.]

Section 2.17 Bridge Priority Account.

(a) All Borrowings shall be deposited into a segregated account, established by
and held at the Administrative Agent, which account shall at all times be under
the sole dominion and control of the Administrative Agent as set forth herein,
in which cash and Cash Equivalents may from time to time be on deposit or held
therein or credited thereto (such account, together with all such cash and Cash
Equivalents deposited or held therein or credited thereto and the proceeds
thereof, collectively, the “Bridge Priority Account”).

(b) Amounts held in the Bridge Priority Account shall be invested at all times
in cash and Cash Equivalents. The Borrower hereby agrees that the Bridge
Priority Account shall only contain or have credited thereto the proceeds of the
Loans, interest thereon and proceeds of any investments held in or credited to
such account.

(c) Prior to the occurrence of a Default or an Event of Default, the
Administrative Agent shall honor withdrawal, payment, transfer or other fund
disposition or other instructions received from the Borrower concerning amounts
held or deposited in or credited to the Bridge Priority Account that are in
accordance with Section 2.17(d), provided, that, simultaneously with making any
such withdrawal or other instruction the Borrower shall deliver to the
Administrative Agent a written certification of a Responsible Officer that such
withdrawal or other instruction complies with Section 2.17(d). From and after
the occurrence of a Default or an Event of Default, the Administrative Agent
shall honor all instructions received from the Requisite Lenders (but not those
from any Loan Party or any other Person) concerning amounts held or deposited in
or credited to the Bridge Priority Account, and Borrower and the

 

43



--------------------------------------------------------------------------------

other Loan Parties shall have no right or ability to control, access, withdraw
or transfer funds from or otherwise give instructions with respect to the Bridge
Priority Account.

(d) Withdrawals from the Bridge Priority Account prior to the occurrence of a
Default or an Event of Default shall be made solely to the extent the Borrower’s
available cash (other than amounts held or deposited in or credited to the
Bridge Priority Account) is less than $7,500,000 at such time, and the Borrower
shall use the proceeds of such withdrawals solely for the purposes permitted
under Section 6.12 and Section 6.20 (subject to variances expressly permitted
hereunder); provided that withdrawals may be made in order to make payments due
to the Secured Parties in respect of the Facility.

(e) Under no circumstances shall any cash, funds, securities, financial assets
or other property held or deposited in or credited to the Bridge Priority
Account or the proceeds thereof be used to repay Indebtedness of any Loan Party
with respect to the First Lien Credit Agreement or the First Lien Loan Documents
(including payments or repayments of revolving loans thereunder).

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01 Taxes. (a) Except as provided in this Section 3.01, any and all
payments by the Borrower or any Guarantor to or for the account of any Agent or
any Lender under any Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities (including additions to tax, penalties and interest) with respect
thereto, excluding the Excluded Taxes (all such non-excluded taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
and liabilities being hereinafter referred to as “Taxes”). If the Borrower or
any Guarantor shall be required by any Laws to deduct any Taxes from or in
respect of any sum payable under any Loan Document to any Agent or any Lender,
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 3.01), each of such Agent and such Lender receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower or Guarantor shall make such deductions, (iii) the Borrower or
Guarantor shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable Laws, and (iv) within thirty
(30) days after the date of such payment (or, if receipts or evidence are not
available within thirty (30) days, as soon as possible thereafter), the Borrower
shall furnish to such Agent or Lender (as the case may be) the original or a
facsimile copy of a receipt evidencing payment thereof to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Administrative Agent. If the Borrower fails to
pay any Taxes when due to the appropriate taxing authority or fails to remit to
any Agent or any Lender the required receipts or other required documentary
evidence, the Borrower shall indemnify such Agent and such Lender for any Taxes
that may become payable by such Agent or such Lender arising out of such
failure.

 

44



--------------------------------------------------------------------------------

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (all such non-excluded taxes described in this Section 3.01(b)
being hereinafter referred to as “Other Taxes”).

(c) The Borrower agrees to indemnify each Agent and each Lender for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable and paid under this
Section 3.01) payable by such Agent and such Lender and (ii) any reasonable
expenses arising therefrom or with respect thereto, in each case whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. Such Agent or Lender, as the case may be, will,
at the Borrower’s request, provide the Borrower with a written statement thereof
setting forth in reasonable detail the basis and calculation of such amounts,
and shall include reasonable supporting documentation, as the case may be.
Payment under this Section 3.01(c) shall be made within ten (10) days after the
date such Lender or such Agent makes a demand therefor. For the avoidance of
doubt, the Borrower shall not be required to indemnify any Lender or Agent under
this Section 3.01(c) with respect to any Taxes that have been compensated for by
the payment of any additional amounts pursuant to Section 3.01(a) or Other Taxes
pursuant to Section 3.01(b).

(d) If any Lender or Agent determines, in its reasonable discretion, that it has
received a refund in respect of any Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by the Borrower
pursuant to this Section 3.01, it shall remit such refund as soon as practicable
after it is determined that such refund pertains to Taxes or Other Taxes (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 3.01 with respect to the Taxes or Other Taxes
giving rise to such refund plus any interest included in such refund by the
relevant taxing authority attributable thereto) to the Borrower, net of all
reasonable out-of-pocket expenses of the Lender or Agent, as the case may be and
without interest (other than any interest paid by the relevant taxing authority
with respect to such refund); provided, that, the Borrower, upon the request of
the Lender or Agent, as the case may be, agrees promptly to return such refund
(plus any penalties, interest or other charges imposed by the relevant taxing
authority) to such party in the event such party is required to repay such
refund to the relevant taxing authority. Such Lender or Agent, as the case may
be, shall, at the Borrower’s request, provide the Borrower with a copy of any
notice of assessment or other evidence of the requirement to repay such refund
received from the relevant taxing authority (provided, that, such Lender or
Agent may delete any information therein that such Lender or Agent deems
confidential). Nothing herein contained shall interfere with the right of a
Lender or Agent to arrange its tax affairs in whatever manner it thinks fit nor
oblige any Lender or Agent to claim any tax refund or to make available its tax
returns or disclose any information relating to its tax affairs or any
computations in respect thereof or require any Lender or Agent to do anything
that would prejudice its ability to benefit from any other refunds, credits,
reliefs, remissions or repayments to which it may be entitled.

(e) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Borrower, use commercially reasonable efforts (subject to legal
and regulatory restrictions) to

 

45



--------------------------------------------------------------------------------

designate another Applicable Lending Office for any Loan affected by such event;
provided, that (i) such designation would eliminate or reduce amounts payable
pursuant to Section 3.01(a) or (c), as the case may be, and (ii) such efforts
are made on terms that, in the judgment of such Lender, cause such Lender and
its Applicable Lending Office(s) to suffer no economic, legal or regulatory
disadvantage; and provided, further, that nothing in this Section 3.01(e) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.01(a) or (c). The Borrower agrees to pay all
reasonable costs and expenses incurred by any Lender or Agent in connection with
any such designation.

(f) Each Lender organized under the laws of a jurisdiction outside the United
States shall, on or prior to the date of its execution and delivery of this
Agreement, and from time to time thereafter as reasonably requested in writing
by the Borrower (but only so long thereafter as the Lender remains lawfully able
to do so), provide each of the Borrower and the Administrative Agent with two
properly completed and executed original Internal Revenue Service Forms W-8BEN,
W-8ECI or W-IMY (together with any required attachments, if any), as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service certifying that such Lender is exempt from or entitled to a reduced rate
of U.S. withholding tax on payments pursuant to this Agreement. In the case of a
Lender that is claiming the “portfolio interest” exemption, such Lender hereby
represents to the Borrower and the Administrative Agent that it is not (i) a
“bank” as defined in Section 881(c)(3)(A) of the Code, (ii) a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower or (iii) a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code). If any form or document
referred to in this Subsection requires the disclosure of information, other
than information necessary to compute the tax payable and information required
on the date hereof by Internal Revenue Service Form W-8BEN, W-8ECI, W-IMY or the
related representation described above, that the applicable Lender reasonably
considers to be confidential, such Lender shall give notice thereof to the
Borrower and shall not be obligated to include in such form or document such
confidential information. If any Lender is a “United States person” within the
meaning of Section 7701(a)(30) of the Code, such Lender shall, on or prior to
the date of its execution and delivery of this Agreement, and from time to time
thereafter as reasonably requested in writing by the Borrower (but only so long
thereafter as the Lender remains lawfully able to do so), provide to each the
Borrower and the Administrative Agent with two properly completed and executed
original Internal Revenue Service W-9 Forms. Notwithstanding any other provision
of this Section 3.01, a Lender shall not be required to deliver any form
pursuant to this Section 3.01(f) that such Lender is not legally able to
deliver.

(g) To the extent required by law (as determined by the Administrative Agent in
its discretion), the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding tax. Notwithstanding
anything to the contrary herein, and without limiting or expanding the
obligations of the Borrower or any Guarantor under this Section 3.01, each
Lender shall indemnify the Administrative Agent, and shall make payable in
respect thereof within 30 calendar days after demand therefor, against any and
all taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the Internal
Revenue Service or any other Governmental Authority as a result of the failure
of the Administrative Agent to properly withhold tax from amounts paid to or for
the account of such Lender for any reason (including, without limitation,
because the

 

46



--------------------------------------------------------------------------------

appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered an exemption from, or reduction of, withholding tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 3.01(g). The agreements in this Section 3.01(g) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, and the repayment, satisfaction or
discharge of any Loan and all other amounts payable under the Loan Documents.

Section 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority that is a court, statutory board or
commission has asserted that it is unlawful, for any Lender or its Applicable
Lending Office to make, maintain or fund Eurocurrency Rate Loans, to determine
or charge interest rates based upon the Eurocurrency Rate, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, in
respect of Eurocurrency Rate Loans, (A) any obligation of such Lender to make or
continue Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist, (B) upon receipt of such notice, the Borrower shall upon demand
from such Lender (with a copy to the Administrative Agent), prepay in the case
of Eurocurrency Rate Loans, such Eurocurrency Rate Loans that have become
unlawful or, if applicable, convert all Eurocurrency Rate Loans of such Lender
to Base Rate Loans, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or promptly, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans, and (C) upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted
and all amounts due, if any, in connection with such prepayment or conversion
under Section 3.05. Each Lender agrees to designate a different Applicable
Lending Office if such designation will avoid the need for any such notice and
will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

Section 3.03 Inability to Determine Rates. If the Requisite Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, or
that Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and the Interest Period of such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Requisite Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

47



--------------------------------------------------------------------------------

Section 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans. (a) If any Lender reasonably determines that as a
result of the introduction of or any Change in Law or a change in the
interpretation of any Law with which such Lender is required to comply, in each
case, after the date hereof, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining any Loan (other
than a Base Rate Loan) or a reduction in the amount received or receivable by
such Lender in connection with any of the foregoing (excluding for purposes of
this Section 3.04(a) any such increased costs or reduction in amount resulting
from (i) Taxes or Other Taxes covered by Section 3.01, (ii) the imposition of,
or any change in the rate of, any taxes imposed on or measured by net income
(including branch profits) and franchise (and similar) taxes imposed in lieu of
net income taxes payable by such Lender, or (iii) reserve requirements
contemplated by Section 3.04(c)), then from time to time within fifteen
(15) days after demand by such Lender setting forth in reasonable detail such
increased costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction. At any time when any Eurocurrency Rate Loan is affected by the
circumstances described in this Section 3.04(a), the Borrower may, upon at least
three (3) Business Days’ notice to the Administrative Agent, require the
affected Lender to convert such Eurocurrency Rate Loan into a Base Rate Loan,
subject to the requirements of Section 3.05 to the extent applicable; provided
that notwithstanding anything herein to the contrary, each of Basel III and the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder issued in connection
therewith or in implementation thereof shall be deemed to be a Change in Law for
the purposes hereof, regardless of the date enacted, adopted, issued or
implemented.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof with which such
Lender (or its Applicable Lending Office) is required to comply, in each case
after the date hereof, would have the effect of reducing the rate of return on
the capital of such Lender or any corporation controlling such Lender to a level
below that which such Lender or the corporation controlling such Lender could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of any corporation controlling such Lender
with respect to capital adequacy) as a consequence of such Lender’s obligations
hereunder, then from time to time upon demand of such Lender setting forth in
reasonable detail the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such reduction within fifteen (15) days after
receipt of such demand; provided that notwithstanding anything herein to the
contrary, each of Basel III and the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder issued in connection therewith or in implementation thereof shall be
deemed to be a Change in Law for the purposes hereof, regardless of the date
enacted, adopted, issued or implemented.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such

 

48



--------------------------------------------------------------------------------

Lender (as determined by such Lender in good faith, which determination shall be
conclusive in the absence of manifest error), and (ii) as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any other central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Eurocurrency Rate Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error) which in each case shall be due and payable on
each date on which interest is payable on such Loan, provided the Borrower shall
have received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable fifteen
(15) days from receipt of such notice.

(d) Subject to Section 3.06(a), failure or delay on the part of any Lender to
demand compensation pursuant to this Section 3.04 shall not constitute a waiver
of such Lender’s right to demand such compensation.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Applicable Lending Office for any Loan affected by such
event; provided, that, such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Applicable Lending Office(s)
to suffer no material economic, legal or regulatory disadvantage; and provided,
further, that nothing in this Section 3.04(e) shall affect or postpone any of
the Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.04(a), (b), (c) or (d).

Section 3.05 Funding Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan; or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan (other
than a Base Rate Loan) on the date or in the amount notified by the Borrower;

including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other

 

49



--------------------------------------------------------------------------------

borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurocurrency Rate Loan was in fact
so funded.

Section 3.06 Matters Applicable to All Requests for Compensation. (a) Any Agent
or Lender claiming compensation under this Article III shall deliver a
certificate to the Borrower setting forth the additional amount or amounts to be
paid to it hereunder, which shall be conclusive absent manifest error. In
determining such amount, such Agent or Lender may use any reasonable averaging
and attribution methods. With respect to any Lender’s claim for compensation
under Section 3.01, Section 3.02, Section 3.03 or Section 3.04, the Borrower
shall not be required to compensate such Lender for any amount incurred more
than two hundred and seventy (270) days prior to the date that such Lender
notifies the Borrower of the event that gives rise to such claim; provided,
that, if the circumstance giving rise to such claim is retroactive, then such
270-day period referred to above shall be extended to include the period of
retroactive effect thereof. If any Lender requests compensation by the Borrower
under Section 3.04, the Borrower may, by notice to such Lender (with a copy to
the Administrative Agent), suspend the obligation of such Lender to make or
continue Eurocurrency Rate Loans from one Interest Period to another, or to
convert Base Rate Loans into Eurocurrency Rate Loans, until the event or
condition giving rise to such request ceases to be in effect (in which case the
provisions of Section 3.06(b) shall be applicable); provided, that, such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

(b) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan from one Interest Period to another, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.06(a) hereof
(but excluding Section 3.03), such Lender’s Eurocurrency Rate Loans shall be
automatically converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.01, Section 3.02 or
Section 3.04 hereof that gave rise to such conversion no longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.

(c) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01,
Section 3.02 or Section 3.04 hereof that gave rise to the conversion of such
Lender’s Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) at a time when Eurocurrency Rate Loans made by other Lenders are
outstanding, such Lender’s Base Rate Loans shall be automatically converted to

 

50



--------------------------------------------------------------------------------

Eurocurrency Rate Loans, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Commitments.

Section 3.07 [Reserved.]

Section 3.08 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO LOANS

Section 4.01 Conditions of Loans. The obligation of each Lender to make Loans
hereunder on the Closing Date is subject to satisfaction of the following
conditions precedent except as otherwise agreed in writing between the Borrower
and the Lenders:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, facsimiles or electronic transmission in .pdf format (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party, each in form and substance
reasonably satisfactory to the Administrative Agent (at the direction of the
Requisite Lenders) and legal counsel to the Administrative Agent and the
Lenders:

(i) executed counterparts of this Agreement;

(ii) an original Note executed by the Borrower in favor of each Lender that has
requested a Note;

(iii) such certificates (including a certificate substantially in the form of
Exhibit J) of resolutions or other corporate action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent (at the direction of the Requisite Lenders) may reasonably
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to be a party on the Closing Date;

(iv) an opinion from Weil, Gotshal & Manges LLP, covering certain Florida and
New York law matters, substantially in the form of Exhibit H-1; and an opinion
from Richards, Layton & Finger, P.A., Delaware counsel to the Loan parties,
substantially in the form of Exhibit H-2;

(v) [Reserved];

(vi) a Committed Loan Notice relating to the Loans;

 

51



--------------------------------------------------------------------------------

(vii) copies of a recent Lien and judgment search in each jurisdiction
reasonably requested by the Collateral Agent with respect to the Loan Parties
together with evidence that all existing Liens (other than in respect of
Surviving Indebtedness or other Liens permitted under Section 7.01) have been
terminated and all actions required to terminate and release such Liens have
been satisfactorily taken or will be taken substantially simultaneously with the
Closing Date;

(viii) good standing certificates or certificates of status, as applicable and
bring down certificates, for each Loan Party;

(ix) a certificate of a Responsible Officer of the Loan Parties certifying that
the Projections delivered to the Lenders on or about October 17, 2011, were
prepared by the Loan Parties in good faith on the basis of the assumptions
stated therein (which assumptions were believed to be reasonable at the time of
preparation of such Projections), and reflect projections for the balance of
Fiscal Year 2011 and Fiscal Year 2012 and shall attach thereto updates (if any),
which updates shall be reasonably satisfactory to the Requisite Lenders;

(x) the 13-week cash flow forecast of the Loan Parties and their Subsidiaries,
in form and substance reasonably satisfactory to the Administrative Agent (at
the direction of the Requisite Lenders), setting forth all forecasted receipts
and disbursements for the succeeding 13 week period beginning as of the week of
the Closing Date, broken down by week, including the anticipated weekly uses of
the proceeds of the Loans for such period, which shall include, among other
things, available cash, cash flow, trade payables and ordinary course expenses,
total expenses and capital expenditures, fees and expenses relating to the
Facility and working capital and other general corporate needs;

(xi) each Collateral Document set forth on Schedule 1.01D (other than the WSI
Pledge Documents), duly executed by each party thereto;

(xii) the Third Amendment to First Lien Credit Agreement and such other
amendments or waivers to the First Lien Loan Documents as the Requisite Lenders
deem necessary or reasonably advisable, in each case executed by all parties
thereto, together with a certificate of a Responsible Officer of the Loan
Parties certifying that the Forbearance Agreement is in full force and effect;
and

(xiii) a certificate of a Responsible Officer of the Loan Parties certifying
that the Senior Notes Forbearance Agreement is in full force and effect, and
attaching thereto a true and correct copy of such duly executed and effective
agreement.

(b) The Lenders shall have received on or prior to the Closing Date, all
documentation and other information reasonably requested by them in writing at
least three (3) Business Days prior to the Closing Date in order to allow the
Lenders to comply with applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

(c) All fees and expenses required to be paid hereunder and invoiced prior to
the Closing Date shall have been paid in full in cash prior to the Closing Date
or, will be paid from proceeds of the Loans on the Closing Date.

 

52



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received the Audited Financial
Statements and the audit report for such financial statements and the Unaudited
Financial Statements.

(e) [Reserved.]

(f) The Administrative Agent (at the direction of the Requisite Lenders) shall
be reasonably satisfied that all necessary governmental and third party consents
and approvals have been obtained and be effective and all applicable waiting
periods in respect thereof shall have expired without any adverse action being
taken by any Governmental Authority other than the those which the failure to
obtain, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect or to result in criminal or civil sanctions
against any party thereto and that the Borrower is in compliance with all
applicable Laws in all material respects.

(g) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects on and as of the Closing Date; provided, that, to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date.

(h) No Default shall exist, or would result from such proposed Loans or from the
application of the proceeds therefrom.

Each Committed Loan Notice (other than a Committed Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in this Section 4.01 have been satisfied
on and as of the making of Loans hereunder.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Agents and the Lenders that:

Section 5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each other Subsidiary, except for such Non-Loan Party Subsidiaries set
forth in Schedule 5.01(a), (a) is duly incorporated, organized or formed, and
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization (to the extent such concept exists in such
jurisdiction), (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and in good standing (to the extent such concept exists) under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification, (d) is in compliance
with all Laws (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System), orders, writs, injunctions and orders
and (e) has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as

 

53



--------------------------------------------------------------------------------

currently conducted; except in each case referred to in clause (c), (d) or (e),
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect.

Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party are within such Loan Party’s corporate or other powers, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of such Person’s Organization
Documents, (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under (other than as permitted by Section 7.01), or require
any payment to be made under (i) any Contractual Obligation to which such Person
is a party or affecting such Person or the properties of such Person or any of
its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any material Law; except with respect to any
breach, contravention or violation (but not creation of Liens) referred to in
clause (b), to the extent that such breach, contravention or violation would not
reasonably be expected to have a Material Adverse Effect.

Section 5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the priority thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings necessary to perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties, (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect and
(iii) those approvals, consents, exemptions, authorizations or other actions,
notices or filings set forth on Schedule 5.03, the failure of which to obtain or
make would not reasonably be expected to have a Material Adverse Effect.

Section 5.04 Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity and principles
of good faith and fair dealing.

Section 5.05 Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements and Unaudited Financial Statements fairly present in all
material respects the financial condition of the Borrower as of the dates
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except (x) as otherwise disclosed to the Lenders in writing prior to
the Closing Date and (y) in the case of the Unaudited Financial Statements, to
changes resulting from normal year end audit adjustments and the absence of
footnotes.

 

54



--------------------------------------------------------------------------------

(b) Since September 30, 2011, after giving effect to any forbearance agreement
in effect as of the Closing Date, there has been no event or circumstance,
either individually or in the aggregate, that has had or would reasonably be
expected to have a Material Adverse Effect.

(c) The Projections for the balance of Fiscal Year 2011 and Fiscal Year 2012
have been prepared in good faith on the basis of the assumptions stated therein,
which assumptions were believed to be reasonable at the time of preparation of
such Projections, it being understood that actual results may vary from any
forecasts contained therein and that such variations may be material.

Section 5.06 Litigation. Except as set forth on Schedule 5.06, there is no
action, suit, investigation, litigation or proceeding affecting any Loan Party
or any of its Subsidiaries, including any Environmental Action, pending or
threatened before any Governmental Authority or arbitrator that (i) would be
reasonably likely to have a Material Adverse Effect or (ii) purports to affect
the legality, validity or enforceability of any Loan Document.

Section 5.07 Ownership of Property; Liens. (a) Each Loan Party and each of its
Subsidiaries is the legal and beneficial owner of the Collateral pledged by it
free and clear of any Lien, except for the First Priority Existing Lien and any
other Liens and security interest created or permitted under the Loan Documents
including, any Liens permitted under Section 7.01.

(b) Each Loan Party and each of its Subsidiaries has good and defensible title
in fee simple to, or valid leasehold interests in, or easements or other limited
property interests in, all real property necessary in the ordinary conduct of
its business, free and clear of all Liens except for defects in title that do
not materially interfere with its ability to conduct its business or to utilize
such assets for their intended purposes and Liens permitted by Section 7.01 and
except where the failure to have such title or other interest would not
reasonably be expected to have a Material Adverse Effect. Set forth as Schedule
5.07(b)(i) hereto is a complete and accurate list of all real property owned by
the Loan Parties and their Subsidiaries and set forth on Schedule 5.07(b)(ii)
hereto is a complete and accurate list of all leases of Real Property under
which the Loan Parties and their Subsidiaries are the lessees. Set forth on
Schedule 5.07(b)(iii) is a complete and accurate list of all Collateral Access
Leases.

(c) As of the Closing Date, none of the Borrower or any of its Subsidiaries owns
any Material Real Property.

Section 5.08 Perfection of Security Interests. Upon the making of the filings
and taking of the other actions set forth on Schedule 5.08, all filings and
other actions necessary or desirable to perfect and protect the security
interest in the Collateral created under the Collateral Documents have been duly
made or taken and are in full force and effect, and the Collateral Documents
create in favor of the Collateral Agent for the benefit of the Secured Parties a
valid and, together with such filings and other actions, fully perfected lien
on, and security interest in, the Collateral, prior and superior in right to any
other Lien except for Permitted Priority Liens, securing the payment of the
Secured Obligations, and all filings and other actions necessary or desirable to
perfect and protect such security interest have been duly taken.

 

55



--------------------------------------------------------------------------------

Section 5.09 Environmental Compliance. Except as would not be reasonably likely
to result in a material liability to the Loan Party and its Subsidiaries:

(a) Except as otherwise set forth on Schedule 5.09(a), or as would not
reasonably be expected to result in a material liability, the operations and
properties of each Loan Party and each of its Subsidiaries comply in all
material respects with all applicable Environmental Laws and Environmental
Permits, all past non-compliance with such Environmental Laws and Environmental
Permits has been resolved without ongoing obligations or costs, and no
circumstances exist that would be reasonably likely to (A) form the basis of a
material Environmental Action against any Loan Party or any of its Subsidiaries
or any of their properties or (B) cause any such property to be subject to any
material restrictions on ownership, occupancy, use or transferability under any
Environmental Law.

(b) Except as otherwise set forth on Schedule 5.09(b) hereto, or as would not
reasonably be expected to result in a material liability, none of the properties
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries is listed or, to the Borrower’s knowledge, proposed for listing on
the NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; there are no and never have been any underground
or aboveground storage tanks other than in compliance with applicable
Environmental Laws or any surface impoundments, septic tanks, pits, sumps or
lagoons in which Hazardous Materials are being or have been treated, stored or
disposed on any property currently owned or operated by any Loan Party or any of
its Subsidiaries or, to the best of its knowledge, on any property formerly
owned or operated by any Loan Party or any of its Subsidiaries; other than in
compliance with applicable Environmental Laws there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; and Hazardous Materials have not been
released, discharged or disposed of by any Loan Party, any of its Subsidiaries
or any predecessor on any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries.

(c) Except as otherwise set forth on Schedule 5.09(c) hereto, or as would not
reasonably be expected to result in a material liability, neither any Loan Party
nor any of its Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any governmental or regulatory authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries have been
disposed of in a manner not reasonably expected to result in material liability
to any Loan Party or any of its Subsidiaries.

(d) Except as set forth in Schedule 5.09(d) or as would not reasonably be
expected to result, individually or in the aggregate, a material liability, the
Borrower and each of its Subsidiaries has obtained all material Environmental
Permits required for ownership and operation of its property and business.
Except as set forth in Schedule 5.09(d), neither the Borrower nor any of its
Subsidiaries has received any written notification pursuant to any applicable
Environmental Law or otherwise has knowledge that (A) any material work,
repairs,

 

56



--------------------------------------------------------------------------------

construction or Capital Expenditures are required to be made in order to be in
or continue to be in compliance with any applicable Environmental Laws or any
material Environmental Permit or (B) any Environmental Permit is about to be
reviewed, made subject to new limitations or conditions, revoked, withdrawn or
terminated.

(e) Except as set forth in Schedule 5.09(e), or as would not reasonably be
expected to result in a material liability, no Loan Party nor any other
Subsidiary has contractually assumed any liability or obligation under or
relating to any applicable Environmental Law.

(f) To the knowledge of the Responsible Officers, the Company and its
Subsidiaries have furnished or made available to the Lenders true and correct
copies of all material environmental audits, reports and assessments relating to
past or current operations, facilities or properties of their business
(“Environmental Reports”), in each case which are in their possession and as may
be reasonably discovered.

Section 5.10 Taxes. (a) Each of the Borrower, each Subsidiary and Holdings have
timely filed all federal, provincial, state, municipal, foreign and other tax
returns and reports required to be filed, and have timely paid all federal,
provincial, state, municipal, foreign and other taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP.

(b) As of the Closing Date, to the knowledge of the Borrower, there are no
(i) claims being asserted in writing with respect to any taxes, (ii) presently
effective waivers or extensions of statutes in writing with respect to any
taxes, and (iii) except as set forth in Schedule 5.10(b), no tax returns are
being examined by, and no written notification of intention to examine has been
received from, the Internal Revenue Service or any other taxing authority, in
each case, with respect to Holdings, the Borrower and its Subsidiaries.

(c) Neither the Borrower nor any of its Subsidiaries is party to any tax sharing
agreement other than (i) the Agreement and Plan of Merger among OCM Hydrochem
Holdings, LLC, Oaktree Acquisition Corp. and Hydrochem Holding, Inc. dated
December 21, 2004 and (ii) the Amendment to Unit Purchase Agreement and Release
among the Borrower and Harvest Partners LP dated December 23, 2009.

Section 5.11 Compliance with ERISA. (a) Except as set forth in Schedule 5.11(a),
each Plan is in material compliance with the applicable provisions of ERISA, the
Code and other federal or state Laws.

(b)(i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Section 4201 et seq. or 4243 of ERISA with respect to a Multiemployer
Plan; and (iii) neither any Loan Party nor any ERISA Affiliate has engaged in a
transaction that would be subject to Section 4069 or 4212(c) of ERISA.

 

57



--------------------------------------------------------------------------------

Section 5.12 Labor Matters. Except as set forth on Schedule 5.12, there are no
collective bargaining agreements or other material labor contracts covering
employees of the Borrower or any Subsidiary and no union or other labor
organization (i) has requested to apply the collective bargaining agreements set
forth on Schedule 5.12 to employees of the Borrower or any Subsidiary, or
(ii) has requested recognition or is seeking to organize employees of the
Borrower or any Subsidiary. There are no strikes, unfair labor practice claims,
or other labor disputes pending or threatened against the Borrower or any of its
Subsidiaries that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect. The hours worked and payments made
to employees of the Borrower and its Subsidiaries have not been in violation in
any material respect of the Fair Labor Standards Act or any other applicable law
dealing with such matters. All material payments due from the Borrower or any of
its Subsidiaries or for which any claim may be made against the Borrower or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of the
Borrower or such Subsidiary to the extent required by GAAP.

Section 5.13 Subsidiaries; Equity Interests. As of the Closing Date, neither the
Borrower nor any other Loan Party has any Subsidiaries other than those
specifically disclosed in Schedule 5.13, and all of the outstanding Equity
Interests in the Borrower and the Material Subsidiaries have been validly
issued, are fully paid and nonassessable. As of the Closing Date, Schedule 5.13
sets forth the name and jurisdiction of organization of each Subsidiary,
(b) sets forth the ownership interest of Holdings, the Borrower and any of their
Subsidiaries in each of their Subsidiaries, including the percentage of such
ownership and (c) identifies each Person the Equity Interests of which are
required to be pledged pursuant to the Collateral and Guarantee Requirement.

Section 5.14 Margin Regulations; Investment Company Act; USA PATRIOT Act. (a) No
Loan Party is engaged nor will it engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock, and no proceeds of any Borrowings will
be used for any purpose that violates Regulation U.

(b) None of the Borrower, any Person Controlling the Borrower or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940, as amended.

(c) Neither the Borrower nor any of its Subsidiaries is in violation of any laws
relating to terrorism or money laundering, including Executive Order No. 13224
on Terrorist Financing, effective September 23, 2001 and the USA PATRIOT Act and
the use of the proceeds of the Borrowings will not violate the Trading with the
Enemy Act, as amended or any of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended)
or any enabling legislation or executive order relating thereto.

Section 5.15 Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or

 

58



--------------------------------------------------------------------------------

delivered hereunder or any other Loan Document (as modified or supplemented by
other information so furnished) when taken as a whole contains when furnished
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading; provided, that, with respect to
projected financial information and pro forma financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material.

Section 5.16 Intellectual Property. Set forth on Schedule 5.16 is a complete and
accurate list of all Registered patents, trademarks, service marks, domain names
and copyrights, owned by each Loan Party or any of its Subsidiaries as of the
Closing Date, showing as of the date hereof the jurisdiction in which each such
item of Registered Intellectual Property is registered and the registration
number. Each of the Loan Parties and the other Subsidiaries own or have the
right to use, all of the trademarks, service marks, trade names, domain names,
copyrights, patents, know-how and other intellectual property recognized under
applicable Law (collectively, “Intellectual Property”) that are material to the
operation of their respective businesses as currently conducted and to the
knowledge of each Loan Party, no such Intellectual Property is infringing upon
any Intellectual Property rights held by any other Person.

Section 5.17 [Reserved.]

Section 5.18 No Default. No Default has occurred and is continuing or would
result from any Borrowing under this Agreement or from the application of the
proceeds therefrom. No “Default” or “Event of Default”, under and defined in the
First Lien Credit Agreement, has occurred and is continuing, except for such
events as are specifically identified in the Forbearance Agreement (the
“Existing Defaults”). The Forbearance Agreement has been duly authorized and
executed by all parties thereto, is fully enforceable against all First Lien
Secured Parties in accordance with its terms and is in full force and effect,
except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity and principles of good faith and fair dealing.

Section 5.19 Status of Facility as Senior Indebtedness. The Obligations under
the Facility constitute senior Indebtedness senior to any other outstanding
Indebtedness of the Borrower and its Subsidiaries (other than the First Lien
Loans and the Senior Notes) or any secured or senior unsecured Indebtedness
permitted hereunder.

Section 5.20 Use of Proceeds. The Borrower will use the proceeds of the Loans
solely as follows: to the extent set forth in the Approved Bridge Budget, for
working capital and other general corporate purposes of the Borrower in the
ordinary course of business, and not in contravention of any Law or the Loan
Documents.

 

59



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, the Borrower shall, and shall (except in the case of the covenants
set forth in Section 6.01, Section 6.02 and Section 6.03) cause each Restricted
Subsidiary to:

Section 6.01 Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a) Annual Reports. As soon as available, but in any event within one hundred
and twenty (120) days after the end of each subsequent fiscal year of the
Borrower, a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
income or operations, stockholders’ equity and cash flows for such fiscal year,
setting forth in each case (i) in comparative form the figures for the previous
fiscal year and (ii) a comparison of actual figures against the forecasts for
such fiscal year (including the Projections), all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a (A) report and
opinion of an independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit and (B) certificate of such accounting
firm to the Lenders stating that in the course of the regular audit of the
business of the Borrower and its Subsidiaries, such accounting firm has obtained
no knowledge that a Default has occurred and is continuing, or if, in the
opinion of such accounting firm, a Default has occurred and is continuing, a
statement as to the nature thereof;

(b) Quarterly Reports. As soon as available, but in any event, within forty-five
(45) days after the end of each of the first three (3) fiscal quarters of each
fiscal year of the Borrower (commencing with the first full fiscal quarter ended
after the Closing Date), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related
(i) consolidated statements of income or operations for such fiscal quarter and
for the portion of the fiscal year then ended and (ii) consolidated statements
of cash flows for the portion of the fiscal year then ended, setting forth in
each case (A) in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year and (B) a comparison of actual figures for such fiscal
quarter against the forecasts for such fiscal quarter (including the
Projections), all in reasonable detail and certified by a Responsible Officer of
the Borrower as fairly presenting in all material respects the financial
condition, results of operations, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end adjustments and the absence of footnotes;

(c) Monthly Reports. As soon as available and in any event within 30 days after
the end of each month, a consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such month and consolidating statements of income
and a consolidated statement of cash flows of the Borrower and its Subsidiaries
for the period commencing at the end of the

 

60



--------------------------------------------------------------------------------

previous month and ending with the end of such month and consolidating
statements of income and a consolidated statement of cash flows of the Borrower
and its Subsidiaries for the period commencing at the end of the previous Fiscal
Year and ending with the end of such month, setting forth in each case in
comparative form the corresponding figures for the corresponding month of the
preceding Fiscal Year, and the figures contained in the Projections, all in
reasonable detail, and in each case certified by the Responsible Officer of the
Borrower as fairly presenting the consolidated financial position of the
Borrower and its Subsidiaries, as at the dates indicated and the results of
their operations and cash flow for the periods indicated in accordance with GAAP
(subject to the absence of footnote disclosure and normal year-end audit
adjustments).

(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Section 6.01(a), (b) and (c) above the same
consolidated financial statements prepared in accordance with the Accounting
Principles, together with a reconciliation statement of GAAP against the
Accounting Principles.

(e) [Reserved].

(f) Management Discussion and Analysis Reports. Simultaneously with the delivery
of each set of consolidated financial statements referred to in Section 6.01(a)
and (b), a report setting forth management’s analysis and discussion of the
condition (financial and otherwise) operations, prospects and forecasts in
respect of the business of the Borrower and its Subsidiaries. The Borrower
shall, not later than 20 days following the Lenders’ request, schedule one
telephonic conference per applicable period with management of the Borrower to
discuss the contents of the relevant reports. For the avoidance of doubt, the
delivery of items required to be delivered hereunder or in a Form 10-K or Form
10-Q that has been filed with the SEC shall be sufficient for purposes of this
Section 6.01(f).

(g) Weekly Cash Flow Statement. (i) As soon as available and in any event not
later than the Thursday of each week (or if such day is not a Business Day, the
immediately preceding Business Day), an updated 13-week rolling cash flow
statement for the next succeeding 13-week period, which shall be in the same
form and contain the same items as the Approved Bridge Budget, and (ii) on
Thursday of each week (or if such day is not a Business Day, the immediately
preceding Business Day), commencing on the third Thursday after the Closing Date
(unless the Closing Date occurs on a Thursday or Friday, in which case
commencing on the second Thursday after the Closing Date) and in respect of the
Approved Bridge Budget then in effect, the Variance Report for such week and the
period from the first full week after the Closing Date through the end of such
week. The chief financial officer and other senior managers of the Loan Parties
shall conduct a telephone conference on a confidential basis on each Tuesday
during the Facility with the Lenders or representatives of the Lenders to update
them on, among other things, the operations, financial performance and financial
projections of the Loan Parties.

(h) [Reserved.]

(i) Monthly Projections. Promptly after any such update becomes available, each
update of the monthly Projections required under Section 4.01(a)(ix) presented
on a

 

61



--------------------------------------------------------------------------------

monthly basis for each month remaining in Fiscal Years 2011 and 2012, which
update shall be reasonably satisfactory to the Requisite Lenders.

Section 6.02 Certificates; Reports; Other Information. Deliver to the
Administrative Agent for prompt further distribution to each Lender:

(a) upon delivery of the financial statements referred to in Section 6.01(a),
(b), and (c) a duly completed Compliance Certificate signed by a Responsible
Officer of the Borrower;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(c) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party or any of its Subsidiaries (other
than in the ordinary course of business);

(d) together with the delivery of the financial statements pursuant to
Section 6.01(a) and each Compliance Certificate pursuant to Section 6.02(a),
(i) a description of each event, condition or circumstance during the last
fiscal quarter covered by such Compliance Certificate requiring a prepayment
under Section 2.05(b), (ii) a list of Subsidiaries that identifies each
Subsidiary as a Material Subsidiary or an Immaterial Subsidiary as of the date
of delivery of such Compliance Certificate or a confirmation that there is no
change in such information since the later of the Closing Date or the date of
the last such list and (iii) such other information required by the Compliance
Certificate; and

(e) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Material Subsidiary, or
compliance with the terms of the Loan Documents, as any Lender through the
Administrative Agent may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b), (c), (e) or
Section 6.02(c) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the Borrower’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that: (i) upon written request by any Lender
through the Administrative Agent, the Borrower shall deliver paper copies of
such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Borrower shall notify (which may be by
facsimile or electronic

 

62



--------------------------------------------------------------------------------

mail) the Administrative Agent of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding the foregoing, the Borrower shall
deliver originally executed Compliance Certificates to the Administrative Agent
(in addition to the electronic copies pursuant to the foregoing). Each Lender
shall be solely responsible for timely accessing posted documents or requesting
delivery of paper copies of such documents from the Administrative Agent and
maintaining its copies of such documents.

Section 6.03 Notice Requirements; Other Information. Promptly after a
Responsible Officer obtains knowledge thereof, notify, or, as soon as available,
provide to the Administrative Agent, for prompt further distribution to each
Lender, as the case may be:

(a) of the occurrence of any Default, which notice shall specify the nature
thereof, the period of existence thereof and what action the Borrower proposes
to take with respect thereto;

(b) the occurrence of any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect;

(c) the commencement of, or any material development in, any litigation or
governmental proceeding (including without limitation pursuant to any applicable
Environmental Laws) pending against the Borrower or any of the Subsidiaries that
would reasonably be expected to be determined adversely and, if so determined,
to result in a Material Adverse Effect;

(d) of the occurrence of any ERISA Event or other labor related matters, in each
case, above the Threshold Amount;

(e) the occurrence of any event triggering a Collateral and Guarantee
requirement under Section 6.11;

(f) copies of all notices, requests and other documents received by any Loan
Party or any of its Subsidiaries under or pursuant to any Mortgaged Agreement or
instrument, indenture, loan or credit or similar agreement regarding or related
to any breach or default by any party thereto or any other event that could
materially impair the value of the interests or the rights of any Loan Party or
otherwise have a Material Adverse Effect and copies of any amendment,
modification or waiver of any provision of any Mortgaged Agreement or
instrument, indenture, loan or credit or similar agreement and, from time to
time upon request by any Lender through the Administrative Agent, such
information and reports regarding the Mortgaged Agreements and such instruments,
indentures and loan and credit and similar agreements as any Lender through the
Administrative Agent may reasonably request;

(g) as soon as available and in any event upon delivery of the financial
statements required to be delivered pursuant to Section 6.01(b), an updated
Perfection Certificate with schedules (other than Schedule III thereto in
respect of assigned agreements) updating the information contained therein to
the extent any information contained therein must be updated or changed in order
to make such information accurate and complete;

 

63



--------------------------------------------------------------------------------

(h) of a tax event or liability not previously disclosed in writing by the
Borrower to the Lenders which would reasonably be expected to result in a
material liability, together with any other information as may be reasonably
requested by any Lender through the Administrative Agent to enable the Lenders
to evaluate such matters;

(i) any event or circumstance causing the Sponsor to cease to, directly or
indirectly, have the power, right or ability to direct or control the daily
management and decision making activities of Holdings or the Borrower, of any
change in the Board of Directors of Holdings or the Borrower or the occurrence
of a Change of Control;

(j) of any change (i) in any Loan Party’s corporate name, (ii) any Loan Party’s
identity and corporate structure or (iii) any Loan Party’s taxpayer
identification number. The Borrower agrees that it will not, and will not permit
any of its Subsidiaries to, permit or make any change referred to in this
Section 6.03(j) unless all filings have been made under the Uniform Commercial
Code within the time periods provided therein or otherwise that are required in
order for the Collateral Agent to continue at all times following such change to
have a valid, legal and fully perfected lien on, and security interest in, the
Collateral, prior and superior in right to any other Lien except for Permitted
Priority Liens, and for the Collateral at all times following such change to
have a valid, legal and fully perfected lien and security interest as
contemplated by the Collateral Documents, prior and superior in right to any
other Lien except for Permitted Priority Liens;

(k) immediately upon the discovery of any inaccuracy, miscalculation or
misstatement contained in any Compliance Certificate or other certificate
provided for any period that affects any financial or other calculations,
representations or warranties or other statements impacting any provision of
this Agreement and any other Loan Document in any material respect, notice of
such inaccuracy, miscalculation or misstatement together with an updated
certificate including the corrected information, calculation or statement, as
applicable; and

(l) without duplication, of any delivery requirement hereunder, each report,
notice, statement or certificate required to be delivered to any of the lenders
or agents under the First Lien Credit Agreement or the First Lien Loan
Documents.

Section 6.04 Environmental Matters. (a) Comply, and cause each of its Restricted
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew, and cause each
of its Restricted Subsidiaries to obtain and renew, all Environmental Permits
necessary for its operations and properties; and conduct, and cause each of its
Restricted Subsidiaries to conduct, any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action required
to remove and clean up all releases or threatened releases of Hazardous
Materials from any of its properties, as required under, and in accordance with
the requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Restricted Subsidiaries shall be required to undertake
any such cleanup, removal, remedial or other action to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such
circumstances.

 

64



--------------------------------------------------------------------------------

(b) In the event any Environmental Reports identifies any material
non-compliance with Environmental Law relating to the sites specified in such
reports (the “Specified Sites”) that could reasonably be deemed to potentially
result in any Environmental Liabilities with respect to the Specified Sites as
reasonably determined by the Lenders, the Borrower shall (i) provide the Lenders
with a plan to remedy such noncompliance (a “Specified Remediation Plan”),
(ii) shall implement any changes or additions to such Specified Remediation Plan
as may be reasonably requested by the Lenders and (iii) shall implement such
Specified Remediation Plan or cure any such non-compliance within 180 days of
such Specified Remediation Plan being approved by the Lenders or within such
other time as the Lenders may agree.

(c) Environmental Reporting Requirements. Promptly after a Responsible Officer
obtains knowledge thereof, notify the Administrative Agent of or, as soon as
practicable after receipt thereof, deliver to the Administrative Agent, for
prompt further distribution to each Lender, material documents concerning:

(i) any Environmental Action against or of any non-compliance by any Loan Party
or any of its Subsidiaries with any Environmental Law or Environmental Permit
that would (1) reasonably be expected to result in a material liability or
(2) cause any Mortgaged Properties to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law;

(ii)(1) any occurrence of any release or threatened release of Hazardous
Materials required to be reported to any Governmental Authority under applicable
Environmental Law, (2) any remedial actions taken by any Loan Party or its
Subsidiaries in respect of any such release or threatened release that could
reasonably be expected to result in an Environmental Action or (3) the Loan
Parties’ discovery of any occurrence of or condition on any real property
adjoining or in the vicinity of any site or facility that would be reasonably
expected to cause such site or facility or any part thereof to be subject to any
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws;

(iii) copies of any and all material written communications with respect to
(1) any Environmental Action, (2) any release or threatened release or
non-compliance with any Environmental Law required to be reported to any
Governmental Authority and (3) any request for information from a Governmental
Authority that suggests such Governmental Authority is investigating the
potential responsibility of the Borrower or any of its Restricted Subsidiaries
as a potentially responsible party;

(iv) any action proposed to be taken by the Borrower or any of its Restricted
Subsidiaries to modify current operations in a manner that would reasonably be
expected to subject the Borrower and its Subsidiaries to any material additional
obligations or requirements under Environmental Laws;

(v) copies of all environmental reports, audits or analyses (whether produced by
the Borrower or its Subsidiaries or any third party or Governmental Authority)
in respect of any sites owned, leased or operated by the Borrower and its
Restricted Subsidiaries;

 

65



--------------------------------------------------------------------------------

(vi) upon a good faith belief that a release of Hazardous Materials or a
violation of Environmental Law reasonably likely to result in a fine or penalty
has occurred and within 60 days after such request and at the expense of the
Borrower, any additional environmental site assessment reports for any of its or
its Restricted Subsidiaries’ properties described in such request prepared by an
environmental consulting firm acceptable to the Requisite Lenders, indicating
the presence or absence of such Hazardous Materials and the estimated cost of
any compliance, removal or remedial action in connection with any such Hazardous
Materials on such properties; without limiting the generality of the foregoing,
if the Administrative Agent (at the direction of the Requisite Lenders)
reasonably determines at any time that a material risk exists that any such
report will not be provided within the time referred to above, the
Administrative Agent (at the direction of the Requisite Lenders) may retain an
environmental consulting firm to prepare such report at the expense of the
Borrower, and the Borrower hereby grants and agrees to cause any Restricted
Subsidiary that owns any property described in such request to grant at the time
of such request to the Administrative Agent, the Lenders, such firm and any
agents or representatives thereof an irrevocable nonexclusive license, subject
to the rights of tenants, to enter onto their respective properties to undertake
such an assessment; and

(vii) any such other documents and information as any Lender through the
Administrative Agent may reasonably request from time to time.

Section 6.05 Maintenance of Existence. (a) Preserve, renew and maintain in full
force and effect its legal existence, structure and name under the Laws of the
jurisdiction of its organization and (b) take all commercially reasonable action
to maintain all rights, privileges (including its good standing), permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except (i) to the extent the Board of Directors shall determine that
the preservation thereof is no longer desirable in the conduct of the business
of the Borrower and its Subsidiaries and to the extent that the loss thereof
shall not be disadvantageous to Borrower, its Restricted Subsidiaries or the
Lenders in any material respect and (ii) pursuant to a transaction permitted by
Section 7.04 or Section 7.05.

Section 6.06 Maintenance of Properties. Maintain, preserve and protect all of
its material properties and equipment that are used or useful in the operation
of its business in good working order, repair and condition, ordinary wear and
tear excepted and casualty or condemnation excepted, and make all commercially
reasonable and appropriate repairs, renewals, replacements, modifications,
improvements, upgrades, extensions and additions thereof except where failure to
do so would not reasonably be expected to have a Material Adverse Effect.

Section 6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies (in the good faith judgment of management),
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as the Borrower and its Restricted
Subsidiaries) as are

 

66



--------------------------------------------------------------------------------

customarily carried by Person engaged in similar businesses and owning similar
properties in the same general areas in which the Borrower or such Restricted
Subsidiary operates.

Section 6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions, decrees and
judgments applicable to it or to its business or property (including without
limitation Environmental Laws and ERISA).

Section 6.09 Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Borrower or such Restricted Subsidiary, as the case may be.

Section 6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
properties of the Borrower and its Restricted Subsidiaries (subject, in the case
of third party customer sites, to customary access agreements) and to discuss
its affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided, however, that
excluding any such visits and inspections during the occurrence and continuance
of an Event of Default, (i) only the Administrative Agent on behalf of the
Requisite Lenders may exercise rights of the Administrative Agent and the
Requisite Lenders under this Section 6.10 and (ii) the Administrative Agent
shall not exercise such rights more than two (2) times during any calendar year
absent the existence of an Event of Default and only one (1) such visit shall be
at the Borrower’s expense; provided, further, that when an Event of Default
exists, the Administrative Agent (at the direction of the Requisite Lenders) or
any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and upon reasonable advance notice. The
Administrative and the Lenders shall give the Borrower the opportunity to
participate in any discussions with the Borrower’s independent public
accountants to the extent reasonably feasible. Neither the Borrower nor any
Restricted Subsidiary shall be required to disclose to the Administrative Agent
or any Lender any information that, in the opinion of counsel to the Borrower or
such Restricted Subsidiary, is prohibited by Law to be disclosed, is subject to
attorney client privilege or constitutes attorney work product or the disclosure
of which would cause a material breach of a binding non-disclosure agreement
with a third party to the extent such agreement is not made in contemplation of
the avoidance of this Section 6.10.

Section 6.11 Covenant to Guarantee Obligations and Give Security. Upon (x) the
formation or acquisition of any new direct or indirect Subsidiaries by any Loan
Party or (y) the acquisition of any property by any Loan Party (it being
understood that, in the case of real property, only the requirements of
Section 6.11(g)(ii) shall apply and such requirements shall apply only to
Material Real Property), and such property, in the judgment of the Collateral
Agent, shall not already be subject to a fully perfected lien and security
interest in favor of the Collateral Agent for the benefit of the Secured
Parties, prior and superior in right to any other Lien except for Permitted
Priority Liens, then each Loan Party shall, in each case at such Loan Party’s
expense:

 

67



--------------------------------------------------------------------------------

(a) in connection with the formation or acquisition of a Subsidiary, within 30
days after such formation or acquisition (or such longer period as the
Collateral Agent (at the direction of the Requisite Lenders) may agree), cause
each such Subsidiary that is required to be a Guarantor pursuant to the
Collateral and Guarantee Requirement, and cause each direct and indirect parent
of such Subsidiary (if it has not already done so), to duly execute and deliver
to the Collateral Agent a guaranty or guaranty supplement, in form and substance
reasonably satisfactory to the Collateral Agent, guaranteeing the other Loan
Parties’ obligations under the Loan Documents,

(b) within 10 days after (or such longer period as the Collateral Agent (at the
direction of the Requisite Lenders) may agree) such formation or acquisition,
furnish to the Collateral Agent a description of the Material Real Properties
and personal properties of such Subsidiary that is required to become a
Guarantor under the Collateral and Guarantee Requirement or the Material Real
Property and personal properties so acquired, in each case in detail reasonably
satisfactory to the Collateral Agent,

(c) within 30 days after (or such longer period as the Collateral Agent (at the
direction of the Requisite Lenders) may agree) (i) acquisition of property by
any Loan Party, duly execute and deliver, and cause each Loan Party to duly
execute and deliver, to the Collateral Agent such additional pledges,
assignments, security agreement supplements, intellectual property security
agreement supplements and other security agreements (which, to the extent
applicable and if relating to the type of Collateral the granting of a security
interest in which can be effected through the execution of a Security Agreement
Supplement or Intellectual Property Security Agreement Supplement (each as
defined in the Security Agreement), shall be effected in such manner), as
specified by, and in form and substance reasonably satisfactory to the
Collateral Agent, securing payment of all the Obligations of such Loan Party
under the Loan Documents and constituting Liens on all such properties and
(ii) such formation or acquisition of any new Subsidiary that is required to
become a Guarantor under the Collateral and Guarantee Requirement, duly execute
and deliver and cause such Subsidiary that is required to become a Guarantor
under the Collateral and Guarantee Requirement and each Loan Party acquiring
Equity Interests in such Subsidiary to duly execute and deliver to the
Collateral Agent Mortgages, pledges, assignments, security agreement
supplements, intellectual property security agreement supplements and other
security agreements (which, to the extent applicable and if relating to the type
of Collateral the granting of a security interest in which can be effected
through the execution of a Security Agreement Supplement or Intellectual
Property Security Agreement Supplement shall be effected in such manner) as
specified by, and in form and substance reasonably satisfactory to, the
Collateral Agent (at the direction of the Requisite Lenders), securing payment
of all of the obligations of such Subsidiary or Loan Party, respectively, under
the Loan Documents,

(d) within 30 days (or such longer period as the Collateral Agent (at the
direction of the Requisite Lenders) may agree) after such formation or
acquisition, take, and cause each Loan Party and each newly acquired or newly
formed Subsidiary that is required to become a Guarantor under the Collateral
and Guarantee Requirement to take or cause to be taken, whatever action
(including, without limitation, the recording of Mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
reasonable opinion of the

 

68



--------------------------------------------------------------------------------

Collateral Agent to vest in the Collateral Agent (or in any representative of
the Collateral Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the Mortgages, pledges, assignments,
security agreement supplements, intellectual property security agreement
supplements and security agreements delivered pursuant to this Section 6.11,
enforceable against all third parties in accordance with their terms,

(e) within 30 days (or such longer period as the Collateral Agent (at the
direction of the Requisite Lenders) may agree) after such formation or
acquisition, deliver to the Collateral Agent, upon the request of the Collateral
Agent (at the direction of the Requisite Lenders), a signed copy of a favorable
opinion in customary form, addressed to the Collateral Agent and the other
Secured Parties, of counsel for the Loan Parties acceptable to the Collateral
Agent as to (1) the matters contained in clauses (a), (c) and (d) above,
(2) such guaranties, guaranty supplements, Mortgages, pledges, assignments,
security agreement supplements, intellectual property security agreement
supplements and security agreements being legal, valid and binding obligations
of each Loan Party thereto enforceable in accordance with their terms, as to the
matters contained in clause (d) above, (3) such recordings, filings, notices,
endorsements and other actions being sufficient to create valid perfected Liens
on such properties, and (4) matters of corporate formalities as the Collateral
Agent may request and such other matters as the Collateral Agent may reasonably
request,

(f) at any time and from time to time, promptly execute and deliver, and cause
each Loan Party and each newly acquired or newly formed Subsidiary that is
required to become a Guarantor under the Collateral and Guarantee Requirement to
execute and deliver, any and all further instruments and documents and take, and
cause each Loan Party and each newly acquired or newly formed Subsidiary that is
required to become a Guarantor under the Collateral and Guarantee Requirement to
take, all such other action as the Collateral Agent may deem reasonably
necessary or desirable in obtaining the full benefits of, or in perfecting and
preserving the Liens of, such guaranties, Mortgages, pledges, assignments,
security agreement supplements, intellectual property security agreement
supplements and security agreements, and

(g)(i) the Borrower shall provide the security interests and Guarantees set
forth on Schedule 1 on or prior to the dates corresponding to such security
interests and Guarantees set forth on Schedule 1; and

(ii) after the Closing Date, promptly within sixty (60) days after the
acquisition of any Material Real Property (other than leasehold interests) by
any Loan Party, if such Material Real Property shall not already be subject to a
perfected Lien pursuant to the Collateral and Guarantee Requirement, the
Borrower shall give notice thereof to the Administrative Agent and promptly
thereafter shall cause such real property to be subjected to a Lien to the
extent required by the Collateral and Guarantee Requirement, and otherwise
satisfy the Collateral and Guarantee Requirement with respect to such real
property, and will take, or cause the relevant Loan Party to take, such actions
as shall be necessary or reasonably requested by the Administrative Agent or the
Collateral Agent (in each case at the direction of the Requisite Lenders) to
grant and perfect or record such Lien.

 

69



--------------------------------------------------------------------------------

(iii) In the case of any Collateral Access Lease entered into after the Closing
Date, comply with the requirements set forth in Section 6.19 with respect to
such lease during a period of sixty (60) days following the date of
effectiveness of such lease.

Section 6.12 Use of Proceeds. Use the proceeds of the Loans, whether directly or
indirectly, in a manner consistent with the uses set forth in the Preliminary
Statements to this Agreement and as set forth in Section 5.20. No portion or
proceeds of the Loans or the Collateral may be used in connection with the
investigation (including discovery proceedings), initiation or prosecution of
any claims, causes of action, adversary proceedings or other litigation against
the Lenders or the Agents or with respect to this Agreement or the other Loan
Documents, or the holders of the Senior Notes, the Senior Notes Indentures or
the other agreements and documents related to the Senior Notes. No portion or
proceeds of the Loans may be used for payments or prepayments of principal under
the First Lien Credit Agreement (including payments or prepayments or revolving
loans thereunder).

Section 6.13 Further Assurances and Post-Closing Undertakings. (a) General
Assurances. (i) Promptly upon request by any Agent, or any Lender through the
Administrative Agent, correct, and cause each of its Subsidiaries promptly to
correct, any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof.

(ii) Promptly upon request by any Agent, or any Lender through the
Administrative Agent, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and reregister any and all such further acts, deeds,
conveyances, pledge agreements, Mortgages, deeds of trust, trust deeds,
assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as any Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

(b) Certain Foreign Subsidiaries. Upon the written request of the Administrative
Agent (at the direction of the Requisite Lenders) following a Change in Law
pursuant to which the Administrative Agent (at the direction of the Requisite
Lenders) reasonably determines that the circumstances causing the undistributed
earnings of any Foreign Subsidiary (as determined for United States federal
income tax purposes) to be treated as a deemed dividend to Holdings, the
Borrower or any other Domestic Subsidiary for U.S. federal income tax purposes
or such other circumstances no longer subject Holdings, the Borrower or any
other Domestic Subsidiary to liability for any additional United States income
taxes by virtue of Section 956 of the Code or any other applicable provision of
the Code (“CFC Pledge

 

70



--------------------------------------------------------------------------------

Restrictions”), unless (x) counsel for the Borrower reasonably acceptable to the
Administrative Agent (at the direction of the Requisite Lenders) provides,
within 60 days after such written request of the Administrative Agent (at the
direction of the Requisite Lenders), a written opinion addressed to the Borrower
and the Administrative Agent, in form and substance mutually satisfactory to the
Borrower and the Administrative Agent (at the direction of the Requisite
Lenders) to the effect that, with respect to any direct Foreign Subsidiary of
any Loan Party that has not already had all of the Equity Interests issued by it
pledged pursuant to the Collateral Documents, a pledge of more than 66.0% of the
total combined voting power of all classes of Equity Interests of such Foreign
Subsidiary entitled to vote could reasonably be expected, despite such Change in
Law, to continue to be subject to a CFC Pledge Restriction, then (y) that
portion of such Foreign Subsidiary’s outstanding Equity Interests issued by such
Foreign Subsidiary not theretofore pledged pursuant to the relevant Collateral
Document shall be pledged to the Collateral Agent for the benefit of the Secured
Parties pursuant to a supplement to the relevant Collateral Document (or another
pledge agreement in substantially identical form, if needed) to the extent that
entering into such Collateral Document is permitted by the Laws of the
respective foreign jurisdiction and with all documents delivered pursuant to
this Section 6.13(b) to be in form, scope and substance reasonably satisfactory
to the Collateral Agent.

(c) WSI Pledge Documents. On or before December 7, 2011, the Borrower shall
deliver the WSI Pledge Documents to the Administrative Agent, each duly executed
by the parties thereto.

(d) Account Control Agreement. The Borrower, U.S. Bank and the Collateral Agent
(at the direction of the Requisite Lenders) shall negotiate in good faith with
the First Lien Collateral Agent and Wells Fargo Bank, National Association to
enter into the Account Control Agreement as soon as practicable after the
Closing Date, and in any event not later than thirty (30) days after the Closing
Date.

Section 6.14 Taxes. Each of the Borrower and Holdings will pay and discharge,
and will cause each of its Restricted Subsidiaries to pay and discharge, all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits, or upon any properties belonging to it, in each case on a
timely basis, and all lawful claims which, if unpaid, may reasonably be expected
to become a lien or charge upon any properties of the Holdings or the Borrower
or its Subsidiaries not otherwise permitted under this Agreement; provided,
that, neither Holdings nor the Borrower nor any of its Restricted Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim which
is being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with GAAP unless and until
any Lien resulting therefrom attaches to its property and becomes enforceable
against its other creditors.

Section 6.15 End of Fiscal Years; Fiscal Quarters. The Borrower will cause
(i) its fiscal year to end on or about December 31 of each calendar year and
(ii) its fiscal quarters to end on or about March 31, June 30, September 30 and
December 31 of each calendar year, in each case unless otherwise approved by the
Administrative Agent (at the direction of the Requisite Lenders).

 

71



--------------------------------------------------------------------------------

Section 6.16 Material Contracts. Comply with all the terms and provisions of
each Material Contract, except to the extent such failure to comply would not
reasonably be expected to have a Material Adverse Effect.

Section 6.17 Ratings. Maintain at all times (a) corporate family ratings from
Moody’s and corporate credit ratings from S&P and (b) ratings for the Facility
from Moody’s and S&P. The Borrower will promptly notify the Administrative Agent
in the event of a downgrade in any of the foregoing ratings.

Section 6.18 Compliance with Forbearance Agreements. Comply with all obligations
under the Forbearance Agreement and under the Senior Notes Forbearance
Agreement.

Section 6.19 Compliance with Terms of Leaseholds. Comply with all material
obligations in respect of all leases of real property to which the Borrower or
any of its Restricted Subsidiaries is a party, except to the extent such failure
to comply would not reasonably be expected to have a Material Adverse Effect.

Section 6.20 Adherence to Approved Bridge Budget. Adhere to the initial Approved
Bridge Budget; provided that beginning with the first Variance Report to be
delivered in accordance with Section 6.01(g)(ii), cumulative actual cash flow
before professional fees and debt service must exceed an amount equal to the
cumulative budgeted cash flow before professional fees and debt service set
forth in such initial Approved Bridge Budget minus $4,000,000.

Section 6.21 Restructuring Milestones.

(a) On or before December 9, 2011, each of the Loan Parties shall have entered
into (i) a restructuring support agreement (the “Support Agreement”), in form
and substance acceptable to the Lenders, with (a) holders of at least two-thirds
of the principal amount of the Senior Notes and (b) holders representing at
least (1) a majority of the holders of the First Lien Loans and (2) at least
two-thirds of the principal amount of the First Lien Loans, and (ii) an equity
backstop commitment agreement (the “Backstop Agreement”), in form and substance
acceptable to the Lenders, with certain members of the ad hoc committee of
holders of Senior Notes.

(b) On or before December 15, 2011, the Loan Parties shall have received a fully
underwritten commitment agreement for a debtor-in-possession financing, in form
and substance, including the amount thereof, acceptable to the Lenders.

(c) On or before December 15, 2011, the Loan Parties shall have received a fully
underwritten commitment agreement for a revolving exit financing facility, in
form and substance, including the amount thereof, acceptable to the Lenders.

(d) On or before December 20, 2011, the Loan Parties shall have commenced the
solicitation for a pre-packaged chapter 11 plan of reorganization (a
“Pre-packaged Plan”) and/or an out of court restructuring of the obligations
under the First Lien Credit Agreement, the

 

72



--------------------------------------------------------------------------------

Facility and the Senior Notes (an “Out of Court Restructuring”), in each case,
in form and substance acceptable to the Lenders.

(e) On or before January 27, 2012, the Loan Parties shall have either
(i) consummated such Out of Court Restructuring or (ii) commenced voluntary
cases under Chapter 11 of Title 11 of the United States Code to implement such
Pre-packaged Plan.

Section 6.22 Collateral Access Agreements. During the 20 day period following
the Closing Date, the Borrower shall use commercially reasonable efforts to
obtain collateral access agreements, substantially in the form of Exhibit L or
otherwise in form and substance reasonably satisfactory to the Administrative
Agent, for any Collateral Access Leases, in each case executed by the lessor
under the applicable real property lease. Notwithstanding anything to the
contrary in this Agreement, if the Borrower shall fail to obtain the collateral
access agreement with respect to any such real property lease within the
specified time period, after using commercially reasonable efforts to do so, the
Borrower shall have no further obligation to execute and deliver to the
Administrative Agent the same and the condition set forth in this Section 6.22
with respect thereto shall be deemed to be satisfied by the Borrower. The
Borrower shall promptly, upon request, provide the Administrative Agent with a
report in reasonable detail summarizing the commercially reasonable efforts
undertaken to obtain the collateral access agreements referenced in this
Section 6.22.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, the Borrower shall not, nor shall it permit any of its Restricted
Subsidiaries to, directly or indirectly:

Section 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a)(i) Liens pursuant to any Loan Document and (ii) the First Priority Existing
Lien to the extent securing Indebtedness permitted under Section 7.03(b);

(b) Liens existing on the date hereof and listed on Schedule 7.01(b);

(c) Liens for taxes, assessments or governmental charges which are not overdue
for a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person to the
extent required in accordance with GAAP;

(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business which secure amounts not overdue for
a period of more than thirty (30) days or if more than thirty (30) days overdue,
are unfiled (or if filed have been discharged or

 

73



--------------------------------------------------------------------------------

stayed) and no other action has been taken to enforce such Lien or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person to the extent required in accordance with GAAP;

(e)(i) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Subsidiary;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business in an
aggregate amount not to exceed the greater of (i) $25,000,000 and (ii) 3% of
Total Assets;

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property which, in
the aggregate, do not in any case materially interfere with the ordinary conduct
of the business of the Borrower or any Material Subsidiary;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.01(h);

(i) Liens securing Indebtedness permitted under Section 7.03(f); provided, that,
(i) such Liens attach concurrently with or within 120 days after the
acquisition, construction, repair, replacement or improvement (as applicable) of
the property subject to such Liens, (ii) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness, replacements
thereof and additions and accessions to such property and the proceeds and the
products thereof and customary security deposits, and (iii) such Liens do not at
any time extend to or cover any assets (except for additions and accessions to
such assets, replacements and products thereof and customary security deposits)
other than the assets subject to such purchase money Indebtedness;

(j) leases, licenses, subleases or sublicenses and Liens on the property covered
thereby, in each case, granted to others in the ordinary course of business
which do not (i) interfere in any material respect with the business of the
Borrower or any Material Subsidiary or (ii) secure any Indebtedness;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(j) or (n) to be
applied against the

 

74



--------------------------------------------------------------------------------

purchase price for such Investment and (ii) consisting of an agreement to
Dispose of any property in a Disposition permitted under Section 7.05, in each
case, solely to the extent such Investment or Disposition, as the case may be,
would have been permitted on the date of the creation of such Lien;

(m) Liens in favor of the Borrower or any Subsidiary securing Indebtedness
permitted under Section 7.03(e); provided, that, no such Lien on assets of Loans
Parties shall be permitted to secure Indebtedness owed by a Loan Party to any
Non-Loan Party Subsidiary;

(n) [Reserved.]

(o) any interest or title of a lessor or sublessor under leases or subleases
entered into by the Borrower or any of its Subsidiaries in the ordinary course
of business;

(p) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Subsidiaries in the ordinary course of business;

(q) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower or its Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
Subsidiary in the ordinary course of business;

(r) Liens arising from precautionary Uniform Commercial Code financing statement
filings;

(s) Liens in respect of prepaid insurance premiums securing financing permitted
under Section 7.03(l);

(t) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Borrower
or any Material Subsidiary;

(u) Liens on specific items of inventory or other goods and the proceeds thereof
securing such Person’s obligations in respect of documentary letters of credit
issued for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or goods; or

(v) the modification, replacement, renewal or extension of any Lien permitted by
clauses (b) and (i) of this Section 7.01; provided, that, (i) the Lien does not
extend to any additional property other than (A) after-acquired property that is
affixed or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 7.03, and (B) proceeds and products
thereof; and (ii) the renewal, extension or refinancing of the obligations
secured or benefited by such Liens is permitted by Section 7.03;

 

75



--------------------------------------------------------------------------------

(w) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;

(x) Liens on property of a Non-Loan Party securing Indebtedness of Non-Loan
Party Subsidiaries permitted to be incurred by Section 7.03;

(y) [Reserved.]; and

(z) licenses of patents, trademarks and other Intellectual Property rights
granted by the Borrower and its Subsidiaries in the ordinary course of business
and not interfering in any material respect with the ordinary conduct of the
business of the Borrower or such Subsidiary.

(aa) [Reserved.]

Section 7.02 Investments. Make any Investments, except:

(a) Investments by the Borrower or its Subsidiary in Cash Equivalents;

(b) loans or advances to officers, directors, partners and employees of Holdings
(or any direct or indirect parent thereof), the Borrower or its Subsidiaries
(i) for reasonable and customary business-related travel, entertainment,
relocation and analogous ordinary business purposes in an amount not to exceed
$500,000 in the aggregate at any time outstanding and (ii) in connection with
such Person’s purchase of Equity Interests of Holdings (or any direct or
indirect parent thereof or the Borrower) (provided, that, the amount of such
loans and advances shall be contributed to the Borrower in cash as common
equity) in an aggregate principal amount outstanding not to exceed $2,000,000 at
any time outstanding;

(c) asset purchases (including purchases of inventory, equipment, supplies and
materials) and the licensing or contribution of intellectual property pursuant
to joint marketing arrangements with other Persons, in each case in the ordinary
course of business;

(d) Investments (i) by any Loan Party in any other Loan Party, (ii) by any
Subsidiary in any Loan Party and (iii) by any Non-Loan Party in any other
Non-Loan Party;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(f) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions, Restricted Payments and Capital Expenditures permitted under
Section 7.01, Section 7.03, Section 7.04, Section 7.05, Section 7.06, and
Section 7.16, respectively; provided, however, that no Investments may be made
solely pursuant to this Section 7.02(f);

(g) Investments consisting of any modification, replacement, renewal,
reinvestment or extension of any Investment existing on the date hereof;
provided, that, the amount of any Investment permitted pursuant to this
Section 7.02(g) is not increased from the

 

76



--------------------------------------------------------------------------------

amount of such Investment on the Closing Date except pursuant to the terms of
such Investment as of the Closing Date or as otherwise permitted by this
Section 7.02;

(h) Investments in Swap Contracts permitted under Section 7.03(g);

(i) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;

(j) [Reserved.]

(k) expenditures made on or prior to the Closing Date by the Borrower or any of
its Subsidiaries with proceeds received from Harvest Partners IV or any sellers
party to the Acquisition Agreement (or any Affiliate thereof) pursuant to any
indemnification provisions set forth in the Acquisition Agreement to the extent
such proceeds are actually applied to remedy the specific event or circumstance
giving rise to the claim for indemnification;

(l) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(m) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(n) Investments (i) solely to the extent set forth in the Approved Bridge Budget
(without giving effect to any permitted variance) or (ii) made on or before the
Closing Date in Non-Loan Party Subsidiaries and Unrestricted Subsidiaries and
set forth on Schedule 7.02(n);

(o) [Reserved.];

(p) advances of payroll payments to employees in the ordinary course of
business;

(q) Investments held by any Subsidiary acquired after the Closing Date or of a
corporation merged into the Borrower or merged or consolidated with any
Subsidiary in accordance with Section 7.04 after the Closing Date, to the extent
that such Investments were not made in contemplation of or in connection with
such acquisition, merger or consolidation and were in existence on the date of
such acquisition, merger or consolidation and to the extent otherwise permitted
under this Section 7.02 (and not solely in reliance on this Section 7.02(q));

(r) Guarantee Obligations of the Borrower or any Subsidiary in respect of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(s) [Reserved]; and

 

77



--------------------------------------------------------------------------------

(t) Investments in form of loans or advances to the extent not constituting
Indebtedness in respect of prepayments and other credits to suppliers made in
the ordinary course of business consistent with the past practices of the
Borrower and its Subsidiaries.

Section 7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of the Borrower and any of its Subsidiaries under the Loan
Documents;

(b) Indebtedness of the Borrower incurred by the Borrower under the First Lien
Credit Agreement and outstanding immediately before giving effect to the initial
Borrowing on the Closing Date, in an amount not to exceed $212,225,000 in the
aggregate plus the additional amount permitted to be capitalized in accordance
with the terms of the Forbearance Agreement and the Third Amendment to First
Lien Credit Agreement, and any Guarantee Obligations of the Loan Parties in
respect of such Indebtedness;

(c) Surviving Indebtedness listed on Schedule 7.03(c) and any Permitted
Refinancing thereof;

(d) Guarantee Obligations of the Borrower and its Subsidiaries in respect of
Indebtedness of the Borrower or any Subsidiary otherwise permitted hereunder
(except that a Non-Loan Party Subsidiary may not, by virtue of this
Section 7.03(d), guarantee Indebtedness that such Non-Loan Party Subsidiary
could not otherwise incur under this Section 7.03); provided, that, the
aggregate outstanding amount of all guarantees by Loan Parties of Indebtedness
of Non-Loan Party Subsidiaries, when aggregated with (but without duplication
of) Indebtedness from Non-Loan Party Subsidiaries to Loan Parties permitted
under Section 7.03(e) and Indebtedness permitted by Section 7.03(p) does not at
any time exceed the amount outstanding on the Closing Date as set forth in
detail on Schedule 7.03(d) plus the amount, if any, set forth in the Approved
Bridge Budget (without giving effect to any permitted variance); and provided,
further, that if the Indebtedness being guaranteed is subordinated to the
Obligations, such Guarantee Obligation shall be subordinated to the Guarantee of
the Obligations on terms at least as favorable to the Lenders as those contained
in the subordination of such Indebtedness;

(e) Indebtedness of any Subsidiary to the Borrower or to any other Subsidiary,
or of Borrower to any Subsidiary; provided, that (i) all such Indebtedness shall
be evidenced by promissory notes and, except with respect to any Indebtedness
owing to any Non-Loan Party Subsidiary, all such notes shall be subject to the
Collateral Requirement and shall be pledged to the Collateral Agent as security
for the Obligations hereunder and (ii) except with respect to intercompany
Indebtedness among Non-Loan Party Subsidiaries, all such Indebtedness shall be
unsecured and subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of the applicable promissory notes or an
intercompany subordination agreement that is reasonably satisfactory to the
Administrative Agent (at the direction of the Requisite Lenders); and provided,
further, that Indebtedness owed by Non-Loan Party Subsidiaries to any Loan
Party, when aggregated with all outstanding guaranties permitted by
Section 7.03(d) and Indebtedness permitted by Section 7.03(p) shall not exceed
at any time the

 

78



--------------------------------------------------------------------------------

amount outstanding on the Closing Date as set forth in detail on Schedule
7.03(e) plus the amount, if any, set forth in the Approved Bridge Budget
(without giving effect to any permitted variance);

(f) Indebtedness with respect to purchase money Indebtedness in an aggregate
amount not to exceed the amount, if any, approved from time to time by the
Administrative Agent (at the direction of the Requisite Lenders); provided,
that, any such Indebtedness (i) shall be secured by the asset subject to such
acquired asset in connection with the incurrence of such Indebtedness, as the
case may be, and (ii) shall constitute not less than 75% of the aggregate
consideration paid with respect to such asset;

(g) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks incurred in the
ordinary course of business and not for speculative purposes;

(h) [Reserved.];

(i) Indebtedness representing deferred compensation to employees of the Borrower
(or any direct or indirect parent of the Borrower) and its Subsidiaries incurred
in the ordinary course of business;

(j) Indebtedness incurred on or prior to the Closing Date, and set forth on
Schedule 7.03(j), to current or former officers, directors, partners, managers,
consultants and employees, their respective estates, spouses or former spouses
to finance the purchase or redemption of Equity Interests of Holdings (or any
direct or indirect parent thereof) permitted by Section 7.06 in an aggregate
amount not to exceed $2,000,000;

(k) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements in each case in connection with deposit accounts incurred
in the ordinary course;

(l) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take or pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(m) Indebtedness incurred by the Borrower or any of its Subsidiaries in respect
of letters of credit, bank guarantees, banker’s acceptances, warehouse receipts
or similar instruments issued or created in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers compensation claims;

(n) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Subsidiaries or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case in
the ordinary course of business or consistent with past practice;

 

79



--------------------------------------------------------------------------------

(o) [Reserved.]

(p)(i) Indebtedness incurred by a Non-Loan Party Subsidiary incurred prior to
the Closing Date and set forth on Schedule 7.03(p), and (ii) Indebtedness
incurred by a Non-Loan Party Subsidiary on or after the Closing Date, when
aggregated with outstanding guaranties permitted by Section 7.03(d) and
intercompany loans from Loan Parties to Non-Loan Party Subsidiaries permitted
under Section 7.03(e), in an aggregate principal amount not to exceed the
amount, if any, set forth in the Approved Bridge Budget (without giving effect
to any permitted variance);

(q) [Reserved.]; and

(r) Indebtedness under the Senior Notes outstanding on the Closing Date, any
exchange notes issued in exchange therefor pursuant to the terms thereof with
substantially identical terms as the Senior Notes and any Permitted Refinancing
thereof.

(s) [Reserved.]

(t) [Reserved.]

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (t) above, the Borrower shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided, that, all Indebtedness outstanding under the Loan
Documents will be deemed to have been incurred in reliance only on the exception
in clause (a) of this Section 7.03 and all Indebtedness outstanding under the
First Lien Loan Documents will be deemed to have been incurred in reliance only
on the exception in clause (b) of this Section 7.03.

Section 7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) any Subsidiary may merge with (i) the Borrower; provided, that, the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries; provided, that, when any Subsidiary that is a Loan Party is
merging with another Subsidiary, a Loan Party shall be the continuing or
surviving Person;

(b) any Subsidiary that is not a Loan Party may merge or consolidate with or
into any other Subsidiary that is not a Loan Party; and

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to another Restricted
Subsidiary; provided, that, if the transferor in such a transaction is a Loan
Party, then (i) the transferee must be a Loan Party or (ii) to the extent
constituting an Investment, such Investment must be a permitted Investment

 

80



--------------------------------------------------------------------------------

in or Indebtedness of a Subsidiary which is not a Loan Party in accordance with
Section 7.02 and Section 7.03, respectively.

(d) [Reserved.]

(e) [Reserved.]

(f) [Reserved.]

Section 7.05 Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete, worn out or surplus property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and its Restricted Subsidiaries;

(b) Dispositions of inventory and immaterial assets in the ordinary course of
business (including allowing any registrations or any applications for
registration of any immaterial Intellectual Property to lapse or go abandoned in
the ordinary course of business);

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property that is
promptly purchased or the proceeds of such Disposition are promptly applied to
the purchase price of such replacement property (which replacement property is
actually promptly purchased);

(d) Dispositions of property to the Borrower or a Restricted Subsidiary;
provided, that, if the transferor of such property is a Loan Party (i) the
transferee thereof must be a Loan Party or (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted under Section 7.02;

(e) Dispositions permitted by Section 7.02, Section 7.04 and Section 7.06 and
Liens permitted by Section 7.01;

(f) Dispositions in the ordinary course of business of Cash Equivalents;

(g) leases, subleases, licenses or sublicenses, in each case in the ordinary
course of business and which do not materially interfere with the business of
the Borrower and its Subsidiaries;

(h) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(i) Dispositions of accounts receivable in the ordinary course of business in
connection with the collection or compromise thereof;

(j) the unwinding of any Swap Contract pursuant to its terms;

 

81



--------------------------------------------------------------------------------

(k) Permitted Sale Leasebacks consummated on or before the Closing Date and
listed on Schedule 7.05(k);

(l) [Reserved.];

(m) [Reserved.];

(n) [Reserved.]; and

(o) the license or sub-license of patents, trademarks, copyrights, know how,
process technology or other Intellectual Property to third persons, so long as
the Borrower or a Restricted Subsidiary retains the right to use such licensed
property in a manner consistent with its use at the time of such license or
sub-license;

provided, that, other than in respect of Dispositions specified under clauses
(a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k) and (m), the proceeds of
any Dispositions permitted hereunder shall be applied or reinvested in
accordance with the requirements of Section 2.05(b)(ii).

Section 7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Subsidiary may make Restricted Payments to the Borrower and to other
Restricted Subsidiaries that are Loan Parties;

(b) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests (other
than Disqualified Equity Interests not otherwise permitted by Section 7.03) of
such Person;

(c) [Reserved.];

(d) to the extent constituting Restricted Payments, the Borrower and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02, Section 7.04 or Section 7.08;

(e) [Reserved.];

(f) [Reserved.];

(g) the Borrower and its Restricted Subsidiaries may make Restricted Payments to
any direct or indirect holder of an Equity Interest in the Borrower:

(i) for so long as the Borrower is a “pass through” entity for U.S. federal
income tax purposes and such payments are be used to pay the tax liability to
each relevant jurisdiction attributable to the income of the Borrower or its
Subsidiaries determined as if the Borrower and its Subsidiaries filed
separately;

(ii) the proceeds of which shall be used to pay such equity holder’s operating
costs and expenses incurred in the ordinary course of business, other overhead

 

82



--------------------------------------------------------------------------------

costs and expenses and fees (including administrative, legal, accounting and
similar expenses provided by third parties as well as trustee, directors and
general partner fees) in an amount not to exceed $250,000 in any Fiscal Year and
fees and expenses otherwise due and payable by the Borrower or any Restricted
Subsidiary and permitted to be paid by the Borrower or such Restricted
Subsidiary under this Agreement;

(iii) the proceeds of which shall be used to pay franchise and excise taxes and
other fees, taxes and expenses required to maintain the corporate existence of
Holdings and/or the Borrower;

(iv) to finance any Investment permitted to be made pursuant to Section 7.02;
provided, that, (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) the Borrower or such
parent shall, immediately following the closing thereof, cause all property
acquired (whether assets or Equity Interests) to be held by or contributed to a
Restricted Subsidiary, in each case, in accordance with the requirements of
Section 6.11; and

(v) the proceeds of which shall be used to pay customary salary, bonus and other
benefits payable to officers and employees of any direct or indirect parent
company or partner of the Borrower to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the Borrower
and its Restricted Subsidiaries.

(h) [Reserved.];

(i) [Reserved.];

(j) [Reserved.];

(k) [Reserved.];

(l) [Reserved.]; and

(m) so long as such management or employment agreements or contracts,
shareholders’ or partnership agreements or similar were validly executed and in
effect as of March 15, 2010, the Borrower or any Restricted Subsidiary may make
Restricted Payments pursuant to any such management or employment agreement or
contract, shareholders’ or partnership agreement or similar arrangements to the
extent set forth on Schedule 7.06.

Section 7.07 Change in Nature of Business. Engage in any line of business other
than those lines of business conducted by the Borrower and its Restricted
Subsidiaries on the date hereof or any business reasonably related or ancillary
thereto.

Section 7.08 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than:

 

83



--------------------------------------------------------------------------------

(a) transactions on terms substantially as favorable to the Borrower or such
Restricted Subsidiary as would be obtainable by the Borrower or such Restricted
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate;

(b) equity issuances, repurchases, redemptions, retirements or other
acquisitions or retirements of Equity Interests by the Borrower or any
Restricted Subsidiary permitted under Section 7.06;

(c) loans and other transactions by and among the Borrower and/or one or more
Restricted Subsidiaries to the extent permitted under this Article VII;

(d) employment and severance arrangements between the Borrower or any of its
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements, in each case, in existence prior to and
as in effect on the Closing Date;

(e) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Borrower and its Restricted Subsidiaries or any direct or
indirect parent of the Borrower in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Restricted
Subsidiaries;

(f) dividends permitted under Section 7.06;

(g) transactions in which the total amount payable in any Fiscal Year does not
exceed $100,000 individually and $250,000 in the aggregate; and

(h) the Employee Retention Plan dated as of October 13, 2011 between the
Borrower and certain members of management.

Section 7.09 Prepayments, Etc. of Indebtedness; Restrictions on Prepayments of
Indebtedness under the First Lien Loan Documents, Senior Notes and Non-Pari
Passu Indebtedness. (a) Prepay, repay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner or make any
payment in respect of (x) Indebtedness under the First Lien Loan Documents,
(y) any Indebtedness that does not rank at least pari passu with the Facility or
(z) in violation of any subordination terms of any other Indebtedness, except
payments of the following when due: (i) payments of regularly scheduled interest
on the Senior Notes, the Indebtedness under the First Lien Loan Documents, or
other Indebtedness that does not rank at least pari passu with the Facility when
due, (ii) the regularly scheduled payment of principal due on December 31, 2011
under the First Lien Loan Documents, (iii) indemnity payments and consent fees,
if any, and reasonable and customary fees and expenses in respect of the First
Lien Loan Documents, the Senior Notes or other Indebtedness that does not rank
at least pari passu with the Facility, and (iv) so long as no Default has
occurred and is continuing, mandatory prepayments required under Section 2.05(b)
of the First Lien Credit Agreement, subject to Section 6.12.

(b) Amend, modify or change in any manner adverse to the Lenders any term or
condition of the Senior Notes or the Senior Notes Indenture without the consent
of the

 

84



--------------------------------------------------------------------------------

Requisite Lenders other than such amendments or modifications in compliance with
the terms set forth in the definition of Senior Notes.

(c) Amend any of the First Lien Loan Documents except as set forth in the
Intercreditor Agreement.

Section 7.10 Negative Pledge. Enter into or suffer to exist, or permit any of
its Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets except (a) agreements in favor of the Administrative Agent or the
Collateral Agent or (b) prohibitions or conditions under (i) the First Lien Loan
Documents, (ii) any Surviving Indebtedness, (iii) any purchase money or
Indebtedness permitted by Section 7.03(f) solely to the extent that the
agreement or instrument governing such Indebtedness prohibits a Lien on the
property acquired with the proceeds of such Indebtedness, (iv) any Capitalized
Lease permitted by Section 7.03(f) solely to the extent that such Capitalized
Lease prohibits a Lien on the property subject thereto, (v) by reason of
customary provisions restricting pledges, assignments, subletting or other
transfers contained in leases, licenses and similar agreements entered into in
the ordinary course of business (provided that such restrictions are limited to
the property or assets subject to such leases, licenses or similar agreements,
as the case may be, or (vi) any Indebtedness outstanding on the date any Person
first becomes a Subsidiary of the Borrower (so long as such agreement was not
entered into solely in contemplation of such Person becoming a Subsidiary of the
Borrower).

Section 7.11 Partnerships, Etc. Become a general partner in any general or
limited partnership, or permit any of its Restricted Subsidiaries to do so,
other than any Restricted Subsidiary the sole assets of which consist of its
interest in such partnership to the extent permitted under Section 7.02.

Section 7.12 Amendments to Constitutive Documents. Amend, or permit any of its
Restricted Subsidiaries to amend its certificate of incorporation or bylaws or
other constitutive documents in a manner adverse to the Lenders.

Section 7.13 [Reserved.]

Section 7.14 [Reserved.]

Section 7.15 [Reserved.]

Section 7.16 Capital Expenditures. Make, or permit any of its Restricted
Subsidiaries to make, any Capital Expenditures that would cause the aggregate of
all such Capital Expenditures made by the Borrower and its Restricted
Subsidiaries to exceed the amount, if any, set forth in the Approved Bridge
Budget (without giving effect to any permitted variance) during the term of the
Facility.

ARTICLE VIII

HOLDINGS COVENANTS

 

85



--------------------------------------------------------------------------------

Section 8.01 Business of Holdings. So long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder which is accrued
and payable shall remain unpaid or unsatisfied, Holdings shall not engage in any
business or activity other than (a) the ownership of all outstanding Equity
Interests in the Borrower (b) maintaining its corporate existence,
(c) participating in tax, accounting and other administrative activities of
Holdings or the consolidated group of companies including the Loan Parties,
(d) the performance of obligations under the Loan Documents to which it is a
party, (e) performing its obligations pursuant to the Senior Notes Indenture,
the First Lien Loan Documents and ancillary documentation relating to the Senior
Notes and the First Lien Loan Documents and (f) activities incidental to the
businesses or activities described in clauses (a)-(e).

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

Section 9.01 Events of Default. Any of the following events referred to in any
of clauses (a) through (m) inclusive of this Section 9.01 shall constitute an
“Event of Default”:

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 2.17, Section 6.03(a) or
Section 6.05 (solely with respect to the Borrower), Section 6.01(g),
Section 6.12, Section 6.13(b), Section 6.20, Section 6.21, Article VII or
Article VIII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 9.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for fifteen (15) days after receipt by the Borrower of written notice
thereof by the Administrative Agent or the Requisite Lenders; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document required to be delivered
in connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
(or a

 

86



--------------------------------------------------------------------------------

trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, all such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem all such Indebtedness to be made, prior to its stated maturity; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of the Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, interim receiver,
receiver and manager, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, interim
receiver, receiver and manager, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days; or an
order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process in respect of a claim in excess of the Threshold
Amount is issued or levied against all or any material part of the property of
the Loan Parties, taken as a whole, and is not released, vacated, stayed or
fully bonded within sixty (60) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of sixty
(60) consecutive days; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of any Loan Party or ERISA Affiliate under Title IV of ERISA in an
aggregate amount which would reasonably be expected to exceed the Threshold
Amount, (ii) any Loan Party or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its Withdrawal Liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount which would reasonably be expected to
exceed the Threshold Amount, (iii) any Loan Party or any ERISA Affiliate shall
have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, and as a result of such reorganization or
termination the aggregate annual contributions of the Loan Parties and the ERISA
Affiliates to all Multiemployer Plans that are then in reorganization or being
terminated have been or will be increased over the amounts contributed to such
Multiemployer Plans for the plan years of such Multiemployer Plans immediately
preceding the plan year in which such reorganization or termination occurs by an
aggregate amount which would reasonably be expected to exceed the Threshold
Amount; or (iv) a termination, withdrawal or noncompliance with applicable law
or

 

87



--------------------------------------------------------------------------------

plan terms or termination, withdrawal or other event similar to an ERISA Event
occurs with respect to a Foreign Plan that would reasonably be expected to
exceed the Threshold Amount; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or the satisfaction in full of all
the Obligations, ceases to be in full force and effect; or any Loan Party
contests in any manner the validity or enforceability of any provision of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations and termination of the Aggregate Commitments), or purports to
revoke or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control;

(l) Liens. Any Collateral Document or financing statement after delivery thereof
pursuant to Section 4.01 or Section 6.11 and, to the extent applicable, timely
and proper filing thereof with applicable authorities, shall for any reason
(other than pursuant to the terms thereof) cease to create a valid and fully
perfected lien on, and security interest in, the Collateral (prior and superior
in right to any other Lien except for Permitted Priority Liens) having an
aggregate fair market value in excess of $500,000 purported to be covered
thereby, except to the extent that any such loss of perfection or priority
results from the failure of the Administrative Agent and the Collateral Agent to
maintain possession of certificates actually received by it representing
securities pledged under the Collateral Documents or to file Uniform Commercial
Code continuation statements in the applicable jurisdictions as required under
the Uniform Commercial Code to continue the perfection of such security interest
or the equivalent in the applicable jurisdiction; or

(m) Support Agreement, Backstop Agreement and Forbearance Agreements. There
shall occur (i) a default under the Support Agreement, the Backstop Agreement,
the Forbearance Agreement or the Senior Notes Forbearance Agreement, in each
case which is not cured or waived by the Requisite Lenders in writing within
three (3) Business Days after the occurrence thereof, or (ii) a termination of
(A) the Support Agreement or the Backstop Agreement or (B) the forbearance of
the applicable parties under the Forbearance Agreement or the Senior Notes
Forbearance Agreement.

Section 9.02 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the Requisite
Lenders, shall take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligations shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

 

88



--------------------------------------------------------------------------------

(c) subject to the Intercreditor Agreement, exercise on behalf of itself and the
Lenders all rights and remedies available to it and the Lenders under the Loan
Documents or applicable Law;

provided, that upon the occurrence of an Event of Default under Section 9.01(f)
with respect to the Borrower, the obligation of each Lender to make Loans shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, in each case without further act of any Agent or any Lender.

Section 9.03 Application of Funds. If the circumstances described in
Section 2.12(g) have occurred, or after the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 9.02 including in any bankruptcy
or insolvency proceeding), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 11.04 and amounts payable under
Article III) payable to each Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 11.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest (including, but not limited to, post-petition interest), ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal, of the Loans, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE X

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

89



--------------------------------------------------------------------------------

Section 10.01 Appointment and Authorization of Agents. (a) Each Lender hereby
irrevocably appoints, designates and authorizes the Administrative Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained in this Agreement or in
any other Loan Document, the Administrative Agent shall have no duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

Notwithstanding any provision contained in this Agreement providing for any
action in the Administrative Agent’s reasonable discretion or approval of any
action or matter in the Administrative Agent’s reasonable satisfaction, the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loans Documents that the
Administrative Agent is required to exercise as directed in writing by the
Requisite Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided, that,
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law. The
Administrative Agent shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower, any other Loan
Party or any of their respective Affiliates that is communicated to or obtained
by the Person serving as the Administrative Agent or any other Agent-Related
Person in any capacity.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the

 

90



--------------------------------------------------------------------------------

Administrative Agent to act as the agent of (and to hold any security interest,
charge or other Lien created by the Collateral Documents for and on behalf of or
on trust for) such Lender for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” (and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 10.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article X (including Section 10.07, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

Section 10.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through Affiliates, agents, employees or
attorneys-in-fact, such sub-agents as shall be deemed necessary by the
Administrative Agent, and shall be entitled to advice of counsel, both internal
and external, and other consultants or experts concerning all matters pertaining
to such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or sub-agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct.

Section 10.03 Liability of Agents. No Agent-Related Person shall (a) be liable
to any Lender for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein), or
(b) be responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or the perfection
or priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

Section 10.04 Reliance by Agents. (a) Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to

 

91



--------------------------------------------------------------------------------

be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to any Loan Party), independent accountants and other experts selected
by such Agent. Each Agent shall be fully justified in failing or refusing to
take any action under any Loan Document unless it shall first receive such
advice or concurrence of the Requisite Lenders as it deems appropriate and, if
it so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Requisite Lenders (or such greater number of Lenders as may be expressly
required hereby in any instance) and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 10.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default”. The Administrative Agent will promptly
notify the Lenders of its receipt of any such notice. The Administrative Agent
shall take such action with respect to any Event of Default as may be directed
by the Requisite Lenders in accordance with Article IX; provided, that unless
and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.

Section 10.06 Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on

 

92



--------------------------------------------------------------------------------

such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

Section 10.07 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities to the extent incurred by it; provided, that no Lender
shall be liable for the payment to any Agent-Related Person of any portion of
such Indemnified Liabilities to the extent resulting from such Agent-Related
Person’s own gross negligence or willful misconduct, as determined by the final
non-appealable judgment of a court of competent jurisdiction; provided, that, no
action taken in accordance with the directions of the Requisite Lenders (or such
other number or percentage of the Lenders as shall be required by the Loan
Documents) shall be deemed to constitute gross negligence or willful misconduct
for purposes of this Section 10.07. In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Liabilities, this Section 10.07
applies whether any such investigation, litigation or proceeding is brought by
any Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower; provided, that, such reimbursement by the Lenders shall not affect the
Borrower’s continuing reimbursement obligations with respect thereto, if any.
The undertaking in this Section 10.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

Section 10.08 Agents in their Individual Capacities. U.S. Bank and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though U.S. Bank were not
the Administrative Agent hereunder and without notice to or consent of the
Lenders. The Lenders acknowledge that, pursuant to such activities, U.S. Bank or
its Affiliates may receive information regarding any Loan Party or any Affiliate
of a Loan Party (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent shall be under no obligation to provide such
information to them.

 

93



--------------------------------------------------------------------------------

Section 10.09 Successor Agents. The Administrative Agent may resign, or at the
direction of the Requisite Lenders may be terminated, in either case upon thirty
(30) days’ prior written notice to the Lenders and the Borrower or the
Administrative Agent and the Borrower, as applicable. In the case either of a
resignation or termination, the Requisite Lenders shall appoint a successor
agent for the Lenders. If no successor agent is appointed prior to the effective
date of the resignation or termination of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders, a successor
agent from among the Lenders. Upon the acceptance of its appointment as
successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term “Administrative Agent”, shall mean such successor
administrative agent and/or supplemental administrative agent, as the case may
be, and the retiring or terminated Administrative Agent’s appointment, powers
and duties as the Administrative Agent shall be terminated. After the
Administrative Agent’s resignation or termination hereunder, the provisions of
this Article X and Section 11.04 and Section 11.05 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement. If no successor agent has accepted
appointment as the Administrative Agent by the date which is thirty (30) days
following the notice of resignation or termination, the Administrative Agent’s
resignation or termination shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Requisite Lenders appoint a successor agent as
provided for above. Lenders assuming the role of Administrative Agent as
specified in the immediately preceding sentence shall assume the rights and
obligations of the Administrative Agent (including the indemnification
provisions set forth in Section 10.07) as if each such Lender were the
Administrative Agent. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor and upon the execution and filing
or recording of such financing statements, or amendments thereto, and such
amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Requisite Lenders may
reasonably request, in order to (a) continue the perfection of the Liens granted
or purported to be granted by the Collateral Documents or (b) otherwise ensure
that the Collateral and Guarantee Requirement is satisfied, the Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring or terminated Administrative
Agent, and the retiring or terminated Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents.

Section 10.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the

 

94



--------------------------------------------------------------------------------

Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Section 2.09 and
Section 11.04) allowed in such judicial proceeding; and

(b) collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and

(c) any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due to the
Administrative Agent under Section 2.09 and Section 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 10.11 Release of Collateral and Guaranty. (a) The Lenders irrevocably
agree: (i) that any Lien on any property granted to or held by the Collateral
Agent under any Loan Document shall be automatically released upon termination
of the Aggregate Commitments and payment in full of all Obligations and any
other obligation (including a guarantee that is contingent in nature), (ii) upon
the sale, lease, transfer or other disposition of any item of Collateral of any
Loan Party (including, without limitation, as a result of the sale, in
accordance with the terms of the Loan Documents, of the Loan Party that owns
such Collateral) in accordance with the terms of the Loan Documents,
(iii) subject to Section 10.01, if the release of such Lien is approved,
authorized or ratified in writing by the Requisite Lenders, or (iv) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (b) below.
The Collateral Agent will, at the Borrower’s expense, execute and deliver to
such Loan Party such documents as such Loan Party may reasonably request to
evidence the release of such item of Collateral from the assignment and security
interest granted under the Collateral Documents in accordance with the terms of
the Loan Documents.

(b) That any Guarantor shall be automatically released from its obligations
under the Guaranty if the termination of the Aggregate Commitments and payment
in full of all Obligations and any other obligation (including a guarantee that
is contingent in nature) has occurred.

Section 10.12 Other Agents; Arrangers and Managers. None of the Lenders shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with

 

95



--------------------------------------------------------------------------------

any Lender. Each Lender acknowledges that it has not relied, and will not rely,
on any of the Lenders or other Persons so identified in deciding to enter into
this Agreement or in taking or not taking action hereunder.

Section 10.13 Appointment of Supplemental Administrative Agents. (a) It is the
purpose of this Agreement and the other Loan Documents that there shall be no
violation of any Law of any jurisdiction denying or restricting the right of
banking corporations or associations to transact business as agent or trustee in
such jurisdiction. It is recognized that in case of litigation under this
Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Administrative Agent
deems that by reason of any present or future Law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article X and of
Section 11.04 and Section 11.05 that refer to the Administrative Agent shall
inure to the benefit of such Supplemental Administrative Agent and all
references therein to the Administrative Agent shall be deemed to be references
to the Administrative Agent and/or such Supplemental Administrative Agent, as
the context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

 

96



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

Section 11.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by any Loan Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Requisite Lenders and the Borrower, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that:

(a) no amendment, waiver or consent shall, unless in writing and signed by all
of the Lenders (other than any Lender that is, at such time, a Defaulting
Lender), do any of the following at any time:

(i) change the number of Lenders or the percentage of (x) the Commitments or
(y) the aggregate unpaid principal amount of Loans or, in each case, shall be
required for the Lenders or any of them to take any action hereunder,

(ii) release one or more Guarantors (or otherwise limit such Guarantors’
liability with respect to the Obligations owing to the Agents and the Lenders
under the Guaranties) if such release or limitation is in respect of all or
substantially all of the value of the Guaranties to the Lenders,

(iii) release all or substantially all of the Collateral in any transaction or
series of related transactions,

(iv) subordinate or otherwise modify the priority of the Obligations of the Loan
Parties hereunder or under any Loan Documents in any respect (including payment
priority and lien priority), or subordinate or otherwise modify the priority of
the Secured Parties’ Lien on the Collateral, or

(v) amend any provision of this Section 11.01, the definition of “Requisite
Lenders,” “Pro Rata Share,” Section 2.05(b)(vi) or Section 9.03;

(b) no amendment, waiver or consent shall, unless in writing and signed by the
Requisite Lenders and each Lender specified below for such amendment, waiver or
consent:

(i) increase the Commitments of a Lender without the consent of such Lender;

(ii) reduce the principal of, or stated rate of interest on, or stated premium
payable on, the Loans owed to a Lender or any fees or other amounts stated to be
payable hereunder or under the other Loan Documents to such Lender without the
consent of such Lender; or

(iii) postpone any date scheduled for any payment of principal of, or interest
on, the Loans pursuant to Section 2.07 or Section 2.08, any date scheduled for
payment

 

97



--------------------------------------------------------------------------------

or for any date fixed for any payment of fees hereunder in each case payable to
a Lender without the consent of such Lender; or

(iv) change the order of application of any reduction in the Commitments or any
prepayment of Loans from the application thereof set forth in the applicable
provision of Section 2.05(b)(vi) in any manner that materially adversely affects
the Lenders under a Facility without the consent of holders of a majority of the
Commitments or Loans outstanding under such Facility; and

(c) no amendment, waiver or consent shall change or amend (i) the definition of
“Change of Control” without the consent of Lenders holding at least 90% of the
Total Outstanding or (ii) any provision of Section 2.13 without the consent of
the Lenders holding at least 66 2/3% of the Total Outstandings, in each of the
foregoing clauses (i) and (ii), but excluding any Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Section 11.01, any
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Collateral Agent and the Requisite Lenders acting on the
advice of counsel and may be, together with this Agreement, amended,
supplemented and waived with the consent of the Collateral Agent and the
Requisite Lenders acting on the advice of counsel, at the request of the
Borrower if such amendment, supplement or waiver is delivered in order to
(i) cure ambiguities, omissions, mistakes or defects or (ii) to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents.

Section 11.02 Notices and Other Communications; Facsimile and Electronic Copies.
(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission) (and, as to service of process,
only in writing and in accordance with applicable law) and, to the extent set
forth in Section 11.02(e), in an electronic medium and delivered as set forth in
Section 11.02(e). All such written notices shall be mailed, faxed or delivered
to the applicable address, facsimile number or electronic mail address, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties from time to time; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a written notice to the Borrower,
the Administrative Agent.

 

98



--------------------------------------------------------------------------------

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 11.02(b)), when delivered; provided, that, notices and other
communications to the Borrower, Administrative Agent, pursuant to Article II
shall not be effective until actually received by such Person during the
person’s normal business hours. In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or electronic transmission of a .pdf
copy; provided that original copies are delivered promptly thereafter.

(c) Reliance by Agents and Lenders. The Agents and the Lenders shall be entitled
to rely and act upon any notices (including telephonic Committed Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify each Agent-Related Person and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower in the
absence of gross negligence or willful misconduct. All telephonic notices to any
Agent may be recorded by such Agent, and each of the parties hereto hereby
consents to such recording.

(d) Notice to other Loan Parties. The Borrower agrees that notices to be given
to any other Loan Party under this Agreement or any other Loan Document may be
given to the Borrower in accordance with the provisions of this Section 11.02
with the same effect as if given to such other Loan Party in accordance with the
terms hereunder or thereunder.

(e) The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a Conversion of an
existing Borrowing (including any election of an interest rate or interest
period relating thereto), (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
(iv) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any Borrowing thereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to an electronic mail
address specified by the Administrative Agent to the Borrower. In addition, the
Borrower agrees to continue to provide the Communications to the Administrative
Agent in the manner specified in the Loan Documents but only to the extent
requested by the Administrative Agent. The Borrower further agrees that the
Administrative

 

99



--------------------------------------------------------------------------------

Agent may make the Communications available to the Lenders by posting the
Communications on IntraLinks or a substantially similar electronic transmission
system (the “Platform”).

(f) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS
OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

(g) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees (i) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address. Nothing herein shall
prejudice the right of the Administrative Agent or any Lender to give any notice
or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.

(h) Each Loan Party hereby acknowledges that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to any Loan Party or its securities) (each,
a “Public Lender”). Each Loan Party hereby agrees that (i) Communications that
are to be made available on the Platform to Public Lenders who notify the
Borrower and the Administrative Agent of such Lender’s status as a Public Lender
shall be clearly and conspicuously marked by such Loan Party as “PUBLIC,” which,
at a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first

 

100



--------------------------------------------------------------------------------

page thereof, (ii) by marking Communications “PUBLIC,” each Loan Party shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Communications as either publicly available information or not material
information (although it may contain sensitive business information and remains
subject to the confidentiality undertakings of Section 11.08) with respect to
such Loan Party or its securities for purposes of United States Federal and
state securities laws, (iii) all Communications marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public Side
Information,” and (iv) the Administrative Agent shall be entitled to treat any
Communications that are not marked “PUBLIC” as being suitable only for posting
on a portion of the Platform not designated “Public Side Information.”

(i) EACH LENDER ACKNOWLEDGES THAT UNITED STATES FEDERAL AND STATE SECURITIES
LAWS PROHIBIT ANY PERSON WITH MATERIAL, NON-PUBLIC INFORMATION ABOUT AN ISSUER
FROM PURCHASING OR SELLING SECURITIES OF SUCH ISSUER OR, SUBJECT TO CERTAIN
LIMITED EXCEPTIONS, FROM COMMUNICATING SUCH INFORMATION TO ANY OTHER PERSON.
EACH LENDER AGREES TO COMPLY WITH APPLICABLE LAW AND ITS RESPECTIVE CONTRACTUAL
OBLIGATIONS WITH RESPECT TO CONFIDENTIAL AND MATERIAL NON-PUBLIC INFORMATION.
Each Lender that is not a Public Lender confirms to the Administrative Agent
that such Lender has adopted and will maintain internal policies and procedures
reasonably designed to permit such Lender to take delivery of Restricting
Information (as defined below) and maintain its compliance with applicable law
and its respective contractual obligations with respect to confidential and
material non-public information. A Public Lender may elect not to receive
Communications and Information that contains material non-public information
with respect to the Loan Parties or their securities (such Communications and
Information, collectively, “Restricting Information”), in which case it will
identify itself to the Administrative Agent as a Public Lender. Such Public
Lender shall not take delivery of Restricting Information and shall not
participate in conversations or other interactions with the Agent Parties, any
Lender or any Loan Party concerning the Facility in which Restricting
Information may be discussed. No Agent Party, however, shall by making any
Communications and Information (including Restricting Information) available to
a Lender (including any Public Lender), by participating in any conversations or
other interactions with a Lender (including any Public Lender) or otherwise, be
responsible or liable in any way for any decision a Lender (including any Public
Lender) may make to limit or to not limit its access to the Communications and
Information. In particular, no Agent Party shall have, and the Administrative
Agent, on behalf of all Agent Parties, hereby disclaims, any duty to ascertain
or inquire as to whether or not a Lender (including any Public Lender) has
elected to receive Restricting Information, such Lender’s policies or procedures
regarding the safeguarding of material nonpublic information or such Lender’s
compliance with applicable laws related thereto. Each Public Lender acknowledges
that circumstances may arise that require it to refer to Communications and
Information that might contain Restricting Information. Accordingly, each Public
Lender agrees that it will nominate at least one designee to receive
Communications and Information (including Restricting Information) on its behalf
and identify such designee (including such designee’s contact information) on
such Public Lender’s Administrative Questionnaire. Each Public Lender agrees to
notify the Administrative Agent in writing from time to time of such Public
Lender’s designee’s address to which notice of the availability of Restricting
Information may be sent. Each Public Lender confirms to the Administrative Agent

 

101



--------------------------------------------------------------------------------

and the Lenders that are not Public Lenders that such Public Lender understands
and agrees that the Administrative Agent and such other Lenders may have access
to Restricting Information that is not available to such Public Lender and that
such Public Lender has elected to make its decision to enter into this Agreement
and to take or not take action under or based upon this Agreement, any other
Loan Document or related agreement knowing that, so long as such Person remains
a Public Lender, it does not and will not be provided access to such Restricting
Information. Nothing in this Section 11.02(i) shall modify or limit a Lender’s
(including any Public Lender) obligations under Section 11.08 with regard to
Communications and Information and the maintenance of the confidentiality of or
other treatment of Communications or Information.

(j) Notwithstanding anything to the contrary in this Agreement or the Loan
Documents, if the Borrower determines that any information required to be
delivered pursuant to the terms of this Agreement or any of the Loan Documents
is material non public information within the meaning of Regulation FD of the
Exchange Act (any such information, “MNPI”), the Borrower shall not be obligated
to deliver any such MNPI to any Agent or any Lender unless and until, such
recipient has executed a confidentiality agreement under which such recipient
has agreed to hold as confidential, subject to customary exceptions, and not
disclose, subject to customary exceptions, any such MNPI for a period ending no
earlier than April 11, 2013 (which confidentiality agreement (x) in the case of
a Lender, shall contain confidentiality arrangements substantially similar to
the arrangements set forth in those certain confidentiality agreements between
the Borrower and Centerbridge Advisors II, LLC, dated as of October 13, 2011,
and the Borrower and Redwood Capital Management, LLC, dated as of October 17,
2011, other than with respect to the release date of April 11, 2013, and (y) in
the case of the Agents, shall be deemed to be the confidentiality arrangements
contained in Section 11.08 hereof).

Section 11.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

Section 11.04 Attorney Costs and Expenses. The Borrower shall pay (i) (a) other
than with respect to the fees and out-of-pocket costs and expenses of counsel
and financial advisors to the Agents and the Lenders, all reasonable and
out-of-pocket costs and expenses of the Agents and each Lender and (b) with
respect to the fees and out-of-pocket costs and expenses of counsel and
financial advisors to the Agents and the Lenders, reasonable fees and
out-of-pocket costs and expenses of the following: (1) Stroock & Stroock & Lavan
LLP, its Delaware counsel and its Dutch counsel, if any, (2) Kirkland & Ellis
LLP and its Delaware counsel, (3) Houlihan Lokey Capital, Inc. and (4) upon
three days’ prior notice, other professional advisors hired by any of the
foregoing counsel named or referenced above (all of the foregoing professionals,
collectively, “Professionals”), in each case, incurred in connection with the
syndication of the Facility and the preparation, execution, delivery,
administration, amendment or waiver of the Loan Documents; and (ii) all
out-of-pocket expenses of the Agents and each

 

102



--------------------------------------------------------------------------------

Lender (including the fees, disbursements and other charges of the
Professionals) in connection with the enforcement of any rights or remedies
under this Agreement or the other Loan Documents, including in connection with
workouts, refinancings or restructurings. The foregoing costs and expenses shall
include all reasonable search, filing, recording and title insurance charges and
fees related thereto, and other reasonable and documented out-of-pocket expenses
incurred by any Agent. The agreements in this Section 11.04 shall survive the
termination of the Aggregate Commitments and repayment of all other Obligations.
All amounts due under this Section 11.04 shall be paid within ten (10) Business
Days of receipt by the Borrower of an invoice relating thereto setting forth
such expenses in reasonable detail. If any Loan Party fails to pay when due any
costs, expenses or other amounts payable by it hereunder or under any Loan
Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its sole discretion. Notwithstanding the foregoing,
following the Closing Date the current cash resimbursement of any of the
foregoing fees, costs and expenses shall not be required if payment thereof
would violate the terms of the First Lien Credit Agreement but in each such case
will accrue and be payable on the Maturity Date or, if earlier, such date as the
Outstanding Amount becomes due and payable hereunder. Without limitation to any
of the foregoing, the Borrower shall pay to the Agents all amounts payable under
the Agent’s Fee Letter when due thereunder.

Section 11.05 Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender and each of their respective
Affiliates, directors, officers, employees, counsel, agents, trustees,
investment advisors and attorneys-in-fact (each, an “Indemnitee”, and
collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, taxes, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including (a) prior to the
occurrence and continuance of an Event of Default, one counsel to the
Administrative Agent and the Lenders (and one local counsel in each applicable
jurisdiction and, in the event of any actual conflict of interest, one
additional counsel to the affected parties) and (b) after an Event of Default
has occurred and is continuing, all Attorney Costs of counsel to the Agents and
the Lenders payable under Section 11.04 which may at any time be imposed on,
incurred by or asserted against any such Indemnitee in any way relating to or
arising out of or in connection with (i) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (ii) any
Commitment or Loan or the use or proposed use of the proceeds therefrom, or
(iii) any actual or alleged presence or release of Hazardous Materials on, at,
under or from any property currently or formerly owned or operated by the
Borrower, any Subsidiary or any other Loan Party, or any Environmental Liability
related to the Borrower, any Subsidiary or any other Loan Party, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) (all the foregoing,
collectively, the “Indemnified Liabilities”), in all cases, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee and whether brought by an Indemnified Party, a third party or by the
Borrower or any other Loan Party or any of the Borrower’s or such Loan Party’s
directors, shareholders or creditors, and regardless of whether any Indemnified
Party is a party thereto and whether or not any of the transactions contemplated
hereby are consummated; provided, that, such indemnity shall not, as to any
Indemnitee, be available to the

 

103



--------------------------------------------------------------------------------

extent that such liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses or disbursements resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee or
of any affiliate, director, officer, employee, counsel, agent or
attorney-in-fact of such Indemnitee as determined by a final non-appealable
judgment of a court of competent jurisdiction. No Indemnitee shall be liable for
any damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee or any Loan Party have
any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document. All amounts due under
this Section 11.05 shall be paid within ten (10) Business Days after demand
therefor. The agreements in this Section 11.05 shall survive the resignation of
any Agent, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

Section 11.06 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate.

Section 11.07 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that, except as
otherwise provided herein (including without limitation as permitted under
Section 7.04), neither Holdings nor the Borrower may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the requirements of Section 11.07(b), (ii) by way of participation in
accordance with the provisions of Section 11.07(e) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 11.07(g) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.07(e) and, to the extent expressly contemplated
hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of and the Loans at the

 

104



--------------------------------------------------------------------------------

time owing to it) without the consent of any of the Loan Parties or their
Affiliates or any other Person.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $1,000,000 unless the
Administrative Agent otherwise consents, provided, that such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption;

(C) the Assignee, if it was not already a Lender prior to the relevant
assignment, shall deliver to the Administrative Agent an Administrative
Questionnaire and any documentation required by Section 3.01(f);

(D) notwithstanding anything to the contrary set forth in this Section 11.07,
Assignments to an Assignee that is a Loan Party or an Affiliate of any Loan
Party shall not be permitted; and

(E) if such assignment is to a Person not already a Lender, shall have been
offered to each other Lender (on the same terms and conditions as proposed by
such Person) and shall have been declined by the other Lenders.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.07(d) and receipt by the Administrative Agent from the parties to
each assignment of a processing and recordation fee of $3,500, from and after
the effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be party to this Agreement as a Lender with respect to
the interest assigned and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement in addition to any rights and obligations otherwise held by such
assignee as a Lender under this Agreement, and the assigning Lender thereunder
shall, to the extent of the interest assigned by such Assignment and Assumption,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05,
11.04 and 11.05). Upon request, and the surrender by the assigning Lender of its
Note (if any), the Borrower (at its expense) shall execute and deliver a Note to
the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (b) shall
not be an effective assignment hereunder.

(c) [Reserved.]

 

105



--------------------------------------------------------------------------------

(d) The Administrative Agent, acting, solely for purposes of Treasury
Regulations Section 5f.103-1(c), as an agent of the Borrower, shall maintain at
the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans, owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Agents and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
any Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

Any Lender may at any time, without the consent of, or notice to, the Borrower
or the Administrative Agent, sell participations to any Person (other than a
natural person) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
the Loans owing to it); provided, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided, that, such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 11.01(a),
(b) or (c) that directly affects such Participant. Subject to Section 11.07(f),
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01 (subject to the requirements of Section 3.01(e) and
Section 3.01(f)), 3.04 and 3.05 (through the applicable Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 11.07(b). To the extent permitted by applicable Law, each
Participant also shall be entitled to the benefits of Section 11.09 as though it
were a Lender; provided, that, such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Any Lender that sells participations
shall maintain a register meeting the requirements of Treasury Regulations
Section 5f.103-1(c) (or any successor regulation), on which it enters the name
and the address of each Participant and the principal amounts of each
Participant’s participation interest in the Commitments and/or Loans (or other
rights or obligations) held by it (the “Participant Register”). The entries in
the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation interest as the owner thereof for
all purposes notwithstanding any notice to the contrary. In maintaining the
Participant Register, such Lender shall be acting as the agent of the Borrower
solely for purposes of Treasury Regulations Section 5f.103-1(c) and undertakes
no other duty, responsibility or obligation to the Borrower (including, without
limitation, in no event shall such Lender be considered a fiduciary of the
Borrower for any purpose). In addition to maintaining the Participant Register,
such Lender shall, upon request, show the Participant Register to the Borrower.

 

106



--------------------------------------------------------------------------------

(e) A Participant shall not be entitled to receive any greater payment under
Sections 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided, that, no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) [Reserved.]

(h) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided, that, unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 11.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

Section 11.08 Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information and to not use or disclose such
information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ directors, officers, employees, trustees, investment
advisors and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any Governmental
Authority or examiner regulating any Lender; (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) to any pledgee referred to in
Section 11.07(f), counterparty to a Swap Contract, Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement; (f) with the written consent
of the Borrower; (g) to the extent such Information becomes publicly available
other than as a result of a breach of this Section 11.08 by the disclosing
party; (h) to any rating agency when required by it (it being understood that,
prior to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender); or (i) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder. In addition, the Agents and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry, and service
providers to the

 

107



--------------------------------------------------------------------------------

Agents and the Lenders in connection with the administration and management of
this Agreement, the other Loan Documents, the Commitments, and the Borrowings.
For the purposes of this Section 11.08, “Information” means all information
received from any Loan Party or its Affiliates or its Affiliates’ directors,
officers, employees, trustees, investment advisors or agents, relating to
Holdings, the Borrower or any of their subsidiaries or their business, other
than any such information that is publicly available to any Agent or any Lender
prior to disclosure by any Loan Party other than as a result of a breach of this
Section 11.08, including, without limitation, information delivered pursuant to
Section 6.01, 6.02 or 6.03 hereof.

Section 11.09 Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates is authorized at any time and from time
to time, without prior notice to the Borrower or any other Loan Party, any such
notice being waived by the Borrower (on its own behalf and on behalf of each
Loan Party and its Subsidiaries) to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held by, and other Indebtedness at any
time owing by, such Lender and its Affiliates to or for the credit or the
account of the respective Loan Parties and their Subsidiaries against any and
all Obligations owing to such Lender and its Affiliates hereunder or under any
other Loan Document, now or hereafter existing, irrespective of whether or not
such Agent or such Lender or Affiliate shall have made demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or Indebtedness. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set off and application
made by such Lender; provided, that, the failure to give such notice shall not
affect the validity of such setoff and application. The rights of the
Administrative Agent and each Lender under this Section 11.09 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent and such Lender may have.

Section 11.10 Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by facsimile transmission or electronic transmission of a .pdf copy of an
executed counterpart of a signature page to this Agreement and each other Loan
Document shall be effective as delivery of an original executed counterpart of
this Agreement and such other Loan Document; provided, that, original signatures
shall be promptly delivered thereafter, it being understood that that the
failure to request or deliver the same shall not limit the effectiveness of any
document or signature delivered by facsimile or electronic transmission.

Section 11.11 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided, that, the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

 

108



--------------------------------------------------------------------------------

Section 11.12 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Borrowing, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied.

Section 11.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 11.14 GOVERNING LAW. (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK (EXCEPT, WITH RESPECT TO ANY OTHER LOAN DOCUMENT, AS OTHERWISE
EXPRESSLY PROVIDED THEREIN).

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE BORROWER, HOLDINGS, EACH AGENT AND EACH LENDER
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. THE BORROWER, HOLDINGS, EACH AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

Section 11.15 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND,

 

109



--------------------------------------------------------------------------------

ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND
THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION 11.15 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 11.16 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and Holdings and the Administrative
Agent shall have been notified by each Lender that each such Lender has executed
it and thereafter shall be binding upon and inure to the benefit of the
Borrower, each Agent and each Lender and their respective successors and
assigns, except that the Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.04.

Section 11.17 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent would purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable Law).

Section 11.18 Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent. The provision of this
Section 11.18 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

Section 11.19 USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and

 

110



--------------------------------------------------------------------------------

record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the USA PATRIOT Act. The
Borrower agrees to provide, and to cause each other Loan Party to provide, such
information promptly upon request.

Section 11.20 Dutch Pledge. The Lenders and each other Secured Party hereby
consent to the creation, for purposes of vesting valid security in the
applicable security collateral under Dutch law, of the Parallel Debt as defined
under and created by the WSI Pledge Documents over shares in Aquilex Welding
Services B.V.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

111



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  /S/ AQUILEX HOLDINGS LLC   By:   AQUILEX ACQUISITION SUB III, LLC     By:  

AQUILEX HOLDCO L.P.,

its sole member

      By:   AQUILEX HOLDCO GP, LLC,         its general partner         By:  

ONTARIO TEACHERS’ PENSION PLAN BOARD,

its sole member

          By: /s/ Russell Hammond           Name: Russell Hammond          
Title: Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

  /S/ U.S. BANK NATIONAL ASSOCIATION      as Administrative Agent      By:     
/s/ Michael M. Hopkins           Name: Michael M. Hopkins           Title: Vice
President   

 

  /S/ U.S. BANK NATIONAL ASSOCIATION      as Collateral Agent      By:      /s/
Michael M. Hopkins           Name: Michael M. Hopkins           Title: Vice
President   

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

   LENDERS:       /S/CENTERBRIDGE CAPITAL PARTNERS SBS II, L.P.            By:
   /s/ Jeff Gelfand          Name: Jeff Gelfand         
Title: Authorized Signatory Senior Managing Director   

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

        /S/ CCP II DEBT ACQUISITION, L.P.       By:    /s/ Jeff Gelfand         
Name: Jeff Gelfand          Title: Authorized Signatory Senior Managing Director
  

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

   /S/ CCP II DEBT AQLX I, LLC       By:    /s/ Jeff Gelfand          Name: Jeff
Gelfand          Title: Authorized Signatory Senior Managing Director   

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

  /S/ REDWOOD MASTER FUND, LTD.      By:   

REDWOOD CAPITAL

MANAGEMENT, LLC,

its Investment Manager

     By:        /s/ Jonathan Kolatch             Name: Jonathan Kolatch        
    Title: Managing Member   

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

  /S/ FS INVESTMENT CORPORATION      By:   

GSO /BLACKSTONE DEBT FUNDS MANAGEMENT LLC,

as Sub-Adviser

     By:    /s/ Daniel H. Smith         Name: Daniel H. Smith         Title:
Authorized Signatory   

 

[Signature Page to Credit Agreement]